Approval of the Minutes
The Minutes of Tuesday, 31 March 1998 have been distributed.
Are there any comments?
Mr President, I would like to refer to pages 20 and 21 of the English version concerning Question Time and the conduct of Question Time. In particular, I would like to hear your views on this latest edict that has been passed down from on high regarding the rules governing Question Time. It seems to me to be excessively bureaucratic; it seems to me to be excessively undemocratic; and it seems to me that it is imposing censorship on Members and their questions. So I would like to know what was the rationale behind it, given that political groups have not discussed this; and I am asking you, as the person in charge of the organization here, to make a clear and categorical statement of why you arrived at this decision and whether it will be kept under review.
It is very clear, Mr McMahon. On the proposal of the Vice-President who chairs Question Time some rules - not new rules, but measures to organize Question Time better - were adopted by the Bureau. The aim is simply to avoid questions being put months in advance, because then they lose their topicality. The period fixed in the rules runs from the end of one partsession's Question Time to some hours before the next part-session; and we simply remind you that this is the period fixed, not some months in advance. These are not new rules.
If anyone thinks there has been a change in the rules, which of course is not the case, I will submit the question to the Committee on the Rules of Procedure, the Verification of Credentials and Immunities. It is very simple: the intention of the Bureau was not at all to change the rules, it was simply to have better ways of dealing with Question Time, on the proposal of the Vice-President in charge, namely Mr Gutiérrez.
Mr President. Of course I am not calling the goodwill of the Bureau into question. But it is a bit odd that the Bureau is giving out instructions for Question Time.
I drafted a report for the Rules Committee, which has been before the Committee for four months and which has not been included on the agenda for the Plenary session. Yet you change two sets of rules, while Members do not have an opportunity to discuss these new proposals of the Rules Committee.
(Applause )
Mr Wijsenbeek, you are an expert on the rules: you ought to know that it is not the Bureau which places the reports on the agenda, but the Conference of Presidents. There were many reports from the Rules Committee and two of them have been put on the agenda of this session specially to make up this delay which is due to the many items this House has to deal with. So your report will come up as soon as the Conference of Presidents can find a place for it on the agenda. There is no discrimination against any report, and this afternoon I will be seeing the chairman of the committee at his request, precisely to consider the best time for its inclusion on the agenda by the Conference of Presidents.
Mr President, I was interested in your reply to Mr McMahon when you said that if there was any alteration to the rules or the procedures you would obviously refer them to the Committee on the Rules of Procedure, the Verification of Credentials and Immunities. Given my interest in the voting in this Parliament during lunchtime, perhaps it is too late for that matter to be referred to the Rules Committee. However, given that this is the last month that this will take place, can you give me and this House an assurance that any changes which are to take place regarding Members' interests will be put to the Members of this House the way the change in the Members' voting procedure should have been put to this House in January?
Of course, if there is any doubt you may be assured that we will refer it to the Committee on the Rules of Procedure, the Verification of Credentials and Immunities and we will await its decision before introducing any changes.
Mr President, I rise on another matter but it does concern the role of the Conference of Presidents. This concerns the Pex report on information policy, which we tried to put on the agenda for this part-session and which was then going to be on the agenda for the part-session at the end of next month. However, I understand that you, as President, have taken that off the agenda and have refused to have this circulated for translation so that Members can read what the Committee on Culture, Youth, Education and the Media has decided. We in the Committee on Budgets are concerned because we need this report to release funds to enable the information policy to continue to operate. I would like your guidance on what is going on, because, once again, it seems to be a suppression of the interests of the Members of this House.
Mr Elles, you have been wrongly informed. I have not taken anything off the agenda because I cannot do so. Simply, this report, like any other report, when it is drafted is examined by the services of the House. As there was some doubt about its admissibility - taking into account that it was submitted rather late - the Conference of Presidents, the body empowered to take a decision, took the decision to wait until next month, May, so that it could examine it to see whether it was admissible or not. My view is that this report goes against the rules of the House and the Treaties. The Conference of Presidents will examine it tomorrow and take what decision it feels appropriate.
You know that no report is circulated until it is put on the agenda. Until questions on admissibility are settled, reports are not circulated. So this report has not been treated differently.
Mr President, out of respect for you I have kept quiet this week about this matter, but now that it is being raised I would like to make some comments, otherwise you might think I agree with you. Firstly, this report was discussed openly; a number of people from your services attended the discussions. It is therefore extremely strange that its admissibility was not examined until a few days before this part-session. Secondly, your Secretary-General told me on the telephone last week that the report presents no difficulties. This was before the Conference of Presidents had their meeting.
Thirdly, I take exception to the fact that it was you who blocked the report, so that I was not able to defend myself as rapporteur. If you are now saying in this sitting that the report goes against the Treaties, then I would like Members to be able to read the report, so that they can see for themselves what, according to you, is questionable.
Blocking my report makes it impossible for me to defend myself, and I do not think this is a procedure which befits a democratic organization. I consider this censorship, Mr President.
Finally, the issue here is communication. I have noted that the Bureau's external communications are extremely poor. My report therefore deals with improving this situation. Some will find this very hard to take, but I have to say that I find the internal communications even worse, because everything you have just said I only hear from you today. Nobody in your services consulted me over the past two weeks, and I find that deplorable.
Mr Pex, I can state categorically that I myself, in the presence of other people, warned you about this several months ago. You carried on with your report without taking account of either the Rules of Procedure or the Treaties. Furthermore, I do not need to tell you about the Treaties. Just like any other Member of this House, you should know them, and the Rules of Procedure too. However, this is not a question for me to decide on, Mr Pex. It is a matter for the Conference of Presidents, and they will decide on it tomorrow. This is not my problem. All I have to do is advise the Conference of Presidents that, in my opinion, this is an infringement of the Treaties and the Rules of Procedure. We shall see, that is all.
Your report has been dealt with, Mr Pex, and I am not going to continue this discussion because it is not a matter for the House to decide on at the moment, since it is not on the agenda. Your report has been treated in exactly the same way as other reports - no more, no less. No report is granted any privileges, whether it comes from your committee or from any other. Every report is examined, and if there are problems relating to the rules they are studied and resolved by the appropriate body, which is not the President but the Conference of Presidents. Then, if there is a discrepancy, it is referred to the Committee on the Rules of Procedure, the Verification of Credentials and Immunities. That is all. If you do not think it is good enough, then present the Rules Committee with a proposal to amend our Rules of Procedure. You can do that, just like anybody else.
Mr Pex, I am going to let you speak because I do not want it said that I insisted on having the last word on this matter.
Thank you for your explanation, Mr President. I would like to make one comment on what you have said. You told me about your objections a few months ago. I did take these into account. The text we had, and discussed at the time, is nowhere to be found. I changed the report, and subsequently 126 amendments were tabled. That is why it so regrettable that the text is not public, because the report before us now is a completely different text to the one we discussed a few months ago. So reproaching me for not having listened to you is not right.
Mr Pex, I am not reproaching you about anything. I do not reproach any Member of this House who acts in accordance with their convictions. I am simply trying to determine whether your report is admissible or not. If it is, it will be published. If not, it will be sent to the Committee on the Rules of Procedure, the Verification of Credentials and Immunities so they can report on the matter. In any case, the honourable Members can quite easily find out which of the amendments to your report have and have not been accepted.
Mr President, I wanted to comment regarding the vote on Mrs Theato's report.
A large majority, virtually all of the House, voted for the report under what were perfectly satisfactory conditions and thus there is not the slightest question of challenging what has already been voted for. However, it should be noted that the conditions under which this vote took place may raise questions regarding its future interpretation.
As there was some dispute regarding corrections of a linguistic nature, the President of the sitting, Mr Cot, understandably wanted to put those corrections to a vote as he considered they could pose a fundamental problem. There was undoubtedly a fundamental problem and it would have consequently been preferable to have an oral amendment enabling harmonization of the different linguistic versions. However, the corrections were put to the vote and rejected, with the result that there is now a significant difference between many of the translations on a point which, although certainly not crucial, is not negligible either.
The President did not use the powers bestowed upon him by Article 102 of the Rules of Procedure. In the case of differences between linguistic versions, it is within his powers to determine which version should be considered adopted, either the original language version - in this case German - or one of the other versions. We will therefore be faced with a problem in the future.
I would like to request two things, Mr President. Firstly, that the question of whether the President of a sitting can or cannot put linguistic corrections of a technical nature to the vote be submitted to the Committee on the Rules of Procedure, the Verification of Credentials and Immunities. Secondly, that the Committee on the Rules of Procedure be asked to clarify which linguistic version prevails when there are linguistic differences between the texts. We cannot take texts to the outside world when they exist in different versions.
Mr Bourlanges, it says in the Minutes, and I quote, "the rapporteur withdrew the corrigendum' . Thus if the rapporteur withdrew the corrigendum, there is absolutely no reason to consult the Committee on the Rules of Procedure since we did not take a vote on it.
Mr President, I think you have covered the point I was going to raise but Mr Bourlanges is being deliberately, or otherwise, disingenuous in the point of order he has raised. I was the person who raised an objection to dealing with a matter of substance by way of a corrigendum. To change the words 'European Public Prosecutor' to 'European judicial authority' is not just a technicality, and I am sure you, Mr President, as a jurist understand the significance of those changes. If the words were incoherent in all languages other than German, it shows how ill-prepared the debate was in committee because we have debated all the way through on the use of those words 'European Public Prosecutor' . But then, on the matter of substance, Mr Bourlanges is also wrong because it is in the recollection of everybody who followed it that Mrs Theato withdrew the corrigendum.
This incident is closed. I am not going to give more time to it. We have a heavy agenda, and I am not continuing something which was closed yesterday by the President in the Chair.
(The Minutes were approved)
Topical and urgent debate (objections)
The next item is the voting on any objections concerning the debate on topical and urgent subjects of major importance.
After the vote on point II: Human rights
Mr President, I am only commenting as a matter of interest, given that the vote has taken place, but I was surprised that the code of conduct for arms exports was included within the issue of human rights. It is not a question of human rights. It could have been a supplementary point within the framework of a topical debate, but certainly not a point connected with human rights.
In the future, I would therefore like us to make sure that only questions truly relating to human rights violations are included in the category of "human rights' .
Thank you very much, Mr Pasty.
Development policy - Cooperation Agreements with ACP countries - Decentralized  cooperation
The next item is the joint debate on the following documents:
Statement by the Council on development and cooperation policy; -Report (A4-0085/98) by Mr Rocard, on behalf of the Committee on Development and Cooperation, on the communication from the Commission on guidelines for the negotiation of new cooperation agreements with the African, Caribbean and Pacific (ACP) countries (COM(97)0537 - C4-0581/97); -Recommendation for second reading (A4-0096/98), on behalf of the Committee on Development and Cooperation, on the common position adopted by the Council with a view to adopting a Council Regulation on decentralized cooperation [C4-0008/98-95/0159(SYN)] (Rapporteur: Mr Vecchi).
Mr President, I am very pleased to be here today to report on behalf of the Presidency on progress in international development policy. I met the Committee on Development and Cooperation for a discussion in January and hope to meet it again to report on the outcome of the Development Council which will be meeting shortly.
One of the major priorities for our Presidency is settling the mandate for the Lomé renegotiation. As you all know, Lomé is one of the major foreign policy instruments of the European Union. It is the basis for the trade, development and political relationship between the Union and 71 African, Caribbean and Pacific countries. The current convention expires in the year 2000 and the renegotiation is due to start in September 1998. There has been a process of considerable and very useful consultation which has started to build growing agreement about what the next phase of Lomé should be about. The Commission produced some very useful proposals at the end of January.
The General Affairs Council has twice discussed the Lomé renegotiation and has agreed that there is a need to strengthen and revitalize the relationship, that there should be - and this is uncontentious - a new concentration on systematic poverty eradication. There is a need to strengthen and revitalize the political relationship to work to create a new spirit of partnership, and a need to simplify the agreement and not have so many complex sources of funding but be able to programme resources, give priority to very poor countries and reward successful developments. This is needed to simplify what is currently a very complex agreement.
There is also agreement that there needs to be more support for good progress on human rights, good governance and more emphasis on conflict prevention and resolution. Most of that is broadly agreed across all the Member States. Trade, as Parliament will know, is the most complex area and the area in which it is more difficult to reach agreement.
However, at the General Affairs Council on Monday of this week it was agreed by all Member States that we all wanted to help integrate the ACP countries into the globalizing world economy so that the benefits of globalization would be shared across the planet. There was also agreement that we must at least maintain the current access of the ACP countries to the European market and that the agreement should seek to be World Trade Organization - compatible, that further work is needed on reciprocal free trade agreements on either a regional or a country basis, but we will also consider the possibility of enhanced GSP access for those countries that cannot or do not want to agree reciprocal free trade agreements.
It is also agreed that the least developed countries' access must be improved in the way that the Council had previously agreed. As Parliament will know, there are a range of opinions among Member States but, hopefully, we now have a broad agreement that will bring significant trade benefits to the ACP countries. The next stage of these discussions will be at the ACP-EU Joint Assembly in April and my deputy, George Foulkes, will represent the Presidency there. In May there is the ACP-EU Council and I will be there to represent the Presidency and have discussions with the ministers representing the ACP countries. I reminded the General Affairs Council on Monday that the mandate is simply a basis for negotiations and that we need to take account of the ACP countries' views before finalizing the mandate.
The second major priority of our Presidency is to seek to persuade the Union to shape our development strategy around the international poverty eradication strategy. Members will know that, as an outcome of the great UN conferences of the past fifteen years, there are now internationally agreed targets and strategies for making very significant and measured progress on poverty eradication, the overall target being to halve the number of people living in absolute poverty by 2015. It is agreed by everyone that this is affordable and achievable if we can mobilize enough international political will to make significant progress. Obviously, if the European Union embraces this strategy firmly, the possibility of mobilizing that international political will becomes much greater.
We held a seminar jointly chaired by Commissioner Pinheiro and myself on 17 March which was attended also by Commissioner Marín, ministers or high-level representatives from most countries, and we reached conclusions which will be brought to the next meeting of the Development Council that will push forward agreement on that framework to shape the efforts of the European Union in development cooperation.
Our third priority concerns the resolutions that have been passed previously on making the eradication of poverty and promotion of equality of women central to the European Union's development efforts. On both issues, both of which are absolutely key to progress in development, there is good policy and the problem is implementation. In the next meeting of the Development Council we shall be reviewing progress on implementation. Preparations are in hand for that. Obviously, as you all know, getting the policy right is one thing, but if we do not follow through on implementation we will fail to make progress.
Beyond that, on humanitarian aid, a joint conference is being organized by Commissioner Bonino and the Overseas Development Institute in London, at which I shall be speaking about the ethics underpinning our humanitarian aid. You will all know that following Bosnia and Rwanda, we need to look carefully at the ethical principles when we distribute humanitarian aid. Otherwise, further errors will be made.
On micro-finance, I know that there are very strong views and support in Parliament. Under the Luxembourg Presidency the Development Council set a path for further work and detailed work is taking place in the working party. I hope there will be internal guidelines soon that will enable progress to be made on that issue.
In conclusion, the other theme for important work in the Development Council for our Presidency is to strengthen evaluation of the European Union's development efforts. Without strong evaluation one cannot get quality programmes. We are also carrying forward that work. I am optimistic that we will make major progress and that under our Presidency we will agree a useful mandate for the Lomé renegotiation and have broad agreement across the Member States and within the Commission for making the international poverty eradication strategy the framework for all our development efforts. That will enable us to improve the quality both in terms of prioritizing poverty eradication and improving the implementation of those priorities in practice.
Mr President, Madam Minister, Commissioner, ladies and gentlemen, five or six minutes in which to present a report on such an important topic is clearly not enough to enable us to go into the details. This is not meant as a criticism of our procedures but merely to note the importance of this subject. Nevertheless, I must say that the report I am presenting to you today, although extremely important, is not really that innovative. It raises the question of fundamental choices.
Should we continue cooperation between the European Union and the African, Caribbean and Pacific countries? We propose that we should. Should we continue without modifying the geographical framework but admitting individual applicants within the same regions? I am thinking here of South Africa, for whom the procedure is underway, and Cuba, who has just requested membership. This is not Parliament's responsibility but we also propose a "yes' to this second question. The first four conventions, which were negotiated by the European Economic Community, were limited essentially to economic and financial matters. Should a political dimension be added following the creation of the European Union by the Maastricht Treaty, which indicates that it includes foreign policy and security factors? We also propose a "yes' to this.
However, these replies were all given last June, at the time of the vote on Mr Martens' report. I see he is here today and I would like to pay tribute to him. Before proceeding to draw up a draft negotiating mandate, and following discussions in many countries on the Commission's Green Paper and also following Parliament's work, including the Martens report, the Commission helpfully sent a new communication to the Council of Ministers and to Parliament throwing some light on the issue and enabling the growing convergence in direction which the honourable Minister has just noted. It was in this spirit that the Committee on Development and Cooperation made me responsible for drawing up a further report on the said communication. I would therefore like to return to the main issues of the report, Mr President, by highlighting a number of innovative factors. I would like to draw your attention, Madam Minister, Commissioner, to certain issues included in the Martens report which the draft communication from the Commission to the Council overlooked but which Parliament would like to insist upon.
Firstly, a small point, but one which was not taken up by the Commission and which Parliament is very mindful of. We suggest that the idea of using the mechanism of the Lomé negotiations to integrate the European Union's overseas countries and territories increasingly into the regional economic groupings on which they depend should be added to the negotiating mandate. We are in favour of this new idea. It aims to ensure a better future for our overseas countries and territories.
The major problem, Mr President, is our concept of partnership. I want to go into this in some detail, even if it means glossing over some important economic, financial and commercial issues. With regard to partnership, the problem is the following. Last year in Africa there were thirty or so regular elections. I think this must be an historic record. Africa is improving. Its gross national product has been growing by 5.5 % over the last four or five years. Half of this figure is due to an economic boom, but the other half is due to a refound peace, the end of civil wars and the beginning of a return to work. This is not the case everywhere, but virtually everywhere. African leaders are becoming increasingly aware of the fact that the most serious blockages to development are civil wars, bad governance and lack of respect for human rights. They know it, they say it, they write about it. There is an African Charter of Human Rights. But in this Parliament we, too, represent our electorate. Our governments are ever more demanding in terms of the quality and effectiveness of aid and increasingly insist upon conditions of good governance and respect for human rights from aid recipients. There is the whole issue of greater convergence in order to give the political dimension a stronger content in the three areas of security, conflict and crisis prevention and respect for human rights and good governance. Madam Minister, Commissioner, I would like to draw your attention to the risk of our being transformed into old colonialists and moral preachers if the intensity of European demands continues to increase. This would, through brutal conditionality, transform their view of other people's democracy. We therefore have a problem of style or of the way we manage negotiations. On the issues, that is, the substance, we are in agreement and have the same objectives. This report clearly suggests that you do your best to encourage the African, Caribbean and Pacific countries, in particular the African ones, to embark upon an internal debate themselves, through the mechanism of the Organization of African Unity. Human rights are inviolable and there can be no question of discussion - you must not kill, there must be freedom of expression, there must be a prison system which respects the individual and so on. The problem is the transposition of our democratic models onto other countries. This is where it is a question of gaining a better balance in our partnership.
I would have also liked to mention the problem of poverty, but I will finish, Mr President, by saying... very well, Mr President, I will stop there. Never mind!
Mr Rocard, in future it would be a good idea to ask your group for a little speaking time as well.
Mr President, as you know, I am presenting this report, standing in for Mr Vecchi, who has had to leave for family reasons.
We have had to wait two years for the Council to establish its common position on the proposal for a regulation to provide a legal basis for the budget line with regard to support measures for decentralized cooperation, which was established in 1992, at Parliament's request.
Despite all this, the Council has not reached any positive conclusions. It has expressed a narrower view of the function of decentralized cooperation and has substantially worsened the proposal for a regulation, put forward by the Commission and partially amended by Parliament at first reading. This is why the Committee on Cooperation and Development has unanimously adopted a package of 17 amendments which we are proposing to the House, in order to fully restore the position on which Parliament gave its opinion more than two years ago.
In accordance with what the European Parliament and Mr Rocard have confirmed, decentralized cooperation is not, and should not be considered to be, simply one more measure in the field of development cooperation. Decentralized cooperation is a new vision of cooperation as a whole. We want to involve more people in cooperation and the object is to involve those who are not part of the central governments so that the measures taken are closer to the local populations and contribute towards strengthening the structures of civil society. This is the fundamental point. It is a contribution towards cultural dialogue, in various situations, and also to the processes of democratization.
Owing to its characteristics, decentralized cooperation is very different from the usual methods of providing state aid for development, and yet the insufficient results obtained in this field have led us to consider new forms of cooperation. It must be said that the Council does not seem to have accepted this strategic challenge. It is in fact a question of moving the focus away from individual projects and towards those involved, in order to allow an adequate development of the human resources and the organizational capacity in developing countries. It would be better to achieve the objectives of cooperation based on the pursuit of human development, participation and sustainability.
Achieving such cooperation includes the full involvement of those involved in decentralized development, such as the local authorities, people's organizations, community groups, non-governmental organizations, etcetera. This should lead to the development of an effective and widespread partnership between those in the North and the South. We are thinking, in particular, of cooperation between cities and regions, but also of the development of relations concerning technology transfer, between business associations, cooperatives and centres providing business services.
To conclude, decentralized cooperation seems to be a privileged means of meeting the new challenges of development, particularly the fight against poverty and the development of the private sector, but also the protection of human and civil rights, which is so important.
Contrary to what the Council seems to maintain, it is a sufficiently tested approach. We therefore believe that we need to move on from a marginal and experimental decentralized cooperation to its development as a priority, be it within the framework of external cooperation - Lomé Convention, MEDA Programme, and so on - or in the direct actions of the European Union. In this connection, I believe it highly important for the MED programmes to be relaunched if we also want to contribute towards the relaunch of the Euro-Mediterranean partnership.
These are the considerations which have given rise to the amendments tabled, which are aimed at giving decentralized cooperation a central position in development strategy. This is the reasoning behind this report and the amendments tabled.
- (NL) Mr President, the Committee on Women's Rights has noted with satisfaction that the Commission's understanding of issues can develop quickly. Whereas the Green Paper on relations between the European Union and the ACP countries only makes an oblique reference to the issue of gender, the communication which we are now discussing says that gender issues must be incorporated into all macro-economic, sectoral and project assistance.
The Commission recognizes that there is a direct link between improving the position of women and the fight against poverty, that sustainable economic and social development cannot be realized without equality between men and women and that human rights are also women's rights.
But the intention to incorporate gender issues into all policy areas is sadly not being realized. In those areas which are given most priority in the Green Paper, namely economic, financial and technical cooperation, not a single word is said about gender. This is unacceptable, and even a step backwards from the Council Resolution on Gender and Development adopted in December 1995 which used "mainstreaming' as a starting point.
The new development cooperation agreements must promote equality between men and women in all areas, not only political and social, but also economic. It must be clear to everyone that economic equality will exert influence over social structures and the balance of power within a country.
A fairer partnership should therefore not only deal with the relations between the European Union and the ACP countries, but also with the distribution of power within a particular society. This means that we should have a coordinated and consistent policy of promoting equality between men and women, which is why the Committee on Women's Rights has argued for the ACP Assembly to establish a standing "Women in Development' Committee.
Mr President, may I first of all welcome the Secretary of State and thank her for her excellent overview and also, of course, thank Michel Rocard for his report.
There are very serious and clear messages in this report. Although the political guidelines proposed by the Commission for negotiating the new cooperation agreements with the ACP provide a starting point for discussions on the renewal of our relationship, in too many areas I am afraid they are not much more than that. I hope that the Commission and the Council will note in particular the serious reservations expressed in this report about the trade proposal as it currently stands. We have used very strong words, ' is concerned that the Commission's proposal to negotiate regional free trade economic partnership agreements may be premature, impractical and lead to increased poverty and social tension in the ACP states' . These reservations are expressed by the ACP themselves. I fear that the critical poverty targets clearly identified by the Secretary of State could be undermined by the weaknesses of the current trade proposal. Poverty eradication must, she says, be the overriding goal and should of course run through the entire agreement, including the trade section. We cannot afford to forget that trade liberalization and economic growth alone are not sufficient to reduce poverty. It is essential, therefore, that our commitment to poverty eradication, gender mainstreaming and conflict prevention should be fully integrated into the trade proposals, particularly in the context of the middle income countries.
It is all very well for us to argue as we do for integration into the world economy. Of course we agree that this should happen, but we should also recognize that the preferred means of achieving this, namely WTO-compatible FTAs will carry with it very significant adjustment costs in what are, of course, extremely poor and vulnerable countries and economies. It is just not good enough in my view to argue that FTAs will eventually stimulate economic growth. Poor people live in the short term, in a day-today struggle to put food on the table. We must not therefore promote a solution which puts their livelihoods in danger. If by doing so we will be standing by the so-called commitment, we will not be standing by our commitments to attack poverty, to prevent conflict, as Michel Rocard says, and to promote gender equity. That is why I have consistently proposed the idea of a ten-year waiver to cover the current trade arrangements, so I am very pleased that the Rocard report has taken up this point. Mr Rocard also makes it very clear that the best solution is for the options currently on offer to be improved so that the ACP can be provided with real choices when any WTO waiver covering the current trade options expires. I urge the Council and the Commission to take on board the issues raised in the Rocard report.
May I remind Parliament that today is 1 April, and as the Bureau has already received some very strange documents, may I ask Members not to start raising points of order concerning texts which, clearly, are traditional April Fool pranks.
Mr President, this very long and detailed report follows on from the Martens report. For the first time the Commission communication allows Parliament to state its views on the guidelines put forward by the Commission for the negotiation of new cooperation agreements with the ACP.
Much praise is due to Mr Rocard for this superb and detailed report. Even more pleasing is the fact that Parliament's views are closely aligned with the Commission's thoughts. Parliament has to consider two major questions: should ACP-EU cooperation continue after 2000 and, if so, in what form? The answer to the first is a resounding 'yes' . There should be a new and different relationship which adapts to the new world challenges and is based on a proper partnership. A number of areas have to be considered. Firstly, the Council agreed that the political scope for the ACP-EU partnership should be enhanced. This highlighted the fact that the development of ACP countries was first and foremost the responsibility of the peoples in those countries. This should be based on human development sustainability with sound macro-economic policies, social justice and the rule of law. The political consensus which has been reached on both sides is an understandable political choice in the face of the worldwide challenges of the 21st century.
Increasingly rapid globalization will steadily reinforce economic, political and cultural dependencies but at the same time there will be a move towards regional cooperation and integration, particularly on the African continent. This in itself should lead to new forms of economic partnership. Poverty alleviation, popular economy, micro-credits and gender matters: all lead to conflict prevention within the regions. It is up to the ACP countries themselves to decide on the speed of change and their criteria for that change. One of the original features of the Lomé Convention was, on the one hand, including trade and, on the other, upholding provisions in this area designed to encourage the diversification and development of the ACP countries.
The rules of the WTO were drawn up with complete disregard for the needs of developing countries, particularly the poorest, and this must be seriously addressed by both sides in the negotiations. Sadly, efforts to improve trade have not been successful and many developing countries have much reduced export trade compared with ten years ago. Regional cooperation should give them the strength to improve this situation.
I am delighted to see that the Joint Assembly is now to be called the Parliamentary Joint Assembly as this will strengthen democracy, and my group fully supports this report.
I wish to begin by welcoming this report by Mr Rocard. Apart from the normal aspirations, however, it brings us no closer to the future of Lomé after 2000. I support a strong political dimension to the new cooperation agreements with ACP countries, especially in the areas of human rights, good governance and the rule of law. I am entirely in favour of the struggle against poverty being the central theme of post-Lomé IV arrangements. I also support the mainstreaming of gender and the environment in all negotiations as a matter of course.
Ireland has consistently emphasized the importance of the semi-integration of the ACP countries into the world economy and the compatibility of new trade arrangements with the World Trade Organization. Ireland considers market access to be of particular importance and will, for example, support the removal of remaining tariff barriers to the fullest possible extent.
When negotiating EU-ACP agreements it is essential to stress the need for simplification and rationalization of aid instruments with a view to gradual evolution towards direct budgetary support for ACP countries.
There is one extremely important issue that must be tackled in the framework of the new cooperation agreements and that is the issue of arms sales. In the European Union there is free movement of goods, services, persons and capital with full regulation and, indeed, competition checks. Compare this with the lack of European regulation or competition checks on arms movements from the EU to third countries. There appears to me and to many other people in my country to be a conspiracy of silence on this issue. A European Union arms export control agency should be set up in order to protect the human rights of the citizens of the ACP countries.
We must recognize economic development, social development, environmental protection and human rights as mutually reinforcing components of sustainable development. I regret that the issue of arms exports has not been seriously addressed in the Rocard report.
Mr President, the Rocard report before us is a good report on the orientation guidelines of future cooperation agreements. It is more than a report about the ACP. It refers to the post-Lomé period, and I think that here we should support a ten-year transition period. This is basically a report about the new framework for forming a new South-North policy. Mr Martens made a start on this in his report. Mr Pinheiro has introduced something new here, something very good, I think, by instituting a broad dialogue in the Member States in the run-up to the Green Paper. If a good policy is to come from this good report, I hope that we can convince the Council together with the Commission that its content must be put into effect politically. Mrs Short, this is a major task for you.
However, in development policy, a basic contradiction can be identified in the European Union and also in this House. On the one hand we try to integrate ourselves and the ACP countries into the world market. We have accepted this with the WTO formula. We see the consequences at this moment in the discussion on bananas. On the other hand, we want to take account of the regional situation and drive development forward here. The regional situation is in the foreground in this report too, and I think that is right and important. Bilateral free zones are not what we must support.
I therefore consider that paragraphs 59 and 77 of the motion for a resolution are important. The proposal in paragraph 59 is that the extension of the exceptional regulations for the ACP states is necessary, because development cannot happen otherwise in these countries, the poorest of the poor. We should put this proposal into effect. Paragraph 77 deals with the aims of development policy, the aims of development, about which we must jointly inform the WTO. I do not regard the WTO as a democratic institution.
Consistency in trade relationships is necessary and appropriate. We should take note of that in respect of our fisheries policy, ecology and human rights. We and the ACP states should note that. Regionalization is an important starting point. It is a question of developing new instruments. I believe that support for the process of African unity is important. But we are creating our own contradictions there as well, in the MEDA programme for instance. Here too there is a need for consistency. I am glad that the amendments have been included in this proposal, that the Joint Assembly is explicitly mentioned, and I think that it must also be maintained to form the political process.
Much too little is said about armaments policy, restriction of weapons sales and the effective control of the weapons trade. The Commission has made specific proposals here. That is to be welcomed. Making a link between the targets of armaments restriction and development in the health and education fields is something very important. The credibility of countries must be measured by this too.
In view of the imminent failure of the code of conduct, I would like to point out that in Amendment No 18 we put forward many specific proposals, and I ask you to support this amendment, and also Amendment No 17, which concerns the prohibition of antipersonnel mines. It is a view expressed by this House and belongs in the Treaty. My colleague Mrs van Dijk has pointed out the problem of women, the role of women in the development process. There is much more to be added here too. There is more in it than in the Green Paper. The role of women must be more precisely defined, because they contribute to the development process. Partnership is an important precondition, including partnership with NGOs. Finally, I would like to emphasize again that we have always supported the budgetization of the European Development Fund. That should also be put into effect. I would like to have a reply from Mrs Short, on behalf of the Council about whether she will take the initiative, at the latest...
(The President made the speaker stand down.)
Mr President, at this stage in the debate I do not want to waste time repeating the content of the Vecchi and Rocard reports, which are both clearly excellent since the Committee on Development and Cooperation voted unanimously for them.
I would merely like to refer to one aspect of Mr Rocard's report in order to highlight the interest the Group of the European Radical Alliance has regarding point 25 of the motion for a resolution. It relates to the possibility of countries who are recipients of aid themselves proposing the criteria relating to democracy and human rights which would need to be respected to avoid a suspension of European Union aid.
We think that this innovative suggestion is particularly pertinent. On the one hand because it is in keeping with all our principles of intervention and, secondly, because it should prove to be more effective than the current measures. We can see that the partnership we have today between the Union and the ACP countries does not fully escape accusations of neo-colonialism since the practical rules and democratic conditions are still by and large formulated unilaterally by the European countries.
The Rocard report proposes a break with this logic and we fully approve of this. But the idea of handing over responsibility for defining the partnership's minimum level of democratic content to the ACP countries is clever in that it should improve the effectiveness of the rules. Today European donors are naturally wary of punishing violations precisely because they do not want to lay themselves open to accusations of neo-colonialism. As a result you see relative democracy flourishing. Such a principle would be correct on this side of the Mediterranean but an error beyond it.
From the ACP countries' point of view the advantage is equally important. Indeed, what happens at the moment? An ACP country breaks the rules of democratic conditionality and immediately gets tacit support, I would even call it experienced complicity, from most of the other ACP countries. All in all they keep their heads down and wait for European disapproval to fade into general indifference.
If the democratic criteria for aid are from now on defined by our partners, they themselves will be obliged to denounce violations and to apply sanctions. From now on it will be up to them. Perhaps this will be the occasion to deepen the dialogue on values mentioned in point 29 of the motion, from the basis of a respect for our differences.
It is because we consider that some of these values are of a universal nature that the Radicals unreservedly support Mr Rocard's report.
Mr President, ladies and gentlemen, it cannot be denied that the results of the cooperation policy between the ACP countries and the European Union measure up neither to the frequently reaffirmed ambitions nor, above all, to the sums of money spent.
You could be forgiven for wondering whether the eighth EDF, which is ECU 13 billion over the period 1995/2000, that is FF 85 billion, is or will be put to better use than the seven preceding ones. This financial aid has been rendered largely useless for three reasons. Firstly, the socialist model of development, which has been adopted by the majority of ACP countries, based on land collectivization and excessive industrialization. Secondly, corruption of leaders and nomenklatura, which have taken over control of a large part of aid funding. Thirdly, complexes amongst the European leaders, which render them incapable of commenting on these issues for fear of being branded neo-colonialists. But Michel Rocard himself, far from considering these three points and learning lessons from them, and whilst remaining faithful - let us recognize this - to his socialist ideology, proposes a policy which will be detrimental to the nations of Europe as well as to the people of the ACP countries.
If he will excuse me, I will overlook the commonplace, the popularity-seeking proposals and pious wishes which fill his report for, what concerns us most in this expressed desire to renounce a development policy which remains under the control of Member States, is the substance.
What does the honourable Member want? The budgetization of the European Development Fund, which would thus no longer be under the control of our nations. Diplomatic and political links between supra-national bodies such as the European Union, on the one hand, and the African Economic Community, established in 1994, on the other. The importance given to nongovernmental organizations, about which a great deal could, however, be said and the integration of our overseas departments and territories into regional groupings, thus preparing the way for a separation of these territories from their mother country.
We note that Michel Rocard is rightly concerned with the fateful logic that a free trade policy would have on the economic future of the ACP countries. But, in reality, he only proposes tinkering with the internationalist logic. His only positive point is the proposal for a productive return of immigrants who have come from the ACP countries, which is completely in line with our own position.
To recap, in general, the Rocard report has unfortunately abandoned, to Brussels' advantage, a development policy which, although not perfect, enabled the Member States to continue to play a major role. But it is not through continually wanting to establish relations between blocs, it is not through globalization, it is not through bureaucratization that anything will be improved. The tragedy is that, despite all the failures, Mr Rocard never wearies of his utopia.
Mr President, ladies and gentlemen, the Rocard and Vecchi reports should be approved with firm conviction. Allow me to explain a few points. The aim in Article 130 u of the Treaty of Maastricht is global. Development cooperation should promote sustained development, particularly in the poorest countries, for the fight against poverty and a harmonious, step by step inclusion in the world economy. The emphasis here is on step by step.
The Rocard report therefore points out that trade liberalization and economic growth alone are not enough to relieve poverty; there must also be access to resources and participation in decision processes. That applies particularly to the participation of women, but I am happy to be able to say that we women no longer have to emphasize this point, because it has in the meantime become the common property of this House.
I would like to emphasize that in the course of the Lomé cooperation something like a Lomé culture has been formed, consisting of partnership, equal rights, maintenance of dialogue, mutual contractual relationships and accountability, and this means much more than efficiency aspects on the cost-benefit model.
It is a mark of the Lomé culture that conditions are not just imposed on the contractual partners, but that efforts are made to ensure that the measures proposed are supported by the country concerned, in agreement with the governments and the population. Certainly participation on the part of civil society still leaves something to be desired. Above all, the equal right of women to have a say is lacking, as has been mentioned. The correct course has nevertheless been set.
That is all the more important when not just economic but political reforms are concerned, and they must or should be in harmony with each other. Now, in a mature relationship it must be possible to say critical things, and if necessary to make use of sanctions, including the suspension of cooperation. The Lomé agreements include this possibility, but for good reasons it is only used with restraint, because it is always better to keep talking than to break off relations.
I think that one particular aspect of cooperation within the agreement must be extended in future: close cooperation with nongovernmental organizations, particularly those which are active in the ACP countries, and not just with our organizations in the Member States. A cooperation strategy which is tailor-made for each situation must be developed, to pick out the special features of individual regions, regardless of whether their support is national, private or public.
To a greater extent than was previously the case, the supporters of development policy can be part of a concept for the future which promises success. One of the special features of Lomé cooperation is regional cooperation, which has long been geared to supra-regional development. The same is true of the demand for the dynamic development of the private sector, to which increasing efforts have been applied in recent years.
I would like to close with a quotation from my general report at the last ACP Assembly, which was accepted with a very large majority: ' By common efforts, development plans which are specific, social, staggered in time, adapted to the current state of development and the problem situation, regionally differentiated and consistent, must be established, with the answers which result for Lomé cooperation arising from the subjects of the big UN conferences.' This should be our aim.
Mr President, Madam President-in-Office, Commissioner, ladies and gentlemen, first, sincere thanks to both the rapporteurs. I regret that we cannot address them to Mr Vecchi in person. At last we have a debate about development cooperation, and we all know that does not happen often.
In the case of the Vecchi report, it is rather a nuisance that it comes practically at the end of the process, and since the Treaty of Amsterdam has not yet been ratified, we have no possibility of ensuring that a series of proposals which have not yet been accepted will be included after all.
Madam President-in-Office, I welcome very much your firm emphasis on the fight against poverty but I would ask you to include as an essential pillar, so to speak, of your deliberations, the question of a health policy with particular reference to the health of mothers and children. Year after year - we can almost say day after day - for thousands of women in developing countries, pregnancy is equivalent to a death sentence, because there is no way of combatting avoidable risks. This must not be allowed to happen. Here in this Parliament, we have a cross-party working party for reproductive health. So for us this is a special concern.
A further point of which we must certainly be aware is the question of stable currencies. There is a special passage about it in the Rocard report. Commissioner, my special plea would be that we ensure with the appropriate structures that increasingly stable and above all convertible currencies are created in the developing countries. In this connection, I also draw your attention to the question of the CFA zone in the context of European Monetary Union. A minor error concerning this matter has crept into the report, and I ask the services to correct it. Paragraph 69 does not fit the context in which it appears. It ought to be inserted after paragraph 80. That is its proper place. This is my final point.
Mr President, may I begin by congratulating Mr Rocard for the high quality of his report, and Mr Vecchi likewise. We wish to take this opportunity, as we did in connection with the Martens report, and with the 8th EDF, to restate our commitment to partnership between the ACP countries and the European Union.
Indeed, as we approach the 21st century, we consider that a new, exemplary model should be laid down for this privileged relationship to which the countries of Europe have been committed since the outset of European construction. The Union for Europe Group considers that the overall thrust of the Commission's approach is correct. I say overall, because we do not consider the proposals relating to trade to be satisfactory. The UPE Group is of the opinion that the process of adapting and integrating regional markets must be monitored, for which reason it earlier suggested to the Committee on Development and Cooperation, which agreed, that the current trade regime should be maintained throughout a transition period to end no later than the year 2010. The Committee on Development and Cooperation agreed.
The Commission has already agreed to extend the period from 3 to 5 years. We hope that, vis--vis the Council and the WTO, it will defend an extension of the transition period to 2010. In addition, our Group supports the Commission's guidelines and, like the rapporteur, welcomes the importance attributed to the regional and sub-regional integration process, provided that the integrity and unity of the ACP as a group is not affected. In that connection, we direct attention to our group's proposals that the overseas countries and territories and the ultra-peripheral regions should be involved.
We welcome the objective of combatting poverty, which we consider to be a healthy and timely endeavour. We believe that the time has come to emerge from a rationale of strict conditionality and to concentrate on a more fruitful dialogue, with a view to assessing governments' endeavours in the areas of human rights, democracy and good governance.
I will end, Mr President, by expressing the hope that the Joint Assembly, which is the prime instrument of political dialogue between the European Union and the ACP, will be strengthened.
Mr President, first of all I would like to compliment Mr Rocard and Mr Vecchi on their reports, and the Commission on its guidelines for the negotiation of the new cooperation agreements. It is good news indeed that we have been able to confirm in no uncertain terms that we wish to pursue agreements with the countries concerned, and it is good news that we have got some of the key discussions under way on reforms - reforms that will be necessary if we are to get away from the post-colonial relationship of dependency between donor and recipient countries, if the position of women is to be improved, and so on. It is also excellent news that discussions are taking place on this agreement in the various Member States.
However, I do deplore the fact that we have not managed to revise the list of countries covered by the Lomé Convention. The needs of countries, not their geographical placement or their historical affiliations with Member States of the Union, should be the governing factor in the amount of support they receive from the EU. The European Parliament should guarantee that in future, poor nations will be competing on a level playing-field as regards the distribution of EU support and access to EU markets. This should preferably be achieved through revision of the list of countries covered by the Lomé Convention, but could if necessary be achieved by assuring countries not covered by Lomé V that they will benefit from the same conditions in relation to EU support and equal access to EU markets, regardless.
Mr President, could I welcome the President-in-Office here? We are very pleased to see her as a frequent visitor to Parliament's Committee on Development and Cooperation. We appreciate her commitment.
She started her address by saying that we had to mobilize international political will. I think that is precisely the task that faces us because there is a lot of easy talk and yet we need to mobilize that political will. I commend in particular the cause of Jubilee 2000 which I think has caught the imagination of many people and which says, with a new millennium, let us cancel the debt of the poorest countries. This point is tucked away in paragraph 74 of Mr Rocard's excellent report but should be right up there in lights as one of the essentials in the alleviation of poverty to which his report is largely devoted.
This is an excellent report by Mr Rocard, as there are so many aspects to it, any one of which could make a substantial difference to areas of policy and areas of the world. For instance, we have paragraph 45 on monoculture, one of the really crushing problems for the Caribbean islands, for example, with their historic dependence on bananas. We have the problem of the small island states, not just in the Caribbean but in the Pacific, which are totally at the mercy of global warming. That is a very important commitment that we reiterate. There is an excellent paragraph on landmines which are such a scourge for Africa and other parts of the world. Arms sales are mentioned, again an extremely important ingredient in development policy. Paragraph 77 talks about the need to develop fisheries agreements with a development component instead of a purely commercial one. If we could achieve that, this again would make a huge difference to the coastal countries off which this Union fishes.
Last but not least, there is the 0.7 % UN target of aid; if we could achieve that for every single Member State instead of just for one or two noble exceptions, then we would be doing something noble.
I would commend the report and perhaps I can finish by saying that 'Nous sommes tous des rocardiens maintenant' , we are all Rocardians now.
Mr President, research into and the implementation of effective measures to combat poverty will constitute the EU's greatest undertaking in its future relations with the ACP countries. Following the Committee on Development and Cooperation's discussions in Brussels, the overall strategy proposed by the Commission within the framework of negotiations for the renewal of the cooperation agreements with the ACP countries, will be submitted next month, during the course of the Joint Assembly planned in the Mauritius Islands.
Alongside decisive support for a micro-economic approach, which is intended to encourage the poorer countries to invest in the development of micro-credit, the Union hopes to maintain preferential trade with the poorer countries and those which are more vulnerable economically. As already negotiated within the scope of the Lomé agreements, preferential trade agreements have been renewed for a ten-year period and are incorporated into a clearly political perspective encouraging geographical differentiation, to emphasize regional differences.
The principle of respect for human rights and democracy will be an essential requirement in the philosophy of the cooperation agreements. Consequently, through the regional authorities responsible for monitoring ethnic, economic, social and religious tensions, the EU should maintain peace and prevent crises and conflicts.
Mr President, on the basis of the work of Mr Rocard and Mr Vecchi, the Group of the Party of European Socialists has undertaken a commitment that has lasted for more than a year: it consists of a working group set up with the representatives of the ACP countries, which has studied this matter and discussed its proposals in Africa with the African leaders. This is a new way of preparing for the review of these agreements, which must not be called into question. This special relationship is important and should continue, but should be renewed broadly.
There are many reasons in the Rocard and Vecchi reports for renewing these agreements. It is a new and global concept that deals with all the issues, from democracy and human rights to conflict prevention, all important subjects on which I will not dwell.
An effort is being made to define cooperation and partnership more effectively, by reviewing the way of working but also looking at the mistakes and inadequacies so far, by looking critically at the disguised plundering by the large European companies, by looking to replace huge projects which are not always useful with a vision that is closer to the work and life of the people and the democratic development of society, by looking at new fields of intervention such as women, civil society, health, education and, as I said, by using more penetrating and effective ways of working.
In short, this approach is an attempt to propose a European alternative to the model Clinton has proposed for Africa, which does not seem to have pleased Mandela too much, precisely because it is a model of liberalization at all costs, when everyone is now questioning the role of the IMF - which has also brought disaster - and wondering how to deal with enormous problems such as the debt crisis with new mechanisms and objectives.
The EU therefore has to find an alternative. With regard to the composition of the ACP countries, that is, the list of participants, the best plan is to review the possible entry of new countries, given the new problems, for example, in South Africa, within the scope of the current regional areas, maintaining the unity of this long-lasting relationship, which is of great political value in itself but which should be made more effective and reformed in depth.
Mr President, ladies and gentlemen, cooperation by the European Union with the ACP states must be reformed. There is much that is positive in this cooperation, but there is also much which does not work. Simply continuing the status quo is certainly not a model for the next millennium. The present rules are above all discriminatory. Countries like Bangladesh, Nepal, Bolivia and Nicaragua are excluded, although these are developing countries which need our help just as much as the present ACP states. I consider that it is rather schizophrenic that in March Parliament adopted an urgent motion on Nicaragua's debt and pointed out the terrible situation of people in Nicaragua, but the accession of Nicaragua to the Lomé Convention was not even seriously discussed.
At its Congress in Toulouse last year, the Group of the European People's Party demanded that future cooperation should no longer be based so much on colonial links, but on income per head and its distribution, and above all on the willingness of those in government to contribute genuinely to the development of people in their country. I expressly welcome what Mrs Dybkjær said about the expansion of the ACP states and the acceptance of new members. It would be schizophrenic to restrict the acceptance of new members to Cuba of all countries. The pre-conditions have not really been fulfilled there.
Commissioner Pinheiro, your mandate for action is a tentative step in the right direction, to make cooperation effective in the future. Keep at it! We should support this step and encourage you to take further steps. Do not be led astray by the protectionists of all countries, but go into the new millennium with a new concept!
Mr President, I briefly want to congratulate the rapporteurs, Mr Rocard and Mr Vecchi. Development cooperation is undoubtedly the focus of a number of important issues at the moment. I do not have a lot of time, but I would like to make a few points. Mr Vecchi has pointed out the importance of decentralized cooperation because it means moving the focus from individual projects to those involved in the projects. But this transition, which is very important, also needs to be demonstrated from another point of view. The EU has the task of making countries who want to cooperate with us aware of their own resources. Often we do not talk enough about the environmental and cultural wealth of these countries, which could be important resources for them, because, if they are aware of them, they can then understand how to use them to improve their economy in terms of tourism, and we too can offer them important support.
Culture, cultural and environmental wealth with the knowledge and awareness of what they have to give us. What is important and fundamental is that, when we talk about development cooperation, we should not forget foreign policy and humanitarian aid. Just one development cooperation measure, if not in line with humanitarian aid measures and with foreign policy, could undoubtedly produce negative results that we do not want.
The EU should thus have a foreign policy on common security, that will enable dialogue in a field where we can really make substantial impact and a significant economic contribution.
We are still lacking in this, unfortunately. However, I wish to thank Commissioner Pinheiro for the effort he is making for development and real cooperation, especially bearing in mind the need for the necessary financial means.
Mr President, ladies and gentlemen, two or three years ago we were quite sceptical s to the future of the Lomé agreements, for many reasons. A decline in the geo-strategic interest of the ACP countries after the end of the Cold War, the need for the European Union to contribute to the economic development and democratic strengthening of central and eastern European countries, the wave of ultra-liberalism created by the WTO along with, of course, a decline in the financial capacities of a Union sharply touched by crisis, can all be given as examples.
All of these factors came together to overshadow the horizon which, at last, seems to be clearing. We are delighted to note an increased awareness within the European Union regarding a growing interdependence with the ACP countries, particularly with the African continent, an interdependence which concerns economic development, security, democracy and the influx of immigrants.
The Commission's Green Paper is clearly the source of this awareness, but we can be proud of the European Parliament's active contribution, and especially that of the Committee on Development and Cooperation, in reflections on the renewal of the Lomé agreements.
The Martens and Rocard reports, which have both been rightly praised, have drawn up a framework and defined the ambitions of a renewed and deepened cooperation, emphasizing the necessary political dimension of the agreements, the promotion of democratic values and the support for a process of regional integration.
I am personally extremely pleased at the importance which has been given to decentralized cooperation - indeed the Vecchi report was dedicated to this - because it responds directly to the needs and aspirations of the populations of the ACP countries and because, through local government and associations, it involves the citizens themselves in the process of cooperation. Decentralized cooperation brings greater effectiveness and democracy.
Ladies and gentlemen, the game is not yet won with regard to the Lomé agreements for the year 2000, but we will from now on have, thanks in particular to the Rocard report, intellectual instruments which will ensure that we do not miss this great opportunity. We also have to fight to gain the necessary financial means. Much will depend on the political will that Parliament shows.
Mr President, ladies and gentlemen, a change is necessary in the way in which we pursue cooperation between the European Union and the ACP countries, with a view to establishing a renewed, real and fairer partnership.
The post-colonial period should be brought to a close. We must shake off the old donor-recipient relationships and cease to cast the recipient in the role of a child. The rationale of conditionality must be replaced by contract-based cooperation. The main feature of this new partnership should be that populations themselves take their place in cooperation, while its main aim should be to eradicate poverty, prevent conflict, defend human rights and promote good governance.
This new partnership should therefore be given a strong political dimension, extending cooperation to include economic, financial and technical partnership, which should be decentralized to include new protagonists, in addition to governments. We should remember, at this time, that democratization and good governance are, first and foremost, the product of a way of thinking that takes time to become firmly rooted.
I would like to take this opportunity to express my sincere support for Commissioner Pinheiro for the intelligence he has shown in presenting and developing the new strategic approach which he proposes for such a very important issue. May I also offer my warmest congratulations to Mr Rocard and Mr Vecchi for their outstanding reports.
Mr President, I will be very brief, because I fully agree with Mr Rocard's report, and I also greatly appreciate his input. There is one point I would like to draw your attention to, and this is similar to the one Mr Liese just mentioned. What I am concerned with is the relationship between the ACP countries and the overseas countries and territories, the so-called OCAT. In addition to over 70 ACP countries, there are 20 overseas countries and territories, many of which are located in the Third World, often amongst ACP countries. Their position in relation to the European Union changes frequently, is extremely unclear, and is partly dependent on specific relationships with specific Member States they may be part of. As we know, this relationship changes from country to country. In 1957, the Treaty of Rome promised them that they would be treated equally with the Member States themselves. But this never actually happened. The far-reaching equal status they were granted in 1991 has meanwhile been reversed.
Mr President, what should happen now? Together with the new Lomé Convention a clear agreement should be drawn up for the OCAT. This would be fair and honest towards the developing regions it concerns. It would also be good if the links between the OCAT and the ACP Assembly were strengthened, by giving the OCAT a place in the Assembly as observer. I am delighted that Mr Rocard has included this in his report.
Mr President, I would like the Commission to tell us when it thinks it will have a new OCAT agreement, and perhaps the President-in-Office can add something to this. I am extremely pleased that the Committee on Development and Cooperation is to draft an own-initiative report to underline this issue. Mr President, this is what I wanted to add to the debate. I would like to offer my full support to Mr Rocard's report.
Mr President, in the limited time that I have at my disposal, all I can offer is a few words. The proposal amounts to keeping the general structure, the foundation of the Convention, upright. This is the unique and only relationship we have with our southern neighbours in particular. As far as trade is concerned, I believe the integration of the trade regime into the WTO should be gradual, whereby a transitional regime is developed for precarious markets which are still developing. The question is whether five years is not far too short. We really need an impact study on this. Trade barriers, such as the rules of the place of origin, must be abolished. We therefore need a parallel policy for trade measures. In addition we should ask ourselves whether the proposed free trade zones do not constitute a threat to the ACP and, in fact, merely provide convenient access to markets for European products. We should be very conscious of this threat.
To conclude, Mr President, I would like to mention something which has not been discussed yet in this debate, and which I consider to be an omission, namely the little attention paid to complicated procedures. The Green Paper goes into it at length, and I think this is right. But I think we should make much more of it. If we want to make the funds accessible to civil society, then it would demonstrate courage if the Commission and the Council were to look at a proposal, made at an earlier Parliamentary ACP-EU Meeting, to set up a kind of ombudsman initiative in the Pacific and in the Caribbean, initially in a French and an English-speaking country. This would at least allow women's organizations and environmental organizations, trade unions, the press and the Chamber of Commerce access to EU legislation. It is imperative that such a scheme is set up, but hitherto no one has taken up our proposal. That is all I wanted to say for the moment.
Mr President, because of the absurd amount of time the Conference of Presidents has scheduled for this debate - just two hours for a subject which would keep a national parliament busy for several days - I am not going to comment on the initial address by the President-in-Office of the Council, nor on the excellent reports by Mr Rocard and Mr Vecchi.
I am going to spend these few seconds drawing people's attention to the fact that we do not live in a bubble nor in a glass jar, no matter how large the bubble or jar created by the Lomé Conventions may be. Alongside our bubble or jar, a meteor has appeared - the appearance in Africa of the President of the United States, after twenty years of US presidential silence. I hope the Commissioner and the President-in-Office of the Council may like to advance some intelligent comment on this phenomenon. President Clinton has spoken of taking up the Kennedy legacy, commencing a new partnership with Africa - though he does not say what sort -, increasing aid to its former levels - though we do not know if he can do it -, and above all, opening up trade. which has certainly given rise to some significant reservations on the part of President Mandela, for example. He has also talked about creating, or helping to create, an inter-African conflict prevention force. Furthermore, he has begged forgiveness for the far-distant past - slavery - and the recent past - western indifference to the dreadful Rwandan genocide, which provoked the harshest, most incredibly surprising and painful silence from the international community.
I think the appearance of this North American meteor in the sky of our relations with the ACP countries justifies an initial comment now from the Council and the Commission, and perhaps a fuller explanation to this Parliament's Committee on Development and Cooperation.
Mr President, I wish to devote my contribution to this morning's debate to the report on decentralized cooperation drawn up by its excellent rapporteur, Mr Vecchi. Our contention is that EU development cooperation should be based on the same principles of partnership, subsidiarity and decentralization which we have put at the heart of the way we organize ourselves within the European Union and which, we therefore argue, must inform our relations with the developing world.
It fits squarely within the approach outlined by the UK Secretary of State this morning in that the biggest stimulus to achieving quality of aid, to which she pledges herself, is the participation by recipients themselves in the planning, implementation and evaluation of development projects with which we seek to benefit them.
It is decentralized civil society organizations within developing countries which have the ability to adapt cooperation policy to local conditions. It is decentralization which makes our aid more visible, thereby improving accountability. It is decentralization which leads to better identification of need and support for smaller projects, with quicker funding availability than is possible in traditional programmes. It is decentralization which encourages cooperation rather than competition between actors and equitable agreement at local level on the proper responsibilities of NGOs, vis-à-vis local and cental government. It is decentralization which builds the capacity of civil society to monitor and assure norms of democracy, thereby promoting principles of good governance and respect for human rights.
Today's report seeks to agree a legal base for decentralized cooperation for the budget heading specifically created by Parliament as far back as 1992. Yet I say to the Secretary of State that the Council's position represents two steps back rather than one step forward. The Council seeks to restrict rather than encourage this approach by proposing a regulation which will remain in force for just three years. It seeks to subject programmes to the bureaucracy of the restrictive II(b) commitology committee and to limit the finance available to just ECU 18 million over the three-year period.
In retabling our amendments at second reading, we therefore call on the Council radically to review its position. Parliament wants the legal base for pilot initiatives on decentralized cooperation to be a strong - not a weak - instrument and one which is a starting point for mainstreaming this philosophy as a defining element in all of the EU's development cooperation efforts.
For all my political career, I have been a decentralizer, whether it has been in UK local government or in seeking to open up the workings of the European Union. I believe the President-in-Office shares this conviction and hope she will do so once again today.
Mr President, President-in-Office of the Council, Commissioner Pinheiro, I welcome this excellent report by Michel Rocard on a new cooperation agreement to replace Lomé 4. The EU and ACP must reaffirm their partnership by strengthening democracy and respect for human rights, especially the rights of women. The fight against poverty and illiteracy must form the basis of any new arrangements and the acquis communautaire must be built upon in political economic and financial terms. In order to ensure maximum development in the ACP regions it is essential to take on board the question of peace and security. The sale and distribution of dangerous weapons including, in particular, landmines must cease. Peace is a prerequisite for development; without peace all effort is wasted. It is also vitally important that developing countries be allowed fair access to the world market place within the WTO, thus helping them to achieve their ultimate goal which is the eradication of misery and poverty in these regions. GATT and the WTO have done little or nothing so far to make increased trade a reality for these very poor economies.
Mr President, ladies and gentlemen, several people have already pointed out the value of Mr Rocard's report regarding the Commission communication on guidelines for negotiating a new cooperation agreement with Africa, the Caribbean and the Pacific. Many valuable points, such as the desire to continue with cooperation or the emphasis placed on women's rights, have already been made. This also justifies the unusual length of the text of this resolution, but greater conciseness in the details might have led to a more correct emphasis on the principles guiding the new partnership agreements between these countries and the EU.
However, since we are emphasizing values, there are several points which, in the opinion of the Group of the European Liberal Democrat and Reform Party, should be partly changed. I am referring in particular to paragraphs 18 and 25. Paragraph 18 of the text affirms the desire to use contracts instead of applying too many conditions. We are asking for a clause to be included to ensure that the countries concerned observe democratic principles and human rights. I do not think we can disregard this fundamental point, which forms a part of our cultural heritage. The same applies to paragraph 25, where it is proposed that the ACP countries themselves should lay down the criteria for arranging partnership agreements, based on Commission proposals.
We think it would be better to establish a completely equal relationship between the Commission and these countries and we are proposing our amendment to that effect.
Mr President, I would like to say that I think this is an excellent report. The Commission's proposal and this report represent an important step forwards. I also think it is good that clear emphasis is placed on increased regionalization and thus also decentralization, since it is clearly difficult to see how else we could achieve effective cooperation between ourselves and 70 states as different as those we have in the ACP agreement.
I think it is good to focus on poverty, the environment and women, amongst other things. Personally, I think it is also essential for us to pay more attention to the issue of population, which is a very important one. Whether or not we can solve the problem of rapid population growth depends on issues such as reproductive health and the living conditions of women, but it also depends on the ability of states as a whole to develop in the future.
What I miss in the report, however, and what I would like to have seen included, is a clearer indication of the fact that in the long term we are prepared to adapt the trade preferences which currently exist in the Lomé Convention to the WTO's rules. I think this is the only sustainable solution in the long term. I also think that long term protection of European agriculture is not a durable solution. We must have the same standards for trade and agricultural policy as we have for aid policy in general.
Mr President, may I begin by bearing witness before this House to the words of Mrs Clare Short and, more importantly, to the decisive role played by the Presidency, and particularly by Mrs Short, in giving a new impetus and mobilizing the will and political enthusiasm for a cooperation policy for development.
Mr President, may I also congratulate the European Parliament once more, on this occasion Mr Rocard in particular, only a few weeks after having congratulated Mr Wilfried Martens. On that occasion, I stated that the political guidelines of the Martens report would certainly be followed by the Commission. Today, the Rocard report not only consolidates Parliament's earlier guidelines, but it innovates and proposes a number of measures which the Commission will, again, be very pleased to pursue. This is for a number of reasons: firstly, because the manner in which the political dimension of this new convention is presented in the Rocard report persuades us that these are not merely hollow words, but that a genuine desire exists to enter a new phase in our relations with the ACP countries. Secondly, because poverty, which is a fundamental issue in the next convention, cannot be seen in isolation, but as something that pervades all policies, not only in the obvious social policies, but also in macro or micro-economic policies in general.
What we are seeking to achieve is obviously consistent, for instance, with the OECD guidelines for eradicating poverty. It is no easy task! But one thing is certain; if we continue on our earlier course, these objectives will not be achieved. Therefore, we must seek alternatives. And now, together - the European Parliament, the Commission and the Council - we are endeavouring to ascertain the best way to combat poverty, to draw the ACP countries into the world economy and to counter the ACP countries' exclusion from that world economy.
The Commission's response should be viewed as a blueprint for discussion. We propose, by a process of elimination and almost by a method of reduction to the absurd, to arrive ultimately at free trade agreements. We are fully aware that this is not easy; we are fully aware that a transition period is essential; we are fully aware that, prior to introducing this transition period to a free trade area, we must gather once more to discuss whether or not the conditions exist to permit us to take that step.
But we must be careful that the cure does not kill the patient. We must be realistic, and I feel such realism to be present in the Rocard report, as I previously felt it to be present in the Martens report. And this realism is today guaranteed by the Presidency of the Council which has submitted a political blueprint for debate and for launching the entire process which I consider to be an instance of concurrence between Parliament and the Commission unique in the history of the European Union.
Mr President, I think that I have clearly stated my conviction that, yet again, the European Parliament is breaking new ground regarding these issues. Now it is up to all of us, and the Commission in particular, to carry out a detailed analysis of the sensitivity, the ultimate aim, the nuances of these various proposals because, I can safely say, the vast majority of them will certainly be incorporated into our proposals.
I would also like to express my admiration for Mr Vecchi's report, which is very important and will certainly win a unanimous consensus. I regret that, for reasons of political consistency, and for these reasons alone, the Commission must say that it cannot follow the Parliament regarding Amendment Nos 11 and 12. Those who have been present throughout this discussion, particularly during the first reading, will understand how much I regret having to say this.
Mr President, like Commissioner Pinheiro, I think what is most impressive about this debate is the amount of shared thinking there is across the Commission, the Council and Parliament - and right around Parliament. Of course, there are some nuances of difference which we need to discuss further and to resolve. This is a very powerful alliance and it bodes well for the next phase of Lomé that there has been some very careful thinking and there is a lot of agreement about the direction in which we need to travel.
Mr Rocard is to be congratulated on his report, and it has drawn praise and respect from all quarters of Parliament. A lot of the thinking in the report coincides with Council thinking. There are some details we need to discuss further - for example the best way to deal with AIDS in some of the poorest countries in the world - but we can come back to that.
I would agree with the stress on all sides on support for good governance and human rights as a precondition for eradicating poverty. We only have to look at the Asian crisis to know that is right; you cannot promote and sustain development without democracy and human rights. The Asian crisis shows that and, therefore, it is not an optional extra; it is part of sustainable development.
I am sure we all regret the fact that Mr Vecchi cannot be here, and we send our best regards to his family and hope all goes well.
I want to make it very clear that there is absolute agreement on the desirability of decentralization in cooperation. The disagreement is about the commitology, but not about that principle. So at least we agree about the direction of travel, even if we do not completely agree on everything.
I should like to say to Mrs Van Dijk that there is also now universal agreement that you cannot have development without educating girls and promoting the empowerment of women, because women and children are the overwhelming majority of the poor. That, again, is now agreed and not just an optional extra.
I should like to say to Glenys Kinnock, who was very worried about the stress on regional free-trade agreements, that what we got out of the last meeting of the General Affairs Council was agreement that regional free-trade agreements are one option but an enhanced GSP is another option that must be at least as good as the existing Lomé access. There must be better treatment of the least-developed countries inside or outside the ACP alliance. Within that kind of framework - this, of course, is the area of greatest complexity and needs more discussion - there is room for different countries to choose the way in which they wish to travel. If we can preserve those options, then it will be possible to go forward in the way that the countries concerned wish.
John Corrie placed a lot of emphasis on regionalization, and we all respect the work he has done on that. I agree that is the way in which the world is moving but it is for the ACP countries themselves to decide the speed of that movement and not to have a sort of rigid formula that requires them to move in ways that they do not wish to go.
Mr Andrews stressed the need for simplification of the instruments, and we all agree. The existing structures are far too complex, the agreement is far too complex and it makes rigid the flows of development assistance, and so on. On budgetizing aid, there is no agreement. As you all know, the Maastricht Treaty provided for a separate EDF, and that remains the position of some of the member countries. So we all respect the decision of Parliament but there is not going to be immediate progress on that question.
Mr Telkämper, for the Green Group, stressed that the World Trade Organization and WTO-compatibility are not democratic. In fact, the WTO is an organization of Member States with one state, one vote, and is potentially democratic. The problem in this area is that change is so complex that not all states are equal at the table, and what we have to do is spread the analysis and get it shared so that developing countries can come to the table of the WTO clear about what is in their interests. We need to work together to secure that.
Mr Hory talked about the paragraph in Mr Rocard's report on human rights being defined by the OAU. I just wish to remind Parliament that all our countries have signed up to the Universal Declaration of Human Rights. Human rights are not regional, they are universal for all people, they cross civil, political, social and economic rights and our aspiration is to realize those rights for all people everywhere. Methods of implementing and strengthening the OAU is a good idea but there are not different human rights in the south compared with the north.
Mr Antony said that some of the progress under the ACP-EU relationship in the past had not been as effective as we would hope. There is some truth in that, and we have to face it in order to make improvements for the future. He stressed that there had been too much emphasis on the role of the state in the past. We have been through two eras: one that gave perhaps too much emphasis to the role of the state and minimized the role of markets. We are coming out of an era that maximized the role of the markets and minimized the role of the state, and what we need is a new synthesis that puts both the state and markets in their rightful place to get the properly regulated, international and national arrangements that can promote sustainable economic growth. That is the challenge of the next era.
Mrs Junker said that we must emphasize sustainable development. I just wish to stress that in the international poverty eradication strategy there is a commitment that every country should have its sustainable development plan in place so that it can promote development that does not use up its natural resources in an unsustainable way.
Mrs Günther talked about progress on health being part of poverty eradication. That is absolutely right, and the stark statistics of terrible infant mortality, low-life expectancy or maternal mortality are part of the picture of gross poverty in the world. Again, one of the major poverty eradication targets is the provision of basic health care to all the people of the world by 2015, and access to reproductive health care for everyone and a reduction in maternal mortality and infant mortality. So I very much agree that is part of the process of poverty eradication.
Mrs Dybkjær stressed that the least developed countries should have equal rights whether they are inside the ACP or outside. That is absolutely right. It was one of the commitments made in a previous General Affairs Council agreement. We must make sure it is implemented. I agree with those who say that logically the poorest countries should become part of the ACP. But in fact the ACP is resistant and a lot of the poorest countries are not seeking to join. What we need to ensure is that they are treated equally in terms of both trade access and development assistance. Then we will effectively have equal treatment, even if we do not have it in theory.
I am grateful to Mr Macartney for his remarks. He raised the question of Jubilee 2000 and debts. The Council wholeheartedly supports the HIPC initiative. What we all have to do is speed up its implementation and try to make sure that every highly indebted country is on track for getting the debt to a sustainable level by the year 2000.
Mr Amadeo said that we must give more assistance to the most vulnerable. That is part of the broad agreement on development assistance - that there should be differentiation between the investment needs of the very poorest and the technical cooperation needs of the middle-income countries, and more resources ploughed into investment in health, education and so on, in the very poorest countries.
Mrs Baldi said not enough importance was currently attached to environmental resources. Again, I should like to refer to the commitment in the poverty eradication strategy to a sustainable development strategy, including environmental resources in every developing country. We need to put that in place.
There is a strong consensus that we should strengthen the partnership. A partnership implies a relationship of equals and yet it was argued by one of the Members that we had to have conditionality in human rights. Experience with development shows that if conditionality is imposed it is never effective. The basis for the partnership has to be that we agree on the need to eradicate poverty and this calls for respect for democracy, human rights and good governance; within that framework we can then agree as equals on the details of implementation.
I share Mr Howitt's aspirations towards decentralization. There is strong agreement in the Commission and the Council that is the way in which our efforts need to move. I have one reservation: we cannot have all the Member States, as well as the Commission, working with NGOs everywhere. We need to decentralize our efforts and then we need to decide in what areas the Member States should take the lead and in what areas the Commission should take the lead. We should not be tripping over each other on the details of our cooperation.
The final point, raised by Mrs Lööw, is population growth. In 1945 there were 2.6 billion people, now there are 5.7 billion and by 2015 the population of the world will be at least 10 billion. If we eradicate poverty and improve access to health care and education it will increase to about 15 billion and then be sustainable. If we do not develop the world economy it will go well beyond that and start to use up the resources of the world in a way that is not sustainable. That is part of the challenge of development: that we hand on a sustainable world to the next generation and for that it is absolutely essential that we succeed in these endeavours.
I am very optimistic that we are going to make progress in the effectiveness of our development collaboration. The consensus between Parliament, the Council and the Commission bodes very well for our future endeavours.
Mr President, I am impressed by the breadth and clarity of the President-in-Office's answers but there is one point that I missed and that is the complexity of the procedures. The procedures are becoming so complex that they are a serious deterrent. It was one of the reasons for the underspending under Lomé and the inaccessibility of Lomé for chambers of commerce, women's groups and environmental groups in the ACP countries. Can you, and maybe the Commissioner as well, go into that issue?
May I very quickly touch on the complexity of procedures? If you look at the Lomé agreement, it is enormously complex, with very complex channels of funding, and we are all agreed that they have got to be simplified. The administration has got to be decentralized so that it is less slow, less complex, more effective. There is agreement across Commission and Council that we must make those improvements. At the moment, as you will know, in all areas of European Union endeavour we have difficulty in disbursing the funds that we have available. We must improve our capacity to do so. That is agreed.
Mr President, all I want to know is whether the Commissioner and the President-in-Office of the Council plan to say something about the US President's visit now, or to the Committee on Development and Cooperation at a future date.
Mr Robles, perhaps I could ask them to respond in writing because we are out of time for this debate. Members know the procedure. We have a debate and a separate time for questions. I have to move on. I would like to thank everybody who took part in the debate, in particular the President-in-Office.
EU-Russia relations
Mr President, on behalf of the Committee on Culture, Youth, Education and the Media I should like to congratulate Mrs Lalumière on her excellent report.
The bonds that tie Russia and the European Member States are centuries old. Russia is also important as a bridge between Europe and Asia. Europe's relationship with Russia is a chance to further the principle of western democracy, which is a key element in cooperation with other nations.
Russia, as a superpower, however, goes its own way in matters of geography, natural resources, its population and its culture. Progress in Russia is unpredictable, often chaotic, following no western model or timetable. For that reason, an understanding of Russia's special features is a key factor in a successful partnership between her and the EU.
The Committee on Culture proposes increased reciprocal understanding and trust through a programme of education and study as well as exchange arrangements. People should know more about Russia's rich cultural heritage with its many vital minority groups, which are worthy of our support.
Nevertheless, Russian cultural heritage is being threatened by economic problems and indifference. The EU should be helping Russia to take stock of this heritage, promote information exchange and vocational training in the area of culture, as well as encourage legislative moves in favour of ethnic cultures. The challenge for us is, above all, to give our support to nationwide and local democracy in Russia.
The countries around the Baltic and Barents Sea are especially well placed to establish more opportunities for cooperation with Russia. The TACIS-Interreg cross-border cooperation and TACIS-PHARE programmes must be brought more into the picture. But proper cooperation in education cannot take place just through TACIS projects: it will require a European foundation or an entirely separate source of funding. In any case, resources have to be increased and cooperation has to be based on the reciprocal dealings of two equal partners.
Mr President, on behalf of the Socialist Group, can I first of all say that our group welcomes Mrs Lalumière's timely report on Russia? It is regrettable, however, that an additional 62 amendments were tabled for plenary after over 90 had already been considered at the committee stage. Nevertheless, we are at a crucial time in the development of Russia's economic and democratic reform process, and the EU's future relations with Russia can play a vital part in supporting and invigorating the push for reform in the Russian Federation. For many people in Russia the end of the Soviet Union and the beginning of economic transformation from command to market economy have not led to obvious improvements in their standard of living. It is to be hoped that the appointment of a new Prime Minister will lead to a rebalancing of the Russian Government with a clearer emphasis on the democratic and economic reform process. The EU and the European Parliament must exert their influence through the TACIS and democracy programme, the partnership and cooperation agreement and the newly established Parliamentary Cooperation Council. Human rights will always be high on the agenda, and Parliament must continue to monitor the law on religious freedom in Russia. Parliament must support initiatives on tackling international crime, legal reform, trafficking in women, combatting poverty and poor health and encourage the Russian Federation's membership of WTO.
On the security front, it is important to avoid the division of Europe once more into two camps. Russia - building on the mutual founding act between NATO and the Russian Federation - must not be excluded from discussions on the future security architecture for Europe in the twenty-first century. The OSCE and the Council of Europe also have a role to play, as do improved relations between Russia and its neighbouring regions. The Council must play its part - and I hope Commissioner Van den Broek will endorse this - in building a new relationship with a new Russia.
Mr President, it is now ten years since perhaps the greatest 'tectonic quake' in history, the spontaneous and non-violent collapse of those dictatorial regimes which aspired to the establishment of Soviet-led communism. The astonishing change was, at the time, rightly hailed as an ideological victory for democracy, along with the end of the Cold War, the rivalry between two superpowers and the life-giving upsurge of freedom among peoples who had suffered the tyranny of dogmatism. After the initial euphoria, however, the size and acuteness of the problems that emerged were not tackled head-on by the western democracies. There was no timely, integrated and, above all, disinterested implementation of a far-sighted strategy that would effectively express international solidarity. Russia's succession of adventures at that time often sounded alarm bells warning of a return to the dark past, and even of bloodshed. And though extremes were avoided, the dysfunctionalities of the new regime continue to be perceptible in all areas, from the economy and social instability to internal security, from public health to criminality and degradation of the environment. This was demonstrated by the recent disturbances at a very high government level. One cannot be complacent about the tremendous difficulties Russia still faces a decade after the change, a vast country with a heroic people and with a rich historic tradition and spiritual heritage. On the contrary, it is in everyone's interests to contribute to the consolidation of democracy, the development of society, so that Russia can play the role it should, both within and beyond the continent of Europe. Thanks are due to Mrs Lalumière for the appropriateness and completeness of her report on the strategy that ought to be pursued. However, there are so many aspects to Russia's problems that they justify the amendments which aim to enrich the overall consideration and specific application of the strategy. What is of primary importance is that this strategy should commence in parallel with the enlargement process already begun.
Mr President, compared with Hungary, Russia is not a model of democratic transition. Any such comparison would be incorrect and a political error.
Russia was subjected to communism for 75 years, that is, three generations. That means that there is no memory of the brief democratic experience of 1905-1914, nor of the prodigious economic development and the spirit of enterprise of the turn of the century. It is a unique case in history whereby a memory has been suppressed, replaced for three quarters of a century by the sole experience of a one-party system and a state-run economy.
What is more, Russian society has experienced an incomparable demographic tragedy. Since 1970 - not since 1991 as was stated - life expectancy has done nothing but fall. That leads a society to despair. It is an unprecedented phenomenon.
It is with this in mind that the Russian efforts to build a rule of law and a market economy must be evaluated. The rule of law is still not perfect, but let us not forget that in spite of malicious prophecies, all elections since 1993, both general and local, have taken place on the anticipated date and, according to the experts, have been properly conducted. All national and regional institutions are functioning. Serious crises have erupted, in particular the war in Chechnya, but they are already a thing of the past.
The market economy is coming up against serious difficulties, above all the corruption inherited from the Soviet regime, and a collapse in the economy in general. This collapse also does not date from 1991. Soviet experts have been analysing it since 1982, when it was noted in the Novossibirsk report.
A reform of the economy is difficult under such circumstances. Nevertheless, the first signs of recovery are clear. The consequence of the reforms has been to differentiate society, but we must not reduce this phenomenon to a contrast between the impoverished masses and the fabulously wealthy mafia. Those who knew the Soviet Union well know that nearly everyone was poor then, with the exception of the ruling classes. Today, 50 % of the population are poor - it is true - but the other 50 % are experiencing a continual increase in their standard of living and there are already the beginnings of a middle class.
Mr President, ladies and gentlemen, Russia has considerable natural resources and a very highly educated population, often better than that of our older democracies. This means that whatever happens, she will make up the lost ground in terms of political and economic backwardness in the near future, as she was doing at the turn of the century before the revolution put a stop to that progressive momentum.
It is a country which has shared our history and which is today making considerable efforts to align itself with us. If we recognize these efforts, if we are able to measure the progress achieved in comparison with the disaster from which the country is emerging, we will be offering Europe an opportunity for cooperation which will strengthen it in terms of security, prosperity and spiritual enrichment. If we refuse to recognize the breadth of the transformation underway, if we do not commit ourselves fully to helping Russia, we run the distinct risk of seeing this country turn quite naturally to other countries for support. She will turn to the United States, or Asia, or the Muslim world, and our part of the continent will be weakened by this.
This is the essence of Mrs Lalumière's excellent report. The Group of the European People's Party supports it and hopes that it will not be unduly modified.
Mr President, on behalf of the Group of the European Liberal Democrat and Reform Party, I would respectfully like to thank Mrs Lalumière for her report. The report shows just how much expert knowledge she gained in her splendid work as Secretary-General of the Council of Europe.
Russia has a key role in EU foreign relations. She is still a superpower and her development and progress is vitally important for the security and well-being of the Member States. With enlargement, the Union already shares a very long border with Russia, and one that will grow even longer with the next round of accessions. Enlargement will mean the strengthening of ties between the EU and Russia.
Enlargement to the east will be on a far larger scale than is generally realized. All eastern European countries, Russia included, are on the path to democracy and a market economy. Before long, they will all fulfil the criteria required for membership as laid down at Copenhagen. Despite all this, Parliament should not yet, in the opinion of the Liberal group, take a stand in any way on Russia's inclusion in the EU.
Mrs Lalumière's excellent report originally gave the impression, and still does to some extent, that there will be a new bi-zonal Europe made up of Russia on the one hand and the rest of Europe on the other. To rid ourselves of this image we suggest new wording to paragraph 57 regarding the Council of Europe and the EU so that "to act as a link between the two halves of the continent' will read as "to promote genuine pan-European partnership.'
The Liberal group suggests a new paragraph should be inserted in the report, which stresses the importance of the EU Nordic dimension and provides for the start of close cooperation between Russia and the Council of Baltic states, the Barents Euro-Arctic Council and the Arctic Council. We hope everyone will approve this addition.
Mr President, the European Union must support the greatest possible development of relations and cooperation with the Russian Federation. It will be impossible to build a stable Europe if we turn our back on that country or try to isolate it. The enlargement of the European Union to include the central and eastern European countries, and the enlargement of NATO to the east, should be accompanied by a proportional increase in relations with Moscow. The plan and proposals, presented by the Council and the Commission respectively, should aim in that direction, as of course should the proper application of the 1994 agreement signed with the Russian Federation, which has just come into effect.
Russia is going through a difficult transition in political terms, with a democracy marked by Boris Yeltsin's presidential authoritarianism. Examples have included the assault on Parliament some years ago, the war in Chechnya, and the most recent government crisis, not to mention the general lack of respect for many human rights.
Some institutions in Russia are weak as a result of that same authoritarianism. There is a profound economic crisis, caused by ultraliberal approaches. And of course there is an extremely serious social crisis, which manifests itself, for example, as poverty, public servants being unable to draw their salaries, and even - though it is hard to believe - a decrease in people's standard of living and life expectancy.
It is a question of cooperating with Russia on equal terms, to help to ensure that the European Union has a democratic and socioeconomically consolidated partner. Such a partner is essential for security in Europe. Security and cooperation with Russia cannot just be based on the founding act signed between Moscow and NATO: bodies such as the OSCE also need to be strengthened. It is a question of having a reliable partner on the international scene, one which cannot be forgotten, as we saw during the most recent Iraq crisis and with the situation in Kosovo.
I want to end by saying that I am worried that countries such as France and Germany obviously might be tempted to enter into bilateral relationships with the Russian Federation, independently of moves from the European Union. Lastly, I want to express our general support for Mrs Lalumière's magnificent report.
Mr President, the sensitive reactions of the West to the risky government restructuring with which the Kremlin leader Yeltsin has startled his European neighbours in the last few days shows once again how profound the links between Western Europe and Russia are. There is therefore no question about it: the challenge for Europe after the fall of the Wall is the clarification and restructuring of our relationship with Russia. Basically, the question of European security will depend precisely on the success of the balance struck with Russia. In the face of that, what the Commission calls an "action plan for the future relationship of the EU and Russia' seems to be a conglomeration of individual measures; it seems aimless, inadequate and unprofessional. It is another demonstration of the poverty of our common foreign policy that in respect of what is our continent's key concern, neither a decent joint strategy nor a comprehensive set of ideas can be found in it.
I think I have made it clear: For the Green Group, there is no doubt that Russia can also become a member of the Union if it wants to. Anyone who does not accept this not only ignores the EU Treaty on this point, but also rejects involvement in this great restructuring task of Europe. Such a rejection is marked by the same spirit as the provocation which was caused by the expansion of military power systems during the Cold War. It does not contribute to the settlement, peace and stability of this continent. We need an investment in the partnership process with Russia, and that means an investment in the peace of Europe.
Mr President, ladies and gentlemen, the members of the Italian National Alliance look favourably on the EU action plan for Russia, launched by the Council in May 1996 under the Italian Presidency.
The plan seeks to ensure good coordination between the various actions, both bilateral and Community, aimed at supporting the transformation of Russia. It contemplates five major areas of cooperation: democratic reforms, economic cooperation, justice, safety and foreign policy. In this respect, the National Alliance notes with satisfaction the efforts made by Russia with regard to political freedoms, the development of democracy and the protection of human rights. It is, however, worried about a few uncertainties and a few steps backwards in this area and also hopes for marked, significant and positive developments in this respect. We should therefore follow developments in this area carefully, helping and supporting them in all ways possible, without forgetting that only a year ago Russia was under the yoke of a communist and totalitarian regime.
We are asking the Russian government to pay greater attention to the control and suppression of local organized crime, which is spreading dangerously to Europe, and to give a strong commitment to environmental protection in order to avert further ecological disasters and repair the damage caused by the previous communist regimes, which were totally insensitive to these problems.
Finally, to ensure lasting peace for Europe and the world, we hope there will be a reinforcement of the political, economic and cultural partnership with Russia, which is undoubtedly a great world power today.
Mr President, allow me to deal particularly with the Partnership and Cooperation Agreement in this debate. In this agreement, there is already an effective instrument for carrying on a permanent dialogue with our Russian partners about all those questions of a political and economic nature which are central to our mutual relationship. Let us not forget that it was the parliaments - the European Parliament and the Russian State Duma - which christened the first of the executive bodies of the Partnership and Cooperation Agreement, the Parliamentary Cooperation Committee which I chair with my Russian colleague, Mr Ryshkov. In this capacity I would like to emphasize particularly how profitable the work in this committee was last December.
I can assure you that we address the individual problems in the relationship between the EU and Russia very openly with our Russian colleagues, and that we are frank about the difficulties. Continuity of contacts and regular mutual visits, which create mutual trust, are particularly important, even if the contacts on the Russian side are continually changing.
I think that it is not too much to say that the form of cooperation which we are developing is a future model for Russian-European cooperation. In this way, the relationship with our Russian partners can be constructed and can be further extended without discussing Russia's EU membership. Neither side needs to discuss that.
In this context, allow me to point out the importance of the TACIS programme. In her report, Mrs Lalumière calls on the Commission to strengthen support for these projects, and demands that the priorities in TACIS aid for the improvement of daily living conditions should start with setting up the structures necessary for the rule of law. I would like to underline this very explicitly. We know that we must improve this TACIS programme, but we also know that preparatory work is essential for our future cooperation between Russia and the European Union.
Mr President, first I would like to congratulate Mrs Lalumière on her brilliance, because she reminded me of a colleague I once had, Mr Vergès, who was one of the best lawyers in the world, and to whom I once said: If I am ever found with a bloody knife next to a corpse, I would certainly take him as my advocate.
Mrs Lalumière, if that happens to me again, I would willingly engage you as my lawyer, because we must remember one thing, which was not mentioned here in the discussion, and my colleague Mr González Carnero has underlined it, that we must let caution rule in our relationship with Russia. I would like to point out the following above all else here: Russia is today, in an era of worldwide decolonization, the last great colonial empire on earth. The Chechen war showed that clearly, and there will be more colonial wars. At any rate, I do not want any of my 18 grandchildren to die in a colonial war for the defence of Russia. We do not need Russia in the European Union before decolonization has taken place, afterwards yes, but not before.
But I would like to point out the other fact, that Mr Yeltsin's last press conference has shown us how dangerous it is to leave the keys to nuclear weapons in such hands. We must all be clear about that, and therefore we must think more about our security. Obviously we do not want a war or conflict with Russia, but we must see the situation quite clearly. I therefore have certain reservations about an over-optimistic representation of a situation which must simply be seen as it is. The danger is still before us.
Mr President, the European Union's policy on Russia is aimed at strengthening democracy, peace, trade with, and the economic development of, this large and important country of 140 million inhabitants. If Russia's development is successful, a natural further step should be that Russia becomes a member of our democratic union, the EU. On this issue, Mrs Lalumière is left quaking in her boots in her otherwise excellent report.
The EU was founded by six states with around 200 million inhabitants. We now have 15 countries with 370 million inhabitants. When we have accepted the 12 new countries which now want to join, we will number almost half a million people. Surely a Union of that size which is functioning well could also open its doors one day and find room for a successful Russian democracy.
Mr President, Russia's population is falling and poverty is spreading. Nuclear waste and environmental pollution are a threat to the whole of Europe. In the future, the EU will be dependent on Russia for her natural resources, especially gas. The EU should not be sending any military signals that Russia might interpret as a threat to her national security. A country like Finland should remain non-aligned, even if the EU were to have a common foreign and defence policy.
Mrs Lalumière's report brings to mind Karl Marx's book on the history of nineteenth century diplomacy. It was never published in the Soviet Union because it brought up the question of Russia's foothold in both Europe and Asia.
We should not, however, adopt double standards when we look at the Russian issue. The same criteria should apply in the West to President Yeltsin's dictatorship or the total indoctrination of the media as if that were what was taking place in our own countries. The Russian people need money, good health, human rights, a clean environment and hope, just as we all do. An equal basis for dialogue and cooperation requires the EU to look to Nordic policies.
Mr President, I enthusiastically support Mrs Lalumière's report and I pay tribute to her ability and perceptiveness.
On many occasions in this House I have had the opportunity of regretting that the European Union has committed itself to opening up to the west, to international high finance from across the Atlantic, and to the south, to an uncontrolled influx of immigrants, whilst I have dreaded the Union shutting itself off from the east, precisely where the European border remains to be drawn, since Russia straddles two continents.
If enlargement of the Union to the central and eastern European countries is to be brought to a successful conclusion, it must not be done to the detriment of our sister countries of the former USSR, in case we merely rebuild a new wall of shame a little further east. It is probably unrealistic to envisage the accession of Russia to the enlarged European Union. I have, however, always attempted to put forward the idea of unifying the enlarged European Union with the twelve member countries of the Commonwealth of Independent States in a structure such as a confederation. They would thus form the two poles of a future binomial partnership which would finally free our people from American protection.
Only as a Europe with a continental dimension can we become winners in a global economic war in which we have already lost too many battles.
Mr President, the report on future relations with Russia is an important one. I am therefore surprised and find it very regrettable that there are a number of strange deficiencies in the otherwise well thought out proposal.
Let me begin by mentioning paragraph 54, in which the rapporteur makes it clear that Russia is neither suitable nor desirable as a member of the EU, ' in view of the dimensions of Russia and its Eurasian interests and of the deeply integrated nature of the European Union.' It is quite inappropriate for the European Parliament to make prejudiced comments on Russia's possible future membership, not least in view of the fact that Russia has not actually applied for membership. It would be quite inappropriate to adopt paragraph 54 in its current form. If such a statement of principle is to be adopted for Russia, it might just as well also be applied to other countries which could think of applying for membership, such as Belarus, Ukraine, Turkey and so on. Regardless of whether people currently think that Russia should or should not become a member of the EU, such a point of view does not belong in the report. It must be more in the EU's interest to establish strong ties with Russia which can develop into a closer cooperation in order to strengthen and guarantee peace and security internationally. Europe's partnership for peace should clearly include the area from the Atlantic to the Urals.
The other flaw which I would like to mention is paragraph 46, in which the rapporteur suggests that it will only be possible to develop security relations with Russia once it has been decided to incorporate the WEU into the EU. We must bear in mind that, according to the whole Russian establishment, NATO's enlargement is causing increased security worries for Russia. The Russian military are now also demanding increased investment in Russian nuclear weapons as a result of NATO enlargement. It is therefore very important for the EU to help reduce the worries which NATO's enlargement causes Russia rather than increase them.
Finally, I would just like to criticize the incomprehensible wording of paragraph 1 a, namely that the EU should foster the 'emergence of a middle class to provide a firm base for democracy.' This wording belongs to 19th century thinking not to that of 1998.
Mr President, I too would like to begin by congratulating Mrs Lalumière on her difficult report. Although I have submitted a series of amendments, I know that we fundamentally agree. A few days ago, the Russian human rights activist and Duma member Kovaliev expressed his concern about the anti-democratic tendencies which still exist in his country. He is a man who loves his country, and anyone who reads his book 'The Flight of the White Raven' will see why he was in prison for seven years.
However, I would like to point out something which has hardly been mentioned. He accuses both the old and the new leading elites of contempt for democracy and law. These principles are conditions for the creation of a greater Europe, in which peace, freedom, the rule of law and democracy rule. The European Union must take note of these questions. It faces great challenges, because these relationships will have far-reaching consequences on the negotiations which have just begun with all countries.
Russia has joined the Council of Europe, to which all the Member States of the European Union belong. It has thus said "yes' to the rule of law, democracy and human rights. It has also said "yes' to the legal community which has been developing up for decades. We in the European Parliament will approve the relationship with Russia, we want close cooperation, but we shall also pay close attention to, and when necessary issue a reminder about, the reform process in Russia towards a state which operates under the rule of law, respects human rights and establishes a civil society which acts democratically.
Mr President, ladies and gentlemen, allow me, in the discussion about this report, to say something about the developments in our cooperation within the delegation or within the joint committee which we have with the Russian State Duma and the Federal Council. When I consider the development in the last few years, I detect that there has been a basic improvement. Whereas in the joint sessions in the initial phase after 1994 we very often indulged in reciprocal statements - whereby the Russian side was sometimes quite emphatic in forcing us onto certain subjects, for example NATO membership of some east European states, subjects which really had nothing to do with the bilateral relationship between the European Union and Russia and prevented a rational dialogue - this has essentially changed.
It is now the case that we discuss many subjects of mutual interest and thus achieve agreement on many points, or can at least have an effective exchange of experience. Take, for instance, the debate about TACIS, about the development of the partnership agreement, about Russian or European internal questions, such as the development of international crime, the rule of law or the tax system in Russia.
I believe that it is the task of the European Union to encourage the development towards a stable democracy in Russia, but to observe and follow it critically. Russia is not yet a stable democracy, because there is still no stable combination there of the elements necessary for it. The clashes and movements in internal politics make this clear, as we have seen recently. Nevertheless I believe that Russia is on the right path, and we as Europeans should accompany her and be vigilant.
Mr President, despite the over-optimistic tone of the report I would like to thank the rapporteur for her work. The most important problem with the report is the lack of examples. Mrs Lalumière mentions as one main goal the strengthening of security for Europe and her closest neighbours, based on equal partnership. What does this actually mean, though?
The Finnish government aims to put the Union's Nordic dimension on the agenda during her Presidency in the latter part of 1999. The Nordic dimension is a security project, broad in scope, which focuses, for example, on the TACIS programme, on Russia's commitment to regional cooperation in the areas of environmental concern and nuclear safety, and on the multi-faceted relationship that exists between the Baltic states.
Cooperation with Russia can be a success only by means of a step-by-step policy that addresses one issue at a time. Russian stability will not be aided by grandiloquent, celebratory eulogies even in this House.
Mr President, may I start by congratulating the rapporteur, Mrs Lalumière, on this exceptionally valuable report. It has come at a time when it makes excellent sense to give our relationship with Russia more thought. This will not be a process which we will complete today or tomorrow, but which will increasingly require our attention. It has become more topical in view of the present change of government in Russia, which, whatever the outcome, means that some uncertainties will remain for the near future. What will continue to be important is that we judge policies rather than individuals. I think we can assume that President Yeltsin, irrespective of the measures he may take, will see no reason to devote less attention to the reform policy which the Russian Federation so desperately needs.
As far as our own relations with Russia are concerned, I can be very brief. Mrs Lalumière has presented the current state of affairs extremely comprehensively. I would like to devote a few words to the European Union action plan which followed the Council's approval. This plan was decided on in the Cooperation Council with Russia. This Cooperation Council finally became a reality once the cooperation agreement with Russia had entered into force at the end of last year, after a three year ratification period for the partnership.
One of the key ingredients in this common action plan is helping the Russian economy to integrate into the global economy through the Russian Federation's preparation for, and accession to, the World Trade Organization. The importance of this should not be underestimated. It is important politically, it is important economically, and it will have implications as far as security policy is concerned as it will help to increase economic interdependence, also with regard to Russia. This will have a stabilizing effect, not least internally.
Besides this, a number of new areas have been mapped out which lend themselves to very close cooperation with the Russian Federation. I will mention them briefly. The modification of legislation on both sides, in particular in the sphere of intellectual property, which is of primary importance to the entire investment climate in the Russian Federation. I am thinking of customs and transnational cooperation for which new programmes have been set up. These matter enormously, particularly to the frontier countries, as well as to our borders with the Russian Federation - notably Finland, and our future Member States, the Baltic states.
I am thinking of the industrial cooperation which, by means of the second Round Table of industries in May, will give a new impetus to the objectives aimed at bringing companies into contact with each other, which would lead to closer industrial cooperation.
These are just a few examples which show that, gradually, the agenda for cooperation between the Union and the Russian Federation is being broadened.
The five main strands for the deepening of cooperation with Russia which Mrs Lalumière has indicated in her report largely correspond to the strategies being developed within the European Union. This also applies to what she said about helping to consolidate the process of democratization of Russian society, the civil society aspects. In this context I would like to mention our TACIS programme for democracy.
On the subject of strong trade relations, I refer to what I said about membership of the World Trade Organization, and strengthened cooperation in the sphere of security within Europe. It goes without saying that cooperation with NATO plays a crucial role in this, but with respect to the WEU both the EU and Russia are seeking contact in order to achieve consultation and cooperation. I am leaving aside the European cooperation with Russia taking place via the Security Council, and cooperation in the OSCE, cooperation within a contact group. These also demonstrate that the political dialogue is increasingly being broadened.
Mrs Lalumière's view of relations between Russia and the EU offers, I believe, extremely valuable material for further reflection on their future development. As is rightly stated in the report, the visibility of the European Union, via our delegation in Moscow, but also via the Member States' embassies and various other channels, is of vital importance.
The Commission is extremely grateful for the efforts of the rapporteur. This is a solid basis for the further discussions we will continue to have in the Committee on Foreign Affairs, Security and Defence Policy, in the Committee on External Economic Relations and in other committees which deal more specifically with the relationship with Russia. I would like to mention in particular the parliamentary group which has had many fruitful discussions with the Commission on this subject, under the chairmanship of Mr Krehl, amongst others.
I am sorry that there is too little time to speak longer about such an extensive subject, and to have a debate with this Parliament, but we look forward to the next opportunity to do so. Again, with many thanks to the rapporteur, Mrs Lalumière.
Commissioner, thank you for battling against the noise. I have to say that it never ceases to amaze or depress me how ignorant this House can be when people are speaking. It is the same people who session after session stand up and talk about the dignity and importance of this House who treat it like a street market. It is quite a disgrace.
The debate is closed.
The vote will be taken at voting time.
Madam President, I refer to Article 48 of the Rules of Procedure. On 9 March we gave the starting signal. The European Parliament wanted to declare 1999 the European Year against Violence against Women, and to start a European campaign for this. The initiative from the Committee on Women's Rights exceeded the required number, 314, today. We have 323 votes.
Never have things moved so fast in the history of the European Parliament. We managed to reach this number in only six and a half days of sittings. I now ask the Commission and the Council to make preparations as quickly as possible, so that the women's organizations, churches, associations can start to prepare for this European year. The women in our countries are waiting for support. Once again the European Parliament has come forward in the vanguard of women's rights. Sincere thanks to all my colleagues, men and women, who have signed the declaration. But it is still possible to sign!
(Applause)
Like you, I am extremely pleased that this resolution has been so successful.
Madam President, I would also like to congratulate our colleague Mrs Gröner on achieving the 323 signatures.
However, as usual I rise on the voting procedure. I advise you now that I will be present and voting so you will have no problems. However, I note that the voting list distributed to Members advises Members when there will be a roll-call vote. There are ten roll-call votes for this particular session. Two or three could be added to this making perhaps twelve to thirteen. Therefore, if I stay for seven roll-call votes, I could then leave having completed the 50 %. These rules are absurd, the way the Bureau treats them is absurd and the quicker they are removed the better.
There are about fifteen roll-call votes, Mr Falconer. I bring this to your attention for whatever purpose it may serve.
Madam President, on a point of order. I alerted the services to this point in advance this morning, but it was not taken even though it is relevant under Rule 19(4). Last month this Parliament passed a resolution in favour of human rights in Nigeria. In the debate I called for safety for the detained Ogoni human rights activist Batom Mitee, brother of the acting president of their movement. At the time Batom's whereabouts were unknown, but a released detainee has confirmed on Tuesday of this week that Batom is held in the Delta Rubber Plantation and, after suffering torture including daily beatings, is in deep fear of his life.
I ask you, Madam President, on behalf of Parliament to write urgently to the Nigerian authorities to press for respect for this Parliament's will consistent with human rights law and our February 1998 resolution. Batom Mitee continues to be refused visits from his family or any medical care and yet he is paralysed on his left side, cannot stand or eat unaided and has lived in the same soiled clothing for over three months.
I would be grateful if you could convey to the President that I have discussed this issue with Mrs Kinnock who also wishes to express her concern. If the President kindly agrees to write the letter as requested, she will present it with her other colleagues at the EU-ACP Assembly due to take place next week. Thank you for your cooperation.
Thank you, Mr Howitt. I will, of course, pass on your comments and your wishes to the President.
Madam President, regarding the document for Mrs Schaffner's report which is only available in French. Madam President, you promised to come back with information on how we should deal with Mrs Schaffner's report. I would like to have that information.
Firstly, we verified the facts. It is true that the document to which Mrs Schaffner's report relates exists only in French. It is indeed a problem.
One possible solution would be to have the debate but not to vote until the report has been translated into all languages. Mrs Schaffner is showing her approval of this proposal. Does anyone have any objections to this? It appears not.
Thank you, Mrs Lindholm, you have an answer to your question and, as you see, we have done what was necessary.
Mrs Berès, do you have a procedural motion?
I would like to draw your attention to a letter signed by the Secretary-General, Julian Priestly, which we have received this morning.
According to this letter ...
(Laughter. Heckling: ' April fool!' )
Excuse me, ladies and gentlemen, but procedural motions are an expression of democracy. You know very well that every Member has a right to express himself or herself, including Mrs Berès.
I am happy to have been a victim of the British sense of humour and I thank the House for its understanding.
Votes
We shall now proceed to the vote.
Proposal for a European Parliament and Council Directive on the approximation of the laws of the Member States relating to the noise emission by equipment used outdoors (COM(98)0046 - C4-0122/98-98/0029(COD))
(Parliament approved the Commission proposal)
Madam President, today I do not want to ask for signatures against criminality in Brussels, although we have only until Friday to do so, but I would like to propose, in accordance with Article 129, that the Murphy report should be referred back to the responsible committee, since there are over 100 amendments, which are mainly of a purely technical nature, and to make a SLIM initiative myself. Two additional directives about measurements, dimensions and technical features of buses are added. We should therefore agree in a working party on how we intend to proceed with these three directives, in accordance with the rules.
Madam President, ladies and gentlemen, as chairman of the committee responsible, I must first inform you that the committee decided by a small majority to bring the Murphy report in this form to a sitting of the European Parliament. I therefore do not speak as the committee chairman, but as a member of the Group of the European People's Party, and as such I support the proposal to refer this report back to the committee.
Why? It has been my opinion for many years that we as the European Parliament can in future no longer afford to pass technical legislation by means of hundreds of amendments.
Since Maastricht, we have had co-decision in these matters. The new directives are no longer directives of the Council alone, but directives of the European Parliament and of the Council. As Parliament, in the case of this legislation, we can contribute to ensuring that the protection of the health and safety of citizens and of disadvantaged people is taken into account. That is extremely important. We have always done it successfully in the past.
But what we need here are not 112 technical amendments, which none of those present understands and about which no-one knows what interests lie behind the individual amendments. We need one amendment which states that buses must be designed which are suitable for the disabled. The execution of this legislative instruction of the European Parliament is then the responsibility of the technical bodies.
(Applause) This is called the legislative procedure of reference to technical standards, which I have always supported and which must always be the way in which we operate in future. For this reason, I personally would be happy if it was possible to discuss it again in the committee, so that we can find a sensible solution in this matter. I will now make a personal declaration: If this proposal is not referred back to the committee, I shall stay here, but I shall not take part in the vote. I ask that this should be minuted, because as a parliamentarian I am not prepared to cooperate in this nonsensical kind of legislation.
(Applause)
Madam President, I hope not to take as much time as Mr von Wogau. I have some sympathy with what he says that we have been dealing with a technical matter here but I would ask the House to consider this. Are we saying to the citizens of Europe that we are not competent enough to actually legislate on something which will affect people's lives? I put it to you, the committee had every opportunity to debate this report. They had every opportunity to discuss with me the amendments I was moving.
I accept that there are a lot of amendments but many of these are absolutely necessary. If it is so technical for members on the other side not to have been able to understand what is going on, why were some 20 amendments actually moved by members from the other side of the House? I would argue that they did understand what the issues at stake here were and I would come back to what the Commission said last night. Commissioner Bangemann, when this point was put to him, said he could see no reason why Parliament should not actually take a position on the report and, indeed, he gave an indication that the Commission was prepared to accept 22 of our amendments.
So I say to Members on the other side of the House, we have had every opportunity to debate this issue, yes it is complicated, yes it is technical, but let us not abrogate our responsibilities. We have an important job to do here; let us get on with it.
Mr President, I have just one question for the chairman of the Committee on Economic and Monetary Affairs and Industrial Policy who was speaking here in person. There have been three or four debates, and he has had every opportunity to submit an amendment, as just noted. I would like to know why he did not accept that responsibility.
Madam President, I would like to reply to that personally. As chairman of the committee, I asked the rapporteur to proceed, as I said, by proposing an amendment about the disabled, but to refer the rest of all of it to the technical bodies. It was then shown that there were difficulties in doing this. I therefore proposed setting up a working party to look for a sensible solution. I proposed this before the vote in the committee. We then voted on it, but the majority party in this House voted otherwise. The result was that the Murphy report, which in my opinion was not ready for discussion, came to the House against my will as committee chairman. I am therefore not now speaking as the committee chairman, but as a member of the Group of the European People's Party. That is my answer to what Mr Metten has said.
(Applause and heckling)
Madam President, I particularly want to respond to the comments by Mr von Wogau. I joined this House in 1989 and under his predecessor, Mr Beumer, we dealt with a mountain of technical legislation which went through this House to complete the internal market and it is a nonsense for the Economic Committee chairman to say that we are not competent to deal with this legislation in this House.
The reason why they do not want this on the floor today is because they voted against the amendments to help the disabled in the design of buses and coaches. That is why they do not want the legislation on the floor of this House. I tell you, disabled people around Europe now are watching to see how the Christian Democrats vote on this issue because we have passed amendments in the committee to support the disabled and they want this report off the agenda.
(The matter was referred back to the committee responsible)
Democratic accountability in the third stage of EMU
The next item is the report (A4-0110/98) by Mrs Randzio-Plath, on behalf of the Committee on Economic and Monetary Affairs and Industrial Policy, on democratic accountability in the third stage of EMU.
Mr President, I wanted to raise a point of order pursuant to Article 102 of the Rules of Procedure, concerning discrepancies between the different language versions of the title of this report.
In French it is called, "Le contrôle démocratique dans la troisième phase de l'UEM' . Elsewhere in the working documents is written, ' la responsabilité démocratique' . In Spanish this gives, "responsabilidad democrática' . There is a difference between responsibility and control. In English it is "democratic accountability' , which I myself am translating in order to bring your attention to a notion which, it seems to me, is halfway between control and responsibility. This imprecision is not a negligible one, Mr President. It is subtle witness to a lack of certainty on the essential notion of the independence of the Central Bank. There are in fact two versions of this independence: a strict one, according to which the ECB is able to choose the means through which it directs monetary policy within the framework of support to Community economic policies in general and a more extensive version whereby its independence relates not simply to the methods but also to certain overall objectives, with no control and no possibility of reforming the institution.
Mr President, I would like us to put an end to the ambiguity concerning this subject. I would find it extremely harmful should this not be done at the launch of Economic and Monetary Union and this in itself would be a reason for referring the report back to committee.
Thank you, Mr Berthu, for drawing attention to these linguistic confusions. I am sure the ensuing debate will clarify any unclear points, and it is therefore my great pleasure to call upon Mrs Randzio-Plath to speak.
President, what matters in the question of democratic accountability is the creation of transparency and credibility. It is not a question of the control of the future European Central Bank, because the Treaty of Maastricht establishes the independence of the future European Central Bank very clearly. This European Parliament, in its decisions and reports, has left no doubt that the future European Central Bank, in the conception of independence, is also a constituent part of European monetary union, which will begin on 1 January 1999.
This leads one to the conclusion that one side of the coin is the independence of the European Central Bank, but that the other side of the coin is transparency of decisions and their context, which find expression in a duty of accountability of the European Central Bank. Besides, the Treaty of Maastricht and the statute of the European Central Bank already provide for a duty of the future European Central Bank to report.
The place in which this duty to report as an expression of transparency must be fulfilled is Parliament. This transparency is an obligation in a democratic system for all institutions and establishments, and therefore also for the first supranational, federal European institution, the European Central Bank. This transparency must be expressed before the only legitimized European body, the European Parliament. Therefore, what is necessary today is to define in what form this European Parliament wants to see this monetary dialogue with the European Central Bank.
We also make demands on the basis of our experience of the debates with the Boards of Governors of Central Banks, the European Monetary Institute, in the Sub-Committee on Monetary Affairs, and also in the sittings of this Parliament. This experience shows the importance of regular monetary dialogue, which actually concentrates on the monetary subjects which are currently of intense topicality, does so calmly and will continue to do so. We must also consider the ideas of the Treaty, which says very clearly that the European Central Bank must pursue the aim of price stability and also support the economic policy of the European Union, provided that the aim of price stability is not affected. It is therefore important that we know all about the definition of price stability, about the decisions and the backgrounds to them, about the monetary aims and how the instruments are used.
That is all part of the dialogue of the European Parliament with the European Central Bank, as is publishing the reports of the European Central Bank. This publication and this dialogue create transparency, not just in the interests of the European Parliament, the functioning of the democratic system and in the interests of the European population. No, I believe that this transparency is also in the interests of the European Central Bank itself, which can only gain credibility, acceptance and trust through this transparency of its decisions. We all know that right now in our Member States important questions are being asked about the start of monetary union. It will therefore be particularly important that this European Central Bank should gain trust, credibility and acceptance.
It is therefore so important that we as the European Parliament should participate in the nomination procedure. We are being heard. I assume, and presumably this is also the view of the European Parliament, that no candidate will become a member of the Executive Board of the future European Central Bank without the approval of the European Parliament, even if this rule has not yet been written into a treaty. The candidates will surely gain credibility and certainly weight as a result of their competence and by giving evidence of their previous position to the European Parliament.
This new European Central Bank gives us the possibility of entering into a dialogue with its President. But at the same time, in all Member States, the national parliaments will have to enter into a dialogue with their national central bank presidents. What matters, therefore, is that use is made of this right, so that Parliament is the place of openness, and above all so that this European Parliament is the place of that European openness, which is still lacking. That is in the interests of the population, and also of the markets, for as the great economist Schumpeter once said, everything a people wants, does, suffers and is, is reflected in its monetary system. I hope that the stable community of the European monetary union really will offer possibilities of creating the overall economic conditions within the European Union that enable the euro to contribute to the fight against unemployment.
Mr President, ladies and gentlemen, the power to mint or issue a currency is a considerable one, and history shows that those who hold this power have rarely resisted the temptation to abuse it.
People who have been the victims of such abuses of power thus always want to put safeguards in place. The French, after suffering the "assignat' bank notes issued during the French Revolution, made such a mythical rush for gold that General de Gaulle himself took out a loan. The Germans, traumatized by two monetary cataclysms, found maximum protection from the political control they rightly feared through the independence of the Bundesbank , which was imposed on them from outside. You can understand, then, why governments were keen to ensure sufficient guarantees before renouncing national monetary sovereignty in favour of a common currency. These they gained beyond all expectations. The independence of the future Central Bank will be stronger than that of any other similar institution, as I explain in the opinion which is submitted to you.
But independence does not imply irresponsibility. In a democracy, all holders of power must be answerable to those who gave them that power and in whose name they exercise it, in this case the people of Europe who we here represent. The Randzio-Plath report, as it has been adopted, finds an acceptable balance between independence and responsibility. In today's world, the credibility of the future Central Bank will depend on its accuracy of analysis and its explanation of decisions. Mr Lamfalussy and Mr Duesenberg were the first to understand this and this is why they have lent themselves so easily to listening to, and dialoguing with Parliament, rightly considering that they would thus acquire greater legitimacy than that conferred on them by the Treaty.
Mr President, I should like to congratulate Mrs Randzio-Plath on an excellent report and also thank my colleagues in the other political groups for the enormous amount of cooperation we have had in the formulation of this report.
The EMU, as we know, is the most historic development that will take place in the European Union since the creation of the European Economic Community. Therefore we have to make sure that we do it right. We have to make sure that it is particularly friendly to the citizens. I want to say to my German colleagues in particular, who seem to feel that those who want accountability of the Central Bank in some way want to impede its operation, that the citizens in the rest of the European Union do not have the same confidence and warmth for the ECB that you probably have for the Bundesbank. The Bundesbank has been enormously successful. The European Central Bank is a new institution that has to earn the confidence of the public. The way to do that is to make sure it is accountable to the only democratically elected body we have among the European Union institutions.
There is nothing incompatible in defending the independence of the bank. The Socialist Group will defend the independence of that bank wholeheartedly. But we want to make sure that the currency we are creating is a citizens' currency; something that the people in the European Union feel confident with and feel is acting on their behalf. This is not merely a currency for the large financial institutions and multinationals. It is for the 370 million people who live in the European Union. So we need to put in place systems that will guarantee that public confidence. Those of us who have had the chance to talk privately to Mr Alexandre Lamfalussy and other people who may find themselves on the Executive Board of the European Central Bank have always said that it is essential that the European Central Bank does not simply act as a collection of bookkeepers but that it acts very much as an institution of the European Union acting on behalf of its citizens.
I say to all Members of this House, the Commission and the potential candidates for the ECB: please understand that the success of that bank, operating in Frankfurt, will depend upon its public acceptability and its public accountability.
There is another point which is important from the point of view of accountability: we will have a centralized monetary authority but we will have a decentralized fiscal policy in the European Union. We have to make sure that when national parliaments are setting their national budgets there is a feeling that there is a democratic body at a European level overseeing the monetary policy that is being set in the name of the citizens of the European Union, on behalf of the whole European Union. We have to make sure that there is a link between the work of national parliaments and the European Parliament in ensuring that we have the democratic accountability of our Central Bank. If we fail in this project then I think it will impede any further development we want to see in the future of the EU.
Mr President, after some irritation over treaty changes, a vote of no confidence and so on, the RandzioPlath report is now before us in a version on which we can agree to a large extent. The European Parliament today shows by a convincing majority - at least in the vote - that it is conscious of its great responsibility for the independence of the Central Bank and for the lasting stability of the euro. The Christian Democrats have one signal to give today. It is that we want a European currency which contributes, within Europe and globally, to ensuring that the citizens can rely on having long term political and economic stability. But such a signal must also be demanded from the Heads of States and Governments. Their task now is to appoint the President of the Central Bank as soon as possible. Trust in the euro and European monetary union depends on the time and progress of this decision.
But - and I must say this openly - anyone today who, like the SPD candidate for chancellor, Gerhard Schröder, calls the euro a deformed premature birth, disqualifies himself as an interlocutor to be taken seriously. How will such a man carry through a long term European policy, if he gives way to moods and vague fears and, against his better judgement, deliberately denigrates the greatest project of the post-war period?
I appeal here to the Social Democrats in this House: put a bit more mental effort into finally teaching your own candidate for chancellor the ABC of European politics. Mr Schröder may manage to buy a steelworks at the taxpayers' expense and to sit on the Volkswagen Supervisory Board, but he is not up to forming a strategic monetary policy or to buying Rolls-Royce. That needs political heavyweights like Kohl, Waiger and Stoiber, and not SPD lightweights like Schröder and Lafontaine.
If the Socialists in this House do not manage to help their candidate for chancellor back onto his feet in terms of European politics, they remain paper tigers, and the man from Hannover will bring them yet more horror stories about Europe. We, the European Christian Democrats, want to make our contribution to making the euro into the most important and most stable currency in the world, next to the dollar. We owe that to our citizens!
Mr President, as rapporteur I would like to ask that the election campaign in certain Member States should remain outside the House at a time of such an important decision for the future of European democracy and for the historical project of monetary union.
I am outraged that this historical hour is being used in this way, that we are squandering this time, which has been provided for the important democratic debate that should really do honour to this European Parliament. Mr President, I ask you to ensure that it does.
I can assure you, Mrs Randzio-Plath, that this was not an item on the agenda.
Mr President, with regard to electoral campaigns, in France we have already given an opinion and I would prefer that we keep to the subject in hand.
This Parliament, which represents the citizens of the Union, will naturally have a role to play within the framework of the third phase of Economic and Monetary Union, which will necessarily lead to greater powers for certain institutions. Clearly, the independence of the European Central Bank will be greater than that of any other national central bank and whilst we can imagine enforcing democratic control of the ECB at European level, I am not at all certain that the Bank will be able to draw its legitimacy from a control which is too nit-picking. This legitimacy will come rather from its success in managing the European Union's monetary policy.
Amongst the interesting proposals in this report, I would like to mention the one inviting the President of the ECB to participate in a general debate regarding economic and monetary developments, along with the relevant Commissioner and the President of the Ecofin Council. This would be on the basis of an annual report from the ECB and the annual economic report drawn up by the Commission, which requests the ECB to give an explanation of decisions previously taken on monetary policy and requests a description of the way in which monetary policy will support the economic policies of the Union.
I would merely like to remind you that some of the initial proposals of the rapporteur were not acceptable, nor were they in accordance with the measures of the Treaty. For example, the idea of requesting the ECB to publish a summary of the discussions of the Executive Board, which was in direct contradiction with paragraph 4 of Article 10 of the ESCB statutes, which anticipated that these meetings should be confidential, with the board deciding whether or not to make their deliberations public.
It was the same for the idea of giving the European Parliament the right of censure and of joint nomination of the Executive Board, which assumed a revision of the Treaty, in particular paragraph 4 of Article 109.
On 18 March, the initial report was substantially modified in committee and our group is extremely pleased with this. All of these modifications are good in that they have enabled the report to be more lucidly refocussed. Thus modified, Mrs Randzio-Plath's report is acceptable to us.
Mr President, ladies and gentlemen, I am pleased to express the support of the Group of the European Liberal Democrat and Reform Party for the Randzio-Plath report, which addresses a matter which will be of particular importance when EMU and the single European currency come into force. This process should, of course, take place with full respect for democratic accountability.
Mrs Randzio-Plath's report expresses the very wide majority obtained during debate in the Committee on Economic and Monetary Affairs and Industrial Policy. I should like to congratulate the rapporteur on the effort she put into producing the report, and on the broad consensus emerging from today's presentation to the House, all of which leads us to support the report without any reservations or difficulties. I would just like to expand or emphasize one or two points which I think are especially important.
Firstly, what we are trying to do with this report is guarantee democratic accountability and the participation of the European Parliament, without calling into question the independence of the European Central Bank nor the achievement of its main objective of price stability, which is established in the Treaty.
Secondly, we are well aware of the need to establish an interinstitutional agreement to allow us to participate in directing the economic and monetary policy which, in fact, must provide the background to the management of the euro, and is determined by three fundamental elements: the annual economic report from the European Central Bank itself; the European Monetary Institute's report; and obviously, when required, a report on excessive deficit. Democratic accountability, and therefore Parliament's role, must be guaranteed throughout that whole process.
Mr President, this report seeks to set down the rules of "democratic play' after the euro. It discusses the virtual reality of a single currency and of a Central Bank and, in that context, defines the nature of democratic accountability in the third stage of EMU.
It cannot be said that the exercise is encouraging as regards effective and democratic monitoring of the future European Central Bank, which was created with the aim of making it more independent than any other bank. According to the report, monitoring is to be exercised at European level, since the European Central Bank will pursue a single monetary policy for all EMU Member States. Therefore, under the competences enshrined in the Treaty, the European Parliament holds virtually exclusive responsibility for this monitoring.
As a criterion for real and effective accountability, based on transparency of information and capacity to take action, the proposals are inadequate. They constitute primarily a formal, cosmetic procedure, possibly with media appeal.
For an institution with the strength and competences of the European Central Bank to be controlled by a Parliament which is seeking a role and a concrete manifestation of its identity as a democratic body, brings to mind the idea of a strong and independent infant who is to be kept in order by a very weak adolescent taking its first shy steps as a democratic structure. For this reason, and also because we consider "European democratic construction' to be a mosaic of sovereign Member States, we cannot accept that national democratic structures which already exist and which have been tried and tested, in their different forms, should be practically ignored, notwithstanding that they are mentioned in the opinion of the Committee on Foreign Affairs, Security and Defence Policy.
Finally, a single monetary policy, which is drawn up by such an independent institution, in addition to all the requirements for transparency and all the concerns for democratic accountability, cannot, in the name of price stability, ignore or remain indifferent to all other economic policies. Democratic accountability must also preclude the dictatorship of a monetary policy that is drawn up without regard for other economic policies in general, for each national economy, or for the Community economy, or for its social ramifications.
Parliament plays a central role in democratic control but, vis--vis the Central Bank, it cannot be solely responsible for such monitoring, either under the philosophy of a process of integration of Member States, or in the real balance of institutional forces.
Mr President, I think it is plainly dangerous that the world's most independent bank, the European Central Bank, is going to become a sort of ivory tower in Frankfurt. The danger is that the bank and its directors will withdraw from normal society and that exaggerated price stability will, in the end, pose a threat to peace within EU society.
This must be prevented by the board of the ECB becoming involved in institutional dialogue with the other political bodies. The decisions the board takes must always be transparent. They must be stated publicly, and I am totally convinced that public opinion will still accept that the European Parliament has a key role to play in this matter, and in the monitoring of democracy.
Obviously it is not a question of the ECB receiving binding instructions from political bodies. Rapidly dwindling capital resources simply will not sustain this sort of old-fashioned policy. But it is quite clear that the European Parliament should propose bold amendments to the Treaty of Rome.
Now, unfortunately, Christa Randzio-Plath's splendid report has little left in it of this courage, and little left of the proposals she originally made. The Green Group supports the idea that the ECB board should be appointed by the same process as exists with the European Commission, a body to which Parliament has an important role in appointing members. I think it is essential that everyone should be in a position to remind the Central Bank's Executive Board of its mortality. This could come about in such a way that Parliament, say by a given majority, could make recommendations to the Ecofin Council in extreme cases concerning the dismissal of even the President of the Bank.
Mr President, ladies and gentlemen, the Group of the European Radical Alliance fully supports the Randzio-Plath report. I consider it an excellent text which attempts to show what dialogue there could be between the Central Bank, which in fact will be the most independent in the world, and other institutions, especially Parliament.
I would ask Mrs Randzio-Plath to be so good as to take on board the amendments we have presented, which move in the same direction as the report, whilst trying to strengthen it somewhat in order to encourage even greater dialogue. We must strengthen the possibility of the European Parliament becoming the place of dialogue with the ECB, the place for transparent and regular exchanges - at closer intervals, in my opinion - the place where the President can express himself and where, on behalf of our people, we can question him without challenging its independence. I think such dialogue would be extremely important to show public opinion that we are not creating an ivory tower but a body required to account for its actions before an institution such as the European Parliament.
The proposal that I have made on behalf of the Group of the European Radical Alliance suggests a monthly meeting for contact and dialogue with the future President. I leave this on the table for your consideration. I think this could strengthen dialogue, not only in spirit. I understand the President of the Federal Reserve appears before the American Congress every fortnight. Our other proposal is for the President designate, who will be in regular contact with Parliament, to give an opinion on the resolution that we are going to adopt tomorrow, on the basis of this report.
These are the two proposals that I would like you to consider, and I hope that you will vote in favour of them tomorrow.
Mr President, scarcely a month before the choice of countries to be irreversibly, according to the expression drummed endlessly into us by Commissioner de Silguy, blended together in European Monetary Union, Parliament has finally become concerned with the essential question of its democratic accountability.
Many good people, amongst them federalists, some within this Parliament, are beginning to show serious concerns about this dangerous flaw in the European institutional system. But raising the problem of this democratic shortcoming is not enough, we must also look for possible remedies.
This is what the Herman report, in particular, tried to do, by not evading the "taboo' issues such as lack of a political mechanism to warn us of any abuse of monetary power on the part of the ECB which might be to the detriment of the general interest, or the risk of seeing day to day decisions on the external value of the euro being taken by the ECB and not the Ecofin Council, contrary to the measures of the Treaty.
It would have been preferable to agree to put the Herman report back on the agenda for this part-session, as my colleagues Mr Berthu and Mr van Dam proposed on behalf of the Group of Independents for a Europe of Nations, in order to give the debate its true dimensions. This was not done. The Randzio-Plath report is therefore the only one on the table today. It limits itself to a number of pertinent comments, it recognizes that the ECB will become the first supranational monetary authority in history and will thus consequently hold unprecedented power, far greater than that of the German Bundesbank or the American Federal Reserve and that, for the first time, an area in which federal political decisions are taken within the European Union will emerge.
But whilst the report admits that this unprecedented independence calls for a similarly high level of democratic accountability, no concrete proposal is made as to how this might be achieved. The report makes no mention of the essential role that national parliaments have to play in this control. It contents itself essentially with reminding us of a few powers of consultation that are reserved for the European Parliament, which seem really quite derisory in the face of the central question raised by Mr Herman: to whom are these holders of quasi-absolute power going to be answerable?
Mr President, under such conditions we cannot support this report and we fear that the birth of the first truly supranational institution of the European Union may be synonymous with a decline in democracy.
Mr President, the problem we are dealing with today is both a theological and a teleological one, that is, a question of purpose. Theological because it is a question of belief, of dogma. The independence of central banks should be a factor of efficiency. The Bank of England was the model for the dependent bank, along with the Bank of Japan, and everyone knows that these two countries were inefficient. Economic literature does not enable this problem to be solved.
For example, France during the 90s did not have any inflation, but their central bank was nevertheless dependent. If we look at German history we can see there is a German desire to resolve their neuroses: Weimar, independence. People say that the Germans have been very prosperous and they have had an independent central bank. But the Germans are also blonde, yet is this a factor in their prosperity? In this case, let's dye all the Spaniards' hair blonde and there will no longer be an economic problem in Spain. Must all Europeans give up sugar just because its German grandmother is diabetic? Perhaps the German situation is explained by the fact that they have not been involved in wars in Indochina, or in Algeria? Germany lost the Second World War and has put its efforts into household electronics instead of military electronics. Is this factor not important?
There are no choices but ideological ones, of the same type as that of Vincent Auriol, "I'll close the banks and lock up all the bankers' . We have come a long way since then. It is revealing that Mrs Randzio-Plath has talked constantly of the ECB, rather like we talk about BSE. First the mad cow, now the mad single currency!
There is a teleological question. What is the purpose? Why have a monetary Europe? Why have an independent central bank? For monetary stability? Is our aim in life, man's destiny, the independence of the Central Bank? The mystery of life on earth, the single currency, are they monetary stability? I believed that Europe was the little Eurasian continent, a model of democracy.
Mr President, when a governing body receives orders from no-one and is made up of a very small number of people, what is it called? Government by a few is known as an oligarchy, and there stands the tragedy of the European continent, the model of democracy, which ends up with a monetary oligarchy, or at least, a Prussian one.
Mr President, in her report Mrs Randzio-Plath rightly quoted Joseph Schumpeter's comments in which he said that the state of a nation's monetary system reflected all aspects of the nation's intentions, actions, vicissitudes and, indeed, its very essence. There is therefore nothing more important than democratic accountability of monetary policy. It has to be noted that within our institutional framework - which has been ratified by our people, our parliaments and our authorities - the current Treaty gives the European Central Bank power and independence without democratic accountability.
Within this overall unsatisfactory framework, the quality of Mrs Randzio-Plath's report is that it attempts to see how Parliament may make its voice heard better and how we could use the measures within the Treaty to go as far as possible, not in the sense of controlling the Central Bank, for there will be no control given that there are no sanctions, but in the sense of a dialogue with Parliament and a capacity for transparency.
I thus approve of the proposals which have been made. It is in this context, above and beyond Mrs Randzio-Plath's report, that it is important for the House to encourage some readjustments in how democracy functions in Europe. I believe that a Central Bank - if it were independent - would need checks and balances in a number of areas. It is not normal that it takes its independence from a treaty alone. As Mrs Randzio-Plath said in her report, whether it be the American Federal Reserve or the German Bundesbank , central banks are usually controlled by parliaments because their jurisdiction is set by legislative acts which can at any given time be amended or changed. This is unfortunately not the case with the European Central Bank. It would be appropriate, in the future, to provide national parliaments, and above all the European Parliament, with the means to have an influence in this direction.
Secondly, it is important to highlight the fact that the Ecofin Council now finds itself in a position where it has the capacity to intervene with regard to the exchange rates of currencies such as the dollar or the yen, but with limited powers.
I have one small regret with regard to Mrs Randzio-Plath's report. It is that, when she rightly explains that the concept of monetary stability is a concept which must be tailored to the circumstances of the situation, she gives the Central Bank, rather than the Ecofin Council, the role of fixing the criteria for stability, which could have moved the balance back a little bit in the other direction.
But more fundamentally, Europe needs an economic government. a political government which, a little like the case of the German government in relation to the independent central German bank today, is in a position to make other reasoning, apart from the logic of monetary stability alone, prevail. I am talking about employment, prosperity and social justice and it is not satisfactory to see the Euro Council be no more than a vague instrument of consultation.
I will finish by saying that my great regret is that Amsterdam has not enabled this institutional readjustment. Failing this at Amsterdam, let us move quickly on to a new stage, which is essential and which Parliament desires since it wants major reforms to have taken place before enlargement.
Mr President, should the Central Bank be accountable to this Parliament? The answer is "yes' . Should the bank be corrected by this Parliament? The answer is certainly not. I come from the Dutch tradition of an independent central bank. Dutch politicians, and certainly the Dutch parliament, have, as far as I know, never formally tried to exert influence over the bank. The European people, and this is my firm conviction, have nothing to gain from political influence over monetary policy. Economic research has shown that independent central banks are more successful in achieving lower inflation rates than banks which are guided by politicians.
Politicians are reelected every four or five years. This entails, by definition, a markedly short term vision. Public confidence and faith on the part of the markets is crucial to the EMU. That is why it must be guarded with a long term perspective in mind. That is why the President of the ECB will be appointed for a term of eight years. As he cannot be reappointed, he does not have to please anyone. One of the bank's central tasks is to achieve price stability and he therefore forms an element of continuity and stability within European monetary policy. Of course the ECB should not operate from an ivory tower. Mr Donnelly, I would like to say to you, being independent and having a central position in society does not have to be a contradiction in terms. That is why a provision has been made for intensive debates between the President, the Executive Board and this Parliament on the annual report or the quarterly reports. The presidents of the national banks will also start a dialogue with their parliaments. Finally, the bank will not receive political instructions, but neither will it be blind or deaf to the needs of European society, because it will be in touch with all the important forces in society. If this is its position, its monetary policy will be supported.
Mr President, as the structures of the single currency are put in place, fundamental questions are coming to light. Some of them cannot be satisfactorily answered without rethinking some of the measures anticipated by the current treaties. Today's debate on democratic accountability of the ECB is a significant example of this.
The resolution shows that the objective of European economic and monetary policy must be to assure a high level of growth and employment. Indeed, this is common sense. It also notes that in a democracy, there must also be control of the ECB's monetary policy. This seems unquestionable. However the statutes provided for the ECB by the current treaties do not move in this direction at all. On the one hand, its level of independence - unsurpassed in the world - is so far removed from the citizens and their elected representatives that any effective control of its activities would seem to be illusory. On the other hand, the mission conferred on it by the treaties is to ensure, not a high level of employment but price stability, which is totally different.
As the reports on convergence from the Commission, the European Monetary Institute and the Bundesbank have reminded us, this stability will be obtained by keeping salaries in check and lowering the overall cost of labour. From within this concept then, the ECB is more ultra-liberal than the United States Federal Reserve itself, which officially has the main objective of high employment. If one day we should criticize the President of the ECB for being overly concerned with a strong euro and ignoring all social considerations, he will merely reply that he is only doing his job. This is why I think that if you truly want a monetary institution that does not ration, but relaunches the necessary finances for employment and growth, and one which the citizens' representatives can effectively monitor in this objective, we cannot economize on the reorientation of the construction of Europe.
By chance, the very day that we are debating this question an official report has sent out a warning regarding the levels of poverty and insecurity in France. It is the same throughout Europe. Faced with these issues, which touch on the very core of values essential to our society, we cannot let the financial markets make the rules, nor be satisfied with potential control over an all powerful ECB. European construction has greater ambitions!
Mr President, the establishment of a European central banking system is drawing near, planned for the first half of 1998, following the decision to participate in the third stage of EMU.
The European Central Bank will have the fullest legal status and, as soon as it is set up, will take over the residual duties of the European Monetary Institute. As specified by the rapporteur, the European Central Bank will have the specific task of controlling price stability, which is achieved specifically by means of a cautious and impartial monetary policy, and by conducting exchange transactions, managing the foreign currency reserves of Member States, promoting the operation of payment systems and, finally, authorizing the issue of bank notes and coins.
Price stability throughout Europe and the independence of the European Central Bank will give rise to trust on the markets and, consequently, we should achieve a fall in interest rates, particularly in the long term. This will be extremely favourable to small and medium-sized enterprises, which represent the highest percentage of European businesses, particularly in the economically weaker areas.
However, I share the rapporteur's concerns when she notes that, as established in the Treaty, in exercising its powers and performing its tasks and duties, the European Central Bank is totally independent, which means that none of its bodies can accept or request instructions or orders from any government or other organization.
As laid down by Article 7 of its statutes, it is certainly the most independent central bank in the world. The sovereignty it will hold should, however, ensure an impartial monetary policy for all the Member States, thereby ruling out the risk that, lacking any democratic control, the European Central Bank is free to interfere at will in any questions dealing with the monetary policy of Member States.
I therefore believe it absolutely essential that, in view of the necessary operational independence of the European Central Bank, appropriate mechanisms are provided for consultation with the European Parliament, which is a democratically elected body.
Mr President, the European Central Bank, which will be set up in three months time, will be more independent than any existing bank in the world. It would be a misconception to think that it does not have to take any notice of anybody. It will not be operating in a vacuum, and it will have to acquire credibility and authority. The ECB will find this easiest if it is able to show results, but this will take some time. Moreover, although the ECB will be born in an era of historically low inflation, no one knows how the monetary instruments which have proved their usefulness on a national level will work on a European level.
During its initial phase, ECB policy will have to be characterized by a cautious, searching approach. It will be extremely difficult to acquire public credibility through such an approach. It can only be achieved in one way, namely by reporting back continuously and by explaining what the ECB does, and why. This is the paradox of the ECB; it will be the largest independent bank in the world, but it has the most to gain from transparency and accountability. This is where the interests of the ECB and the European Parliament meet, because the European Parliament is the only public forum the ECB has the duty to report to, as laid down in the Treaty.
We therefore think it would be useful to reach agreement with the ECB on how, in the interests of both, this transparency and accountability can be effected in as meaningful a way as possible. It will require regular verbal or written reports about such issues as which monetary objectives are set and why, the degree to which objectives are implemented and the reason for any possible divergence and the effects of monetary policy on the economy and employment.
The willingness of the ECB to be as transparent as possible and to be accountable in a meaningful way will be particularly crucial during the initial phase. Without this, it might seem that the ECB is making a false start and is unsuccessful in building up credibility and authority.
That is why Parliament will have to ensure that belief in the principles of democracy and a willingness to be accountable are significant factors in the choice of prospective board members. We will not only ask those who may not win the confidence of a majority in this Parliament to withdraw their candidature, but we will also call on Member States' governments not to appoint any candidates who cannot rely on the support of this Parliament.
In view of the ECB's extreme degree of independence, the democratic attitude of individual candidates most definitely matters, and this includes candidates for all posts. That is why the candidate hearings next month will not be a mere formality. If the ECB is to be imbued with the principles of democracy, it should be done now. That is what is at stake at the moment.
Mr President, the establishment of the single currency is an unprecedented historical phenomenon. For the first time in the world's history, independent states and democratic societies have decided to give up a significant part of their national independence - their currency - to a common instrument, to be managed for the benefit of all.
I therefore think the debates now taking place about transparency, about the "absolute management' method, or the fears being expressed about whether the European Central Bank will act imperiously or in ways that do not benefit the societies it represents, are rather unnecessary. In democratic societies such as ours, public opinion and the democratic process are facts of life. Since central banks everywhere, and especially the European Central Bank, are supposed to be working for the good of all Europe's peoples - and that is the reason why they exist, otherwise they would not -, public opinion will compel them both to operate transparently and to deal with the issues for which they are responsible in the best possible way.
I therefore think that the debates from time to time about lack of transparency, and the concerns expressed by one side or the other, are unnecessary and should cease as soon as possible, since the other extreme, that of complete openness, would make it impossible for the Central Bank to do its work.
Mrs Randzio-Plath's very good report, as it has developed, proposes precisely a balance between those two factors and, I think, expresses a very correct opinion. I hope Parliament will adopt it in a way that protects the interests of Europe's peoples while at the same time enabling the new system to operate as effectively as possible.
Mr President, the full independence of the European Central Bank is quite rightly anchored in the Treaty. The highest aim of its monetary policy is to ensure price stability. The decision on how far the European Central Bank supports the general economic policy of the Community thus depends on its assessment of a possible effect on the aim of price stability.
Price stability at any price, even at the price of increasing unemployment! That is, to come to the point, the public discourse, which in the end means one thing: monetary policy is not neutral. That is why it is necessary to involve the European Central Bank in a dialogue about politics. I do not believe that the independence of the European Central Bank on the one hand and the required democratic transparency on the other must necessarily be in contradiction to each other. But I am certain that monetary union needs the acceptance of citizens to be successful. This, however, can only be achieved by the transparency of the decisions of the European Central Bank and by their democratic legitimization.
Mr President, Mrs Randzio-Plath's report addresses one of the most important questions facing us as we wait at the door to monetary union, the very central pillar of which will be the independence of the European Central Bank, in the terms laid down by the Treaty and the bank's statutes.
That the issuing institute should be independent is no mere dogma or axiom of economic science, or the result of abstract reasoning. Instead, it is a working method vouched for mainly by historical experience. On both sides of the Atlantic, in the two best known examples, experience has shown the practical advantages of an independent monetary authority for guaranteeing price stability.
Well, as has been said here this afternoon, independence certainly does not mean irresponsibility. In a democracy, every power - and the European Central Bank will be a power - even if it is independent of political power, as is the case with the European Central Bank or, in another area, the judiciary, should be able to explain to the citizens and public opinion the reasons underlying its actions and its choice of objectives, and why it chose the methods it adopted in order to achieve those objectives and goals. All of that should be true both a priori and a posteriori .
For democratic control demands, firstly, dialogue with the parliamentary institution - with this Parliament and the national parliaments - and also transparency of information. In both those respects, the Randzio-Plath report is realistic and balanced.
I conclude, Mr President, by saying that we have to realize that in setting out along this road, Parliament must show that it is up to its new role as the European Central Bank's main partner for dialogue. At the same time, it must also be stressed that along that road we should not rule out the possibility of eventual reforms, even of the Treaty itself - as has been called for here this afternoon - in order to give greater depth to that same democratic control of the European Central Bank.
Mr President, as has been clearly stated, the independence of the European Central Bank is a valuable asset and is therefore beyond discussion. In a federal system, it provides a fundamental guarantee for the participating states and also gives credibility and authority to the Bank on the financial markets. Accountability, which we have been talking about this afternoon, is not only a democratic requirement but also an essential requirement for maintaining the authority and credibility of the Bank. Firstly, therefore, it is in the interests of the ECB itself to adopt adequate methods of referral to public opinion, obviously taking into account the enormous difference between explanations given prior to action programmes, which can only be expressed in general terms, and statements after implementation on the lines followed, which should be more analytical.
In my opinion, therefore, it is not a question of laying down rules, but rather of encouraging behaviour towards the European Parliament, a behaviour that can establish a climate of trust through transparency and availability to explain and discuss its actions, which, in the context of our debate, we are calling accountability, and which is in the interests of the authority and credibility of the European Central Bank.
Mr President, unlike all the other people who have spoken in this debate, I come from a country where, prior to the euro, there has never been a political debate on currency. Luxembourg, united with Belgium in monetary union since 1922, has never truly had the right of speech within this union. Economic and Monetary Union will give us that right.
With monetary union, the citizens of my country are discovering the importance of everything surrounding the issue of currency. This is why the purpose of dialogue between the European Parliament and the Central Bank is to raise awareness amongst the general public of the importance of monetary policy within social and economic policy in general. The ECB's objective has been stated as price stability. What will the consequences of this be on the Member States' policies? Let me give you an example. In Luxembourg, incomes are largely indexed to price levels. It is an important factor in my country's policy of redistribution of income and social policy in general. If, for example, the ECB were to give an opinion on this, it needs to be possible to discuss this question publicly, along with the choices. I therefore think that public support for the ECB's monetary policy is essential for the birth of the new currency. The Bank's public presentation of its choices and interventions will also be essential.
I would like to finish, Mr President, by congratulating Mrs Randzio-Plath on her report and above all on the work which she has achieved over the last few years, as chair of the Sub-Committee on Monetary Affairs, in putting monetary union in place and getting it onto the European Parliament's agenda. Given the weight of the future European Central Bank, I think that the European Parliament should seriously consider creating a Monetary Committee, within the framework of which, dialogue with the Central Bank could be developed.
Mr President, all the speakers have said we are facing the most historic event since the signing of the Treaty of Rome. That is true, and this Parliament - which has always been the driving force behind European integration - should do everything that can and must be done to ensure the euro is a success. And in order for the euro to be a success, we are all agreed that we need to guarantee price stability. I am not going to question that, but I am glad that Mrs Randzio-Plath's report also talks of other objectives, particularly that of job-creation.
We are also agreed that monetary policy should be designed and implemented by a European Central Bank which is independent. I will not question that either, but I am also glad that the Randzio-Plath report talks about the need to coordinate monetary policy with the rest of our policies, in order to achieve the European Union's great objectives. I think the institutional agreement suggested by Mr Herman is a clever idea, and I think it represents a first step which we will probably have to evaluate in the future, revising the Treaties if need be. As noted in the report, the economic government of Europe constitutes a necessary counterweight.
To conclude, I think it is important that the European Central Bank should not just be a bubble in the air, a sort of aristocratic Neoplatonism, and the European Parliament should play its part here.
Mr President, in a few weeks' time the European Union will be choosing the governor of the European Central Bank and Britain's future bank manager. Make no mistake about it, the setting of interest rates by the ECB governor and his or her board of five governors will profoundly affect the United Kingdom's interest rates, inflation levels and the strength of the pound sterling. So we parliamentarians had better get it right when we help to confirm the choice of Europe's bank boss, especially when we hold the unique inquisitorial hearings in Parliament in Brussels in May. To scrutinize the candidates for the ECB is in no way to challenge the independence of the ECB. Indeed its independence, guaranteed by the Maastricht Treaty, is even more sharply defined and delineated than that of the Bundesbank, its original model.
But Europe and its peoples do demand that we subject the ECB to legitimate, democratic accountability, that we verify that what is done in the name of the independent bank, is done for the people, of the people and is by the people; that the central objective of price stability leads to the palace of prosperity and jobs, not to the den of deflation and recession. Such accountability is merited, not only to satisfy Europe's democratic needs, but also and more importantly to shore up the credentials of the bank itself. This point was itself made to me by candidate Duisenberg last week in the European Parliament's monetary sub-committee and this committee, too, must adopt and adapt. Its fledgling role as banking committee for the citizens of Europe must be developed and essentially the ECB governor should present not only the bank's annual report but also offer regular, possibly quarterly, explanations of its interest rate decisions, and the minutes themselves should be published in summary form showing the decisions made plus explanatory commentary.
Only in this way will the European Parliament perform its task of independent custodian of the independent bank as set out in the exemplary and pioneering report so finely chased and chiselled by my colleague Mrs Christa Randzio-Plath.
Mr President, when the European Central Bank begins operations, it will have immense economic power. Seriously, it will take decisions on all economic policy, because, for example, the hands of financial policy will be bound by convergence criteria.
European trade-cycles will in the long run depend on the ECB Board being able to take the right decisions and avoid making mistakes during its eight-year term of office. Whether or not we find an Executive Board for the bank made up of six men and women with practically supernatural abilities is the old sixty four thousand dollar question.
Independence is a proper issue, but we also need to have Parliamentary dialogue. Unopposed power easily leads to its misinterpretation and abuse. The Board must work in close cooperation with the Committee on Economic and Monetary Affairs and Industrial Policy. It must also be able to resolve problems in monetary policy, and growth and employment policy. A very orthodox monetary policy might very well lead to stagnation.
Ladies and gentlemen, the euro has to create stability for Member States. The euro should become the third international reserve currency alongside the dollar and the yen. How well this is to succeed depends on the efforts of the ECB's directors.
Mr President, Commissioner, ladies and gentlemen, the reports by the Commission and the European Monetary Institute have brought us into the finishing straight for the single currency's establishment, an historical event for the building of a single Europe.
For the single currency's management, Europe is at last getting a Central Bank equal to the task, a bank that will exercise Europe's monetary policy in a unified way that takes into account the needs and interests of all the single currency Member States and, I hope, those of the countries which are not yet members of the single currency but aspire to become so soon.
It would be a mistake to think that there has never before been a single currency policy in Europe. Such policies have existed from time to time, but not with a spirit of cooperation. They were implemented under a spirit of imposition by one or another powerful central bank in Europe, or even by a powerful bank outside Europe. That will not happen in the future. But to be able to implement its monetary policy in a fair and balanced way, the European Central Bank must be sure of its independence. That independence is not threatened, but safeguarded by the provisions for democratic accountability advocated by Mrs Randzio-Plath's report. Responsible information of Parliament will consolidate the bank's authority among Europe's peoples, and will enable it to do its work guided only by the general interest and without being influenced by the interests of special groups.
In the process of democratic accountability advocated by the report we are debating, Parliament will be able to point to the general interest, according to circumstances, and so create a climate which provides a framework for the Central Bank to fulfil its duties in the best possible way.
Mr President, although from my point of view there is no question of challenging the ECB's independence, the problem of knowing how to control those who implement monetary policy, their power to do both good and evil - in the field of economics, of course, because it is not a question of preaching morality - is the decisive factor. It is clear that democracy demands that those in charge of monetary policy should not be allowed to operate without ever having to justify their actions. It is appropriate that these people should account for their policies and that such policies should be widely discussed, particularly within Parliament as this is the only elected body at European level. Mrs Randzio-Plath's report more or less respects the balance between independence and democratic accountability extremely well. The Group of the European People's Party, myself included, are generally in favour.
Nevertheless, I would like to raise one doubt. It is with regard to Article 3 which points out that monetary policy has an influence on growth and employment. I do not question this position, but I think it lacks precision. Certainly, currency influences growth and employment, but it is a temporary and not a long term influence. To believe that currency has a long term influence on growth and employment, as was the case in the preliminary report, has devastating consequences for monetary policy. If this were so, there would be no reason to follow a monetary policy of price stability. On the contrary, it would be necessary to apply a permanent policy of reflation. It would only be a question of the President of the Central Bank getting into his helicopter - for I am sure he will have one - and throwing tonnes of 500 euro notes down on the heads of the astonished but delighted populations of Europe. It is in order to avoid this sort of misunderstanding that I thought it necessary to clarify this point, for it must not be misunderstood by the Commission, the Council or public opinion.
Mr President, this report is fundamental to the future of the European Parliament. The European Central Bank is totally independent, and that is how we perceive it. However, the legitimacy of its operations and the possibility of monitoring it in a democratic manner are matters that have been widely discussed in all countries.
In Portugal, one of the most controversial and widely discussed subjects is the European Central Bank's lack of democratic accountability. The European Parliament, which will examine the candidates to the board of the European Central Bank, is entitled to hear the President and respective board regularly. In our view, in the European Parliament, when we vote for and approve the Executive Board of the European Central Bank, they assume the responsibility of any elected individual to render accounts.
While the European Parliament will not intervene in the European Central Bank's decisions, the Bank itself has everything to gain from explaining its decisions in a regular and systematic manner to the Committee on Economic and Monetary Affairs and Industrial Policy and the Sub-Committee on Monetary Affairs in the manner previously practised by the heads of the European Monetary Institute.
In Portugal, we have a saying that "if you owe nothing you have nothing to fear' . Therefore, let the European Bank come regularly to the European Parliament to discuss its decisions with us. European citizens will then know that the European Central Bank will hear and render accounts to those who legitimately represent them in Europe.
Mr President, ladies and gentlemen, the debate until now has shown that in this House there is a very broad majority for the independence of the European Central Bank. But on the other hand, something else is clear: this European Central Bank must not live in an ivory tower because the decisions which are made there will have an direct effect on the lives of many people in the European Union. In future anyone who wants to build a house, take out credit or buy a car on credit will be directly affected by a decision of the European Central Bank. Therefore, the President of the European Central Bank must justify his actions, be accountable, explain to people why he has made certain decisions in favour of monetary stability, and he must be involved in a dialogue.
But we now have the problem that there is not yet a European public in the same way as there is a German, a French, an Italian and a British public. Consequently, the European Parliament is the place in which this discussion with our people must first be concentrated. For this reason, we demand a constructive dialogue with the President of the European Central Bank. This dialogue must take place firstly here within the European Parliament, when he presents his report once a year and explains how he intends to form the policy of the European Central Bank in future, and secondly in the standing committee, in individual discussions with the Central Bank President, in which there must be no technical talk. We need a broad dialogue with the Central Bank President, not just about the specialist questions of monetary policy, but also about economic policy, tax policy in the European Union, about budget policy, competition policy, to the extent that these policies have an effect of the stability of the currency. What we want is a broad dialogue. The real challenge which faces us is that of carrying on this dialogue firstly with the Central Bank President, but secondly with the European Commission, as we already do, and with the Council Presidency and the finance ministers of the Member States, who have become accustomed to reporting at regular intervals to the Committee on Economic and Monetary Affairs and Industrial Policy about their stability programmes. The real challenge which faces us is the necessity, now that we have a common European monetary policy, of also formulating a common European economic policy. The President of the ECB needs a strong partner when he makes his decisions. Who should this partner be? I do not believe in the idea of a European economic government, because we have European institutions. We have the European Commission, which must be an important interlocutor. We have the European Council, the Heads of States and Governments, who come together twice a year and can provide guidelines for economic policy. The European Council is without doubt the strongest institution of the European Union. We have the Ecofin Council, and we have the European Parliament, where this debate must be focused, and where the reasons for certain decisions at European level must be explained to the people. I believe that it is important, when we discuss today Mrs Randzio-Plath's report, which I approve in its present form, that we are clear that it is not just a question of the monetary policy of the European Union or the control of the European Central Bank, as some people say, but a question of a broad dialogue about the future monetary and economic policy of the European Union.
Mr President, ladies and gentlemen, the subject we are dealing with today, thanks to Mrs Randzio-Plath's excellent report, is worthy of all our attention.
Indeed, there is clearly a fundamental problem in the democratic accountability of Economic and Monetary Union. As Mr Friedrich said, we are working on one of the greatest projects in Europe since the last war. We live in a democratic world and consequently I think that we must take all precautions necessary to ensure that this project commences with, and is supported by, all the necessary democratic safeguards. It is also a question of Economic and Monetary Union functioning effectively.
I have listened to a quite classic debate on the role of the European Central Bank today, between two different cultural approaches: one more "Nordic' in culture, that of Mr Friedrich, Mrs Peijs and Mr von Wogau, and one rather more French in culture, that of Mrs Lienemann and Mr Souchet. I would like to clear up any misunderstandings. There is a broad consensus within the Council of Ministers and, indeed, the Commission, as noted by the rapporteur, that the role of the Central Bank is a vital one and that under no circumstances must its independence be challenged. I would say to Mrs Lienemann that it seems to me that this is also the position of the French government, at least as explained by its ministers several times over the last few months.
Although the European Central Bank plays a vital role, its task is limited to that of monetary policy. It is a shame that Mr Souchet is no longer here, as I would have liked to explain to him that the ECB is not responsible for all economic policy making, but only for ensuring that inflation does not occur and that price stability is achieved within the European Union. We must not ask the Central Bank to do any more than it was created to do.
Having said this, and Mr Metten is right, this policy of the European Central Bank must be explained clearly and must be accountable. It is a question of public confidence. If we want European public opinion to support the single monetary policy which the Central Bank is going to implement as from 1 January 1999, this policy must be clearly explained and well presented.
With regard to the various comments made in this debate, I would first of all like to say to Mrs Hautala, Mr Ribeiro and Mr Wurtz that I am keeping to the framework of the Treaty. I will not reopen the Pandora's box of renegotiations or modifications which could be introduced. Let us start by implementing a treaty which will be applied as from 1 January 1999. Perhaps one day we will open up the Pandora's box, but let us first of all exhaust the charm of the contents of the said box.
I would like to make three series of remarks on this report. The first relates to the independence of the European Central Bank, the second to the relationship between the ECB and Community institutions and the third to the coordination of economic policy.
On the first point, I would like to remind you that Article 105 fixes the European System of Central Bank's objective as that of maintaining price stability. I would like to congratulate the House, on behalf of the Commission, for recalling that the precondition for achieving this objective is the independence of the Central Bank. Similarly, Article 105 specifies that, without prejudicing this objective of price stability, the ESCB supports the general economic policies of the Community with the aim of contributing to the achievement of Community objectives, as defined in Article 2. Growth and employment naturally figure amongst these objectives. But monetary policy can no more be isolated from economic policy as a whole than can budgetary policy. Clearly, nobody questions the fact that the independence of the European Central Bank depends on the credibility of its actions and thus the effectiveness of its fight against inflation. But the independence conferred on the Bank through Article 107 of the Treaty does not, and this is very important, signify its isolation. Mr Herman rightly spoke of irresponsibility, Mr von Wogau and Mrs Hautala of an ivory tower. Of course the European Central Bank must not shut itself up in an ivory tower. Its independence must go hand in hand with efforts to explain its policies and only an open, permanent and in-depth dialogue between the institutions is likely to establish this dialogue and to facilitate the search for a satisfactory balance between the different components of economic policy in order to increase growth and create jobs. I would remind Mr Wurtz and Mrs Lienemann that public deficits have never created jobs except in employment agencies within Europe and I do not think this would be the best way of creating jobs now. This being so, I agree with Mr Fourçans' comments.
My second remark relates to relations between the Central Bank and Community institutions. Firstly, according to Article 109a, the House will be consulted regarding the nomination of the President and other members of the board, since they cannot be appointed until after consultation with the European Parliament. Furthermore, Article 109b requires the Central Bank to present an annual report on the activities of the ESCB and on monetary policy for the preceding and current years to the European Parliament. This is an important factor. Concerning the House specifically, Article 109b states that the President of the European Central Bank must present a report to the European Parliament, which could serve as the basis for a wider discussion on the issue. The level of your debate shows that there is room for a wide exchange of views between the House and the European Central Bank, in particular on the objectives of price stability and the instruments required to achieve this objective. The President, along with other members of the board, could speak before the relevant parliamentary committees, along the lines of the examination of the President of the Federal Reserve in front of Congress. Mr Dell'Alba raised this point, but I would remind you that the Federal Reserve reports to Congress twice per year - once on the state of the economy and once on monetary policy, that the Federal Reserve makes a written annual report to Congress in February and that the Federal Reserve answers one-off queries from Congress, in particular regarding questions of supervision of the banking system (in this case the latter falls within the Federal Reserve's jurisdiction, but not within that of the European Central Bank). The Treaty's measures show that independence and dialogue can and must go hand in hand. The obligation to be accountable is not incompatible with independence, Mr von Wogau.
Democratic accountability is both desirable and beneficial - Mr Giansily and Mr Gasòliba insisted on this - but it must respect the conditions of the Treaty. I would also like to comment on the requests that the rapporteur made to the European Central Bank. For the Commission, the methods of dialogue between the ECB and the Community institutions must in all cases fully respect the independence of the members of the ECB's governing body. I want to draw your attention to this point as the obligation to publish complete and detailed minutes during such time as the members of the board are still in post may cause a problem in terms of independence.
As for the rest, I can assure you that the Commission will do its best to ensure the maximum of coherence in the definition of economic policy in Europe. I would also like to make a suggestion, Mr von Wogau. Would it not be both useful and desirable, when the European Council dealing with adoption of the broad outlines of economic policy - that is, the framework of European economic policy - meets in June of each year, for the President of the ECB also to be invited to attend in order to present his monetary policy? I believe that, in actual fact, the possible debates on this subject which could take place in the European Parliament at this time would be desirable, for it is at this time when the broad outlines of European economic policy are drawn up for the subsequent twelve months. This dialogue, at the highest level, would be a guarantee of the coherence of actions followed with respect to the independence and responsibility of each institution and government. I believe that transparency in, and publicity of, these presentations to Parliament and the European Council would also form an effective way of informing public opinion.
My last remark concerns coordination of economic policies. The rapporteur once more reminded us of the Chamber's desire to conclude an inter-institutional agreement. I remember that this was the first question you put to me at the time of my hearing here three years ago. It would be an institutional agreement for ensuring coordination of economic policies, as Mr García-Margallo also mentioned. I can confirm to you that the Commission is ready, within the framework of the measures of the Treaty, to discuss with you the practicalities of such an agreement. Nevertheless, this would not be a marriage, for a third partner is required to conclude such an agreement. It is now up to that third party, that is the Council, to agree to take part in such an exercise.
In any case, you know that even without the conclusion of such an agreement, I have never spared any efforts in responding to your desire, in particular with regard to the formulation of the broad outlines of economic policy. In any case, I can assure you that with regard to this, the Commission will continue to include the European Parliament fully in the smooth running of EMU.
In conclusion, I would simply like to underline the fact that rather than established principles or declared ambitions, it is practice that will be determinant in assuring the credibility and recognition of each of our institutions. I am convinced that each of our institutions will be able to keep to its role and its place, in accordance with the mission that the Treaty has conferred on each one of them.
Your report will usefully contribute to providing a good impulse to the launch of Economic and Monetary Union. It also has the indispensable merit of highlighting the role of the parliamentary authority in the smooth functioning of Economic and Monetary Union. I congratulate you and I thank you for your attention.
Thank you, Commissioner. It is a great pity that the many speakers who have left the House did not hear your excellent answers.
The debate is closed.
The vote will take place tomorrow at 12.00 noon.
Results of the European Conference in London
The next item is the statement by the Council on the results of the European Conference in London.
It is my great pleasure to welcome Mr Henderson, who will present the statement on behalf of the Council.
Mr President, progress on European enlargement has been one of the key priorities of the Presidency. We are determined that the European Union should seize this historic opportunity to banish for ever the divisions that have sadly scarred our continent for too many years. That is why I am pleased to confirm that the remit of the Luxembourg European Council on enlargement has been successfully completed.
We opened the European Conference on 12 March. We secured European Union approval of the terms of the accession partnerships. We successfully launched the accession process on 30 March and we launched accession negotiations with the Six on 31 March. Each of these points represents a vital element in our efforts to secure successful enlargement. I would like to deal with them one by one.
Firstly, the European Conference. The first meeting of the Conference on 12 March was a historic gathering. It was a clear demonstration that all participants are part of the European family. The day was full of symbolism. We welcomed the important contribution of President Gil-Robles on that day. 12 March showed how conference can add value. The 26 countries agreed the chairman's conclusions establishing the broad framework of the Conference. The Conference will allow the participants to consider issues of common concern and to make their cooperation in the international community more effective. Discussions will focus on drugs and crime, the environment, foreign and security policy, regional cooperation and economic matters.
The 26 countries also agreed a statement on Kosovo and they decided to set up an expert group on drugs and crime which we are taking forward urgently. The next meeting will now take place at the level of foreign ministers during the Austrian Presidency. We are pleased that we have established a Conference as a body which addresses the issues that have a direct impact on people's lives and which enables all the participants to consider issues on an equal footing. We regret but respect Turkey's decision not to attend on 12 March in London. But the Conference sent a clear signal that the door remains open for Turkey.
Secondly, we were pleased that the accession partnerships could be adopted on 24 March. They are a crucial element of the reinforced pre-accession strategy. We were grateful for the European Parliament's cooperation on the last occasion I was with you in the plenary. Now we must ensure that the applicants get the help they need quickly and that they use it effectively.
Thirdly, we completed the remit of the Luxembourg European Council by launching the accession process. The process was successfully launched at foreign minister level on 30 March in Brussels. It will demonstrate that enlargement is all-inclusive. The next ministerial meeting will take place on 29 and 30 May at the level of the JHA ministers. We hope that at that meeting the 26 countries will conclude the pre-accession pact on organized crime.
Fourthly and finally, we have launched accession negotiations with the Six: Estonia, Poland, the Czech Republic, Hungary, Slovenia and Cyprus. These negotiations were launched on 31 March by foreign ministers. Now it is down to the detailed business. The task ahead of us is a great task. We must ensure that we carry public support as the process moves ahead. It will be especially important to explain the benefits of enlargement to our citizens and to win their hearts for this historic project which will at last enable us to spread the benefits of the European Union to the wider Europe. We look to the European Parliament to help us in this endeavour.
Mr President-in-Office, Commissioner, ladies and gentlemen, I truly believe that this has been a historic month for Europe, because of the European Conference, the discussions about accession partnerships and the first round of negotiations. Mr President-in-Office, you spoke about symbolism and symbols, and we have also seen many photographs which have documented the start. But, thankfully, you have also told us that there are matters of substance. It was this Parliament, and above all this party, which pointed out that the European Conference will become a farce if it is merely a social framework, if occasional photographs are all that matter.
I am very glad that a start has been made with matters of substance, and that perhaps some people who saw things as very open and very casual have now changed their conception, that we are actually talking about subjects which are very important for Europe and the future. In the short time available, I would just like to mention a few points: First, we must point out in this framework and these discussions at the European Conference that we want a larger Europe, but a stronger Europe. The enlargement and the larger Europe must not proceed at the cost of Europe's strength. We see day after day how many deficiencies we have in our common foreign and security policy, and also in other areas. This is also important because quite a few of the countries which now want to join have only achieved their independence very recently, and are asking themselves whether joining a new community can be combined with their striving for independence. They may urgently want to join the Community, but they imagine it to be looser and less binding whereas it is important to us that the Community does not develop in this way.
Second, because the negotiations and discussions about accession will continue for a long time, we shall have to set some signals in the next few years, signals which say to the countries: the moment of accession has not yet come, but you are preparing well for it. You are on the right path. Such signals are expected. I say that because I was recently in the three Baltic states with Pauline Green and saw how hungry they are for signals from Europe. At the same time, Europe has just partially introduced obligatory visas or visa charges. It is grotesque - to take just this example - that we expect countries and people in Europe to act on the basis of the Schengen rules, and at the same time force other countries - including Austria - to introduce obligatory visas or visa charges. This practice is incomprehensible and unacceptable, and I believe that we should change it.
Third, I would like to point out that the discussions with Slovakia are very important. We are very sad that the Meciar regime is operating a policy which damages its own people, and I believe that the European Conference is the right framework for forcing Slovakia into pro-European behaviour. It is also decisively important to consider today how the European Conference can be further developed, and what the relationship is with Russia, Ukraine and in particular Turkey.
Mr President-in-Office, I thank you for your report. I believe that it was a good start! It will be Austria's responsibility to continue this good start.
Mr President, Mr President-in-Office, ladies and gentlemen, I believe that this first European Conference was an important contribution to the whole field of the enlargement and unification process in Europe. It can be seen as a preparation, a part of a link in a new European order. It was developed to involve one country, but I believe that we should make it clear that such a European Conference only makes sense in the long run if it is open to all those who from their own point of view or that of the European Union do not yet want to hold accession negotiations but feel that eventually they belong in the European Union. If countries like Switzerland and others could find a link here, it would surely be easier for another country such as Turkey to go the same way, and to rejoin this process.
I think that the five points which were discussed in London are essential questions. I really hope that the group of experts which the British Presidency has put together in connection with the fight against cross-border organised crime will produce in 12 months results which will then have a practical impact on the safety of our citizens. Questions of environmental protection, competitive economies, foreign and security policy and regional cooperation are in the common interest not only of members of the European Union, but also of those who are holding immediate accession negotiations and those who are anywhere in the neighbourhood of the European Union. I think that is obvious.
I really believe that in this way this European Conference also offers the possibility of bridge-building beyond the future borders of the European Union. I hope that the foreign ministers at their first conference under the Austrian Presidency will continue this initiative accordingly. I believe that if it is begun in this broader and content-based way, it will also be possible to rebuild the bridges to Turkey. Unfortunately they were broken for reasons which we do not need to investigate today, but I hope that they will soon exist and be usable again.
Mr President, I would like to say a word or two of appreciation and thanks to the President-in-Office for his valuable contribution to the European Parliament this afternoon and to take the opportunity of wishing him and his colleagues who are guiding the UK Presidency continued success for the remainder of their term.
The opening of negotiations with six applicant countries this week in Brussels constitutes an historic step in the evolution of the European Union. I welcome this first step in the process of expanding the Union into central and eastern Europe and I look forward to the opening of the negotiations with the rest of the countries who have applied for membership. The process of enlarging the Union will be difficult both for the applicant countries and for the existing Member States.
The recent publication of the Santer package of proposals has clearly shown that the existing Member States will have to take difficult decisions concerning the size of the European budget and the future operation both of the Structural Funds and of the common agricultural policy in order to prepare for enlargement. The applicant countries will also be confronted with a difficult process of adaptation in many areas; for instance, justice and home affairs issues are central to the enlargement process.
It is essential that the applicant countries put into place the body of EU law already adopted to fight organized crime across Europe. As this area of EU law is constantly evolving, I believe they need to give it top priority and to do so they must take immediate steps to ensure that those who are responsible in their countries for the fight against organized crime, such as judges, police and customs departments and tax authorities, have access to the necessary programmes to improve their skills and operational methods in what must increasingly be a joint effort to combat organized crime.
International criminal groups have huge resources at their disposal in terms of finance, technology, networks and expertise and the European Union must continue to develop the means to put criminals operating with impunity across all borders behind bars. We expect and demand no less of our future partners.
The Council has just reached a political agreement on making it a criminal offence to participate in a criminal organization in the Member States of the EU. This will strengthen our hand in combatting organized crime and I do hope that the applicant countries will keep pace with us in this regard, not least in the area of dissuasive criminal penalties. In the future I want to see more joint EU surveillance exercises such as operation PEGASUS which is aimed at detecting the smuggling of cocaine and other prohibited or restricted goods by passengers arriving by air from certain South American and Caribbean countries and continuing in transit to other EU destinations. Extending such joint surveillance exercises into the applicant countries should be an early objective.
Finally, I would urge the three Member States which have not yet ratified the EUROPOL convention to do so without delay. The full extent of the EUROPOL convention cannot be enforced unless this procedure is completed and it is a poor example to the applicant states if we ourselves cannot complete the ratification process.
Mr President, on the walls outside the House there are photos taken 30 to 40 years ago, which symbolize the success of the European Union. Another set of symbolic photos has been taken recently, and I hope that in 20 years time, these will be another illustration of success. This will depend largely on what we do during the coming years. It will entail much homework for candidates, but also for the Union.
The Union must finally start acting as one, and I have to say that the discord which the Union has been displaying, for instance with regard to Cyprus, is downright disgraceful, and worse still, harmful to our relations with both Cyprus and Turkey. The threat made by the French to exclude Cyprus is tactically extremely unwise, because no negotiator gives away his bottom line before the negotiation process has even started.
The Union needs to stick to earlier pronouncements, as the British Presidency finally did at the start of the negotiations. The work can start now. I can of course get all worked up about the Turkish warnings that there might be a new war. I can also get worked up about the refusal of the Turkish-Cypriots to take part in the negotiations and about the continuing annexation, at least verbally, by Turkey of Northern Cyprus. Perhaps we should just put this down to attempts to block the negotiating process. The Union must learn its lessons and be brave enough to act as one with respect to Cyprus.
The Union should rethink its policy on Turkey. We cannot pursue the policy suggested by Greece without looking at what lies behind it. Turkey, too, is a candidate which deserves intensive cooperation. I therefore welcome the Commission's new statement on this. What policy has the Council in mind, Mr President-in-Office? And my last question is: will our Greek friends drop their resistance to financial cooperation?
Mr President, I think the President-in-Office of the Council has adopted a restrained position with regard to the London Conference, and it must indeed be restrained because we ought not to forget that the London Conference was largely planned to accommodate Turkey's presence. We, too, are sorry that Turkey was not there, and believe that as a country it will take the necessary steps in relation to democracy and respect for its neighbours that will soon allow it to upgrade its relations with the European Union. We view the fact that the process of the Republic of Cyprus's accession has begun as important, with talks about accession which not only represent a beginning but must promise an end to that process. There are many obstacles and there is a real danger that the island may be partitioned, as we see from the extreme statements in Ankara which regards Cyprus as one of Turkey's provinces. Ankara's attitude to the part of Cyprus occupied by Turkish troops is the same as its attitude towards its Kurdish provinces. I think the European Union, working together with the Republic of Cyprus, has a responsibility to ensure the integrity of the Republic and this should be made clear to Ankara, at the same time, of course, as the wish of both the European Union and the Republic of Cyprus that accession should include representation of the Turkish-Cypriot community with full rights, with respect for its special claims and problems but within a framework of the Republic of Cyprus's existence as a single and undivided entity.
Mr President-in-Office, ladies and gentlemen, with merely one minute's speaking time I am compelled to confine myself to one point, namely Cyprus. The accession negotiations alone will under no circumstances lead to a resolution of the political conflict which is tearing Cyprus apart. On the contrary, without a solution to this conflict, a successful accession is highly unlikely. That is why the European Union should invest time in simultaneous negotiations with Cyprus, but also in seeking a way out of this political impasse. Furthermore, it is obvious that the Turkish community should be able to participate in the negotiation process with a clear mandate, so that they do not feel the odd one out. Two pitfalls must be avoided. The Union must not bow to threats from Turkey, but it must offer Turkey a better and more concrete perspective for accession.
Secondly, the Union must, in conjunction with the United States, ensure that the arsenal of long-range weapons in Nicosia is defused. If this does not happen, we will be in a new phase of military build-up and that is most unlikely to lead to a solution.
Mr President, Mr President-in-Office, there is a saying which says that if you are at the ball, you must dance. This is indeed the situation we find ourselves in and when I hear Mr Brok say that everything is going well I have the impression of hearing, "things could not be going better, ma'am!' .
I believe that the Europe in preparation, the Europe of fifteen, of nineteen, of twenty five, is certainly not the Europe which the founding fathers wanted. It has no ambition. It wants to absorb the countries of eastern Europe with a mere 1.27 % of the budget, when we know how great were the sacrifices and the ambitions of the American project at the time of the Marshall Plan. We should keep this very clearly in mind. I think we should very rapidly envisage a federal Union of a few states and continue to work on this great project. It is urgent for a certain number of Member States, undoubtedly not that of the President-in-Office, to come to an agreement to bring about as quickly as possible a federal Europe.
I would like to say something to Mr Brok. It truly shows great optimism to think that following this conference in London we are going to be able to resolve the drugs problem in twelve months when thirty years of prohibition have done nothing but aggravate the situation. It is time to give up this rather blind optimism.
Mr President, first of all can I say I welcome the President-in-Office's statement this afternoon in which he underlined the British Presidency's commitment to a successful programme of enlargement.
When I last spoke on enlargement in this Parliament, I said that I understood the disappointment felt by those countries which had failed to make it on to the list of the new Member States. I was therefore pleased that the London conference brought together existing Member States, the fast lane applicants, and those in the slower lane. The conference itself may have appeared to be more cosmetic than substantial in terms of what it achieved, but I believe the value of the conference will become more apparent as time goes on. From the point of view of the applicant countries, it must be encouraging for them to see their Heads of Government and foreign ministers now with a high profile and able to deal directly with the Heads of Government and foreign ministers of the existing 15 Member States.
I do not think that the concluding statement from the conference, claiming that a new era had begun for European cooperation, was an overstatement. The more that representatives of the applicant countries are involved with us, the more likely we are to achieve the goal of stable democracy and respect for human rights and economic development throughout Europe.
Most of us in the Parliament support enlargement. The more difficult question is how much we are prepared to pay to achieve it. We heard this week that the 10 eastern and central European countries are to be offered 1.8 billion a year in new grants to help them to prepare for membership of the Union. I welcome the fact that this offer is to be subject to the condition that recipient countries must keep to an agreed timetable for political and economic reform. We should of course remember that democracy has only come recently to some of these countries and that the timetable should reflect the need to move forward cautiously. That may cost more in grant aid in the short term if we are to achieve permanent stability in Europe in the long term and the cautious approach must be followed.
We are now halfway through the Presidency, a Presidency which has adopted an extremely ambitious project in getting the European conference under way; it is fair to say I believe that ambition has been fulfilled. I have only one slight reservation and that is the position of Cyprus. I must question the wisdom of the approach and I am concerned by your actions; you could well have made a protracted problem more difficult to resolve.
Mr President, the emphasis placed here on the conclusions of the London Conference seems to be inversely proportional to the attention given by citizens to what is considered an historic event by the Council.
The decision to begin the overall expansion process can certainly be considered an historically significant fact as the reconciliation between states that were enemies and the consolidation of stability in freedom are factors of extreme importance for the commencement and continuation of European cooperation.
But why is this importance not perceived by European citizens? Is it because of the inability of the media to convey a positive message or is this feeling of indifference the result of the employment crisis and fears of monetary union caused by the restrictive measures imposed by governments?
It is a fact, however, that even if the expansion is historic, it does not rouse enthusiasm but creates fears for various reasons, including the fact that the average wage in the new states applying to join the Union is, at best, one-third or even one-sixth less than the average wage in the 15 current Member States of the Union, which will certainly affect the problem of employment and unemployment and that of company relocation.
The achievement of political union between 15 countries, which has not yet happened, will become even more difficult with 21, owing to the still unsatisfied need to establish the new institutional organization of the Union and the problems connected with common foreign and security policy.
The recent declarations made by the Slovenian Ambassador to Rome show how, in that country, at least one line of thought is quite different from the spirit of the governments and member nations of the EU. The Italian National Alliance therefore believes it is necessary, before Slovenia joins the Union, to define the problem of compensating Italians for confiscated goods and the final condemnation, and all its consequences, of the annihilation that took place during the notorious feuds.
Cyprus' accession is very positive for us. Its territory is still divided and the problem of the Islamic unitary policy obliges the Union to work with greater commitment and good will to strengthen relations with Turkey, a necessary step to achieve greater protection of human rights and for Turkey to join the Union, a Union which needs to be rebalanced between north-east and south.
Finally, the Kurdish problem cannot be considered a problem of the individual states with regard to immigration control, but a Community problem. The National Alliance therefore wishes to remind everyone that political union should be achieved.
Mr President, we started off with the President-in-Office of the Council giving us a report on the London conference, which showed that the European Council - and it is not a precedent - has in some way taken up some of Parliament's earlier proposals. It was a joint ceremony involving all the countries and had a certain solemnity, which is especially important at times of historical significance. There was acceptance of the idea that this process should be of a global, inclusive nature, involving all the countries and ending to some extent the division into two groups. There was also acceptance that this is a process which is open to emulation and competition between the countries.
Based on what I have just said, my comment relates to my experience as a member of the European Parliamentary delegation, headed by President Gil-Robles Gil-Delgado, to the Bucharest Conference, where we met with the heads of parliament of the candidate countries. We talk a lot about public opinion and the participation of civil society, but basically it has to start with a decisive participation on the part of the parliaments.
And I must point out, Mr President, that in those countries there is a profound historical aspiration - which I think we should take up - to be reincorporated into a process from which they were brutally cut off, as a result of the division of Europe. That means we must provide the impetus, and a political vision which goes beyond discussions of accounts and what could be termed "shopkeeper's book-keeping' . In other words, it is important for us to calculate the sacrifices we have to make, but we must also remember the advantages we already enjoy.
While on the subject, I should also like to point out the concern which can be observed in some of those countries that they may be relegated to a sort of "second division' . I think it is important for us to be able to admit, again with that political impetus, that many of those countries can even speed things up during the marathon process that incorporation will turn out to be.
Finally, Mr President, I have a comment about Turkey. I believe the British Presidency and the Commission are making efforts to reincorporate Turkey into this process, but I also think we must remind ourselves and our Turkish friends and partners that we currently have a customs union with them, and that to enter into a verbal escalation with one of our Member States is not the best way of conducting relations with us. I think that is a message which, I repeat, our Turkish partners and allies can and should accept.
Mr President, the British Presidency has made a good start with the two-track approach. This has been expressed through symbolic events. One was the strengthened accession partnership which it tackled in a highly directive manner. The other, which is clearly related in spirit, but does not form part of the accession process, was the multilateral consultation and the European Conference where everyone is more on an equal footing. This is a good thing, and has been effectively put into practice.
The Presidency emphasized that priority must given to good governance, democracy and human rights. It did not just confine itself to economic issues. It also talked about the environment, and so forth. I believe that this is an important issue. The third pillar is becoming increasingly important for the European Union, because we are characterized by the fact that we are an association of democratic constitutional states. In order that accession countries achieve this as well, it is of extreme importance that they undergo cultural change.
In this context I am a little surprised at what is sometimes said about Turkey. My question to the President-in-Office is whether Turkey has in fact made clear, substantive policy changes, so that it becomes obvious that we have been wrong? Is there no need for Turkey to take any further steps, and will it be increasingly received with laurels the more arrogantly it approaches the discussions surrounding the European Conference? I think it is a little strange to pretend that the usefulness and value of the European Conference depends on the presence of a state which is not a constitutional state. It is much easier to talk about the third pillar with countries which are constitutional states and full democracies. I would like to ask the President-in-Office what his thoughts are about this, and whether he is getting any signals that Turkey is making substantive steps towards us, instead of our being forced to make steps towards Turkey.
The second point I wanted to make is about the foreign policy convergence of which the President-in-Office spoke. Will some kind of action plan be developed during the British Presidency to achieve convergence in foreign policy? We will have to arrive at a situation in which European politicians do not only inspire confidence in their own country, but amongst all European citizens, so that they can see that European responsibilities are dealt with effectively and thoroughly by the European authorities.
Mr President, it was important that the European Conference should get under way and that European integration is a step nearer.
On the agenda were environmental issues and matters to do with regional cooperation. Dealing with issues of the environment with all applicant countries right from the start is essential. If this matter is not given the attention it deserves there will be a danger that the Union's short timetable for enlargement will mean the environment getting swept aside in favour of economic and trade agreements. The environment has to feature in all issues, not least of all transport and agriculture.
The EU's unique and comprehensive process of enlargement makes security on a broad scale an even more urgent notion in the EU decision-making process, and that of its various bodies. EU enlargement must come about while stressing the concept of sustainable development in the areas of both the environment and social welfare. Cooperation in matters of the environment must be very necessarily included in the strategies prior to enlargement. In this we need to make the most of the ISPA financial instrument and derive from it the means to solve environmental problems as far as possible while negotiations for membership are still going on, so that the transition periods involved can be as short as possible.
Another matter that came up at the conference was that of regional cooperation, and the connection with the environment here is important. Just think: after enlargement the Baltic Sea is going to be an inland sea of the EU. We know the problems there are with protection of the Baltic. Without the presence of Russia in all of this there can be no sustainable development or improvement in environmental conditions in the Baltic Sea.
Mr President, all the speakers have said here that the conference was very important and a success, although Turkey did not take part. Actually this conference was conceived to involve Turkey. I would like to associate myself expressly with this judgement, and I do not understand why the socialist party is apparently split on this question, because the former President and present Vice-Chairman, Mr Hänsch, said yesterday in an interview that the European Conference could be dissolved, and that it should be made clear to Turkey once and for all that it cannot join. It would then no longer be possible to fulfil the purpose of the European Conference. That has not been stated here, and I am surprised that former presidents do not give this opinion here in the House, but in press statements.
Since the decision of the EU Summit in Luxembourg, relationships between Europe and Turkey are in a difficult phase, and likewise those between Germany and Turkey. I will not mention the reasons, but when we consider how to improve this situation, we must discuss the preconditions which were formulated at the Luxembourg Summit. I think that parts of these preconditions were such that Turkey could not be a member without loss of face from the start, because border questions which are disputed between Greece and Turkey were made the yardstick, and not, Mr Oostlander, a question of the rule of law or human rights. I also want to reject decisively your claim that Turkey's status as a state of law is disputed. He does not listen, but he goes on spreading these inaccurate opinions. I must expressly point out that in Turkey women achieved the right to vote in 1923, and that many other aspects of a democratic constitution are in place.
I demand that the Commission, the Council and Parliament should start talking again with Turkey, and that we formulate preconditions which enable Turkey to be present at the next European Conference. It is actually the case that we must have the greatest interest in finding a reasonable basis with Turkey. It is not the champions of the Christian West, as Mr Yilmaz said, who prevent Turkish accession, but primarily the still unfulfilled preconditions for accession. But it is precisely because they have not yet been fulfilled that the European Conference was founded, and it would be completely wrong now to make the next hurdles for the European Conference so difficult that Turkish participation is made impossible. I therefore ask the Commissioner to negotiate with the Council and Turkey to change this situation!
Mr President, there has been much talk of accession today, although actually the European Conference should definitely not be seen as an instrument of pre-accession strategy. For this reason, Turkey, which I do not consider to be a candidate for accession although I share Mr Langen's political assessment in all points, was accepted into the conference. But in my opinion this European Conference has an important task to fulfil apart from accession, and therefore it should be opened to other states, as Elmar Brok said. It should be opened to states which are not yet at the gates as candidates for accession, either because they have been internationally slandered - like Croatia, which is at least as ready for accession as Slovakia or Cyprus - or because, like Ukraine, which still has to live through a difficult time, and which we must help massively, they are not yet in a position to move closer to Europe or the European Union.
However, the London Conference, in spite of the difficult, unclear position in which it found itself, made one specific statement. That was its declaration on justice and internal affairs. My report about expansion eastwards and internal security will be presented tomorrow. But beyond that, the European Conference can achieve a Pan-Europe of law and internal security before the last agricultural problem in the European Union is solved.
People will only accept a greater Europe if it results in more, not less security. This approach, putting internal security at the centre of this conference, is therefore to be welcomed. Also to be welcomed is the consideration of Kosovo, one of the most important problems which the whole of Europe will face in the next few years, and there it is important that Turkey as a partly European and Islamic country should be involved in this region, because of its special historical connection. We must restore the autonomy of Kosovo under international control with international peace-keeping troops, for we have already gone beyond the eleventh hour there. I am therefore glad that the European Conference has concerned itself with this subject, although the outcome was inadequate.
The debate is closed.
The vote will take place on Thursday at 12.00 noon.
Aid for Bosnia and Herzegovina, Croatia, the Federal Republic of Yugoslavia and the former Yugoslav Republic of Macedonia - post-SFOR strategy
The next item is the joint debate on the following reports:
A4-0123/98 by Mr Schwaiger, on behalf of the Committee on Foreign Affairs, Security and Defence Policy, on the proposal for a Council Regulation amending Regulation 1628/96 relating to aid for Bosnia and Herzegovina, Croatia, the Federal Republic of Yugoslavia and the former Yugoslav Republic of Macedonia (COM (98)0018 - C4-0105/98-98/0023(CNS))-A4-0106/78 by Mrs Daskalaki, on behalf of the Committee on Foreign Affairs, Security and Defence Policy, on a post-SFOR strategy in Bosnia and Herzegovina containing a proposal for a European Parliament recommendation to the Council
Mr President, Commissioner, ladies and gentlemen, if all programmes and budget lines are taken together, more than ECU 350 million annually are available from the European Union for the reconstruction of BosniaHerzegovina and the other countries which were involved in the war. Our involvement is therefore not just moral and political, but also financial to a very large extent. But if we take as our basis the resources which have actually been used, in the years 1996 and 1997, less than ECU 100 million, that is about 15 %, were spent.
The USA, with its splendidly organized team on the spot, manages to spend 95 % of the US$ 200 million which are available each year. What are the reasons for the vast gap between our intentions and the reality which is expressed in these statistics? The activities of the European Union are hardly visible on the ground, apart from a few secondhand tram-cars with European Union written on them. There are many reasons for this, and they can be divided into objective difficulties on the ground and the behaviour of the Commission and the Council of Ministers.
First, the difficulties on the ground: it is true that since the Dayton Agreement the weapons have been silent, but peace has not yet returned to Bosnia-Herzegovina. Political conflicts continue to smoulder, the animosity of various population groups has been stirred up towards one another. People around Karadzic and Mladic, and others, are particularly responsible for this. Intimidation and threats to refugees who want to return still continue in some places, particularly where they form a minority after they return. The central government of Bosnia is still incapable of acting. Even the institutions of the sub-republics, such as the government of the Federation of Bosnia-Herzegovina and Republic Srpska, are only slowly getting into gear. In 1996 and 1997 they were either non-existent or ineffective. Nevertheless the resolute process of pacification of the country continues, under the decisive leadership of the High Representative Carlos Westendorp and his deputy Jacques Klein, with the help of SFOR troops. Of course, as well as numerous functions to aid the construction of authorities on the ground, they carry out peace-keeping tasks, and do it very well. The elections at the end of the year may bring further stabilization in terms of concentration on reconstruction and more cooperation between the sub-republics.
The Dodik government in Republic Srpska is gradually acquiring the ability to act. It is ready to allow its refugees to return and to cooperate closely with the European Union. But the previous broad administrative and financial paralysis of the Commission and the Council of Ministers can be corrected in important points by a change to Regulation 1628/96, which is now on the agenda. We therefore support the proposals of the Commission in principle but they do not go far enough.
A new start is possible in which the institutions of the European Union, the Council, the Commission and the European Parliament cooperate closely but this depends on a fundamental change to the Regulation. That is our opinion in the Committee on Foreign Affairs, Security and Defence Policy, but also the opinion of the ad hoc delegation which visited Bosnia from 21 to 24 February. As for the behaviour - unfortunately I must say misbehaviour - of the Commission and Council: neither the Council nor the Commission, through the necessary cooperation, has created suitable instruments and legal bases to meet the special challenge of reconstruction, and to adapt to the difficulties on the ground.
Summarized in one sentence: reconstruction aid for Bosnia with a non-existent or non-functioning administration of the whole state or the sub-states is something different from European legislative procedure or classical development aid with partners which can act and function administratively in the normal way. The Council and Commission have not adapted to these circumstances. For that reason, the goal-oriented, coordinated use of financial, technical and material resources on the ground was largely absent. Success-oriented management on the ground is still not evident enough.
The Council has enforced a complicated and inefficient Regulation. It forced the Commission to juggle with three different budget lines: ' Reconstruction' , ' Return of Refugees' , ' Europe for Sarajevo' . They are known by the Bosnian term OBNOVA and only formally combined. The Council has stymied itself by subjecting all projects over ECU 2 million - that is Article 12 of the Regulation - to a complicated procedure of a governmental committee, which almost always delayed the necessary decisions by several months.
We in the European Parliament are no longer prepared to accept such a situation. A new start is necessary. In the name of the Committee on Foreign Affairs, Security and Defence Policy, I propose today to the Council and Commission nothing less than this new start. The Commission must have an efficient action and decision summit with a general plenipotentiary on the spot, carrying the responsibility, equipped with the most extensive autonomous powers of action and decision, and provided with a strong management team. That may cost up to 10 % of the operating expenditure. The Americans need 15 % for theirs. If cooperation by the European Union with the Member States and the aid organizations is to be improved, regular coordination meetings, if possible monthly, must be possible. I would therefore like to put the question to you, Mr President-in-Office, whether you are prepared to accept our amendments, as they are summarized in paragraphs 1 to 23. If you do not see it as possible at this moment, what procedure do you have in mind? We have a conciliation procedure from the year 1975, and there are other procedures, which give us the possibility of providing and arranging cooperation with the Council - this has already happened with the Commission to a large extent, and the Commission has supported us in our amendments.
Mr President, two years have passed since the Dayton Agreement and all the signs are that although important steps have been taken, the agreement's implementation is still very slow in many areas. For example, we see delays in the operation of political institutions, there are still problems with freedom of movement and with the return of refugees. Since the beginning of 1998, there have of course been positive indications that reconstruction could take place more quickly. The High Representative is particularly dedicated to the agreement's implementation, the Serbian Republic has a moderate Prime Minister whom we have already had the opportunity to welcome in the European Parliament in the context of the relevant Joint Parliamentary Committee, and more generally, there are better hopes for an acceleration of the reconstruction process and the repatriation of displaced persons in light of the September elections.
Those are the optimistic points. However, we also know, and can see, that the peace is still fragile and indeed over a wider area, where as recent events in Kosovo have shown, focuses of tension still exist. In Bosnia-Herzegovina mistrust still prevails between the various sides. More particularly, the functioning of common institutions is always problematic. At some points, such as Mostar, there are important local government problems. In some districts the spirit is opposed to municipal elections. There are no laws about landmines and the disarmament issue has not been resolved. There are problems related to human rights, and monetary and economic problems in a very sensitive, if not fragile economy.
It is therefore common ground that a stable and secure environment must be established so that the peace agreement can be fully implemented and the country reconstructed. The Peace Implementation Council has recognized and supported the existing understanding to continue the military presence after 1998. Those of us who went to Bosnia as electoral observers on behalf of the European Parliament had the opportunity to confirm that understanding and wish on the spot.
That presence is deemed necessary to preserve a stable and secure environment and to ensure the prerequisites for action, both by the High Representative and by international organizations, in order to implement the Peace Agreement. Since December, NATO has been examining the alternative solutions for sending a multinational force after SFOR, whose tenure lapses in June. The European Union applauds that. But beyond that point, since the Union's political and economic commitments in BosniaHerzegovina and the military commitment of its Member States are huge, it would be better to have more consistent and visible common action for active Community participation in the multinational force that is to succeed SFOR. For that reason, the Committee on Foreign Affairs, Security and Defence Policy believes with this report that it should be the WEU's job to coordinate the efforts of the Union's Member States in the context of a NATO enterprise and under NATO's leadership, a thing that would also stress the efforts to build up the CFSP.
A European commitment of that kind would also improve non-military cooperation in the area, aiming gradually to reduce the need for a military presence as reconstruction progresses. This Community participation should be linked to compliance of all the parties with the agreement and with arms control, and the European Union must insist that there is no rearmament of the contesting parties. The production of landmines and their export to the country must also cease.
In parallel with what has already been considered, it would be good if the Member States made a commitment to preserve and assist the European Community Monitoring Mission, the ECMM as it is called. Its members, who have offered a great deal, are the only people who, for the time being at least, are a visible sign of the EU's presence and Mr Schwaiger has stressed that this presence is not very much felt in the area. Because, that too, is one of the many paradoxes: despite the bundle of money the Union has spent there, despite the real and human sacrifices made by the Union, Europe seems not to be present at all.
With these thoughts, we call for common action for European participation in the post-SFOR force along with the other efforts already being made, such as the training of local police forces in the context of the UN policing mission.
As a recommendation to the Council, this report aims to contribute towards positions that will stress Europe's involvement and presence on behalf of peace and the reconstruction of Bosnia-Herzegovina on the basis of the Dayton Accord.
Mr President, ladies and gentlemen, at the time of the debate on the budget for the reconstruction of the former Yugoslavia on 19 June 1996, I underlined the unsuitability of the PHARE Regulation in respect of this situation. At the time of the same sitting - and you will have to excuse me as I am going to quote myself - I called for "a regulation far better adapted to the exceptional situation of the former Yugoslavia' . It has taken twenty one months for people to realize that the Committee on Budgets, on whose behalf I was speaking, was correct in this matter.
I would like to remind you of an elementary principle of administrative policy which every local councillor learns in his first year of office: you can only administrate well from close at hand. Within the context of managing a way out of this crisis, where it was essential that a close, numerous and qualified presence be shown, concerned for the interests of the ex-combatants, the Commission chose an ill-adapted method of administrating from afar, bogged down in its own regulations. These regulations are clearly useful when it is a question of making the countries of Europe participate in markets implemented in complete safety, but they are totally inadequate when it is a question of ensuring that the victims of the most recent European conflict are housed, looked after and reintegrated, after a period of insecurity and exclusion, into a Europe which is ashamed of having let this conflict get increasingly worse for six years, leaving 200 000 dead and more than a million and a half refugees and displaced people.
No, Commissioner, the reconstruction of the former Yugoslavia is not an issue like all the others. Since no one has the gift of ubiquity, I do not believe that you can play the simultaneous role of scrupulous and attentive examiner of candidates to accession of the Union as well as that of effective reconstructor of the former Yugoslavia. These are two totally absorbing activities if you want to carry each one out scrupulously and yesterday, in this House when the Elles report was being examined, not one single voice could find an excuse for a process which appeared incomprehensible to the majority of Members present.
Konrad Schwaiger's excellent report, resulting both from your request for modification of the Regulation and the visit to Sarajevo on 21 February made by the delegation led by Tom Spencer, will definitely enable the process of reconstruction to be speeded up, but I consider that this remains largely insufficient. Commissioner, please listen to the voices of Members who are often elected at a local level and who know full well that if there is not a "Mr Reconstruction' on the ground, who is responsible to the Council, the Commission and Parliament, many of the problems we have encountered over the last two years will be perpetuated.
Commissioner, make a true gesture of goodwill with regard to Parliament: accept the appointment of such a post, whose role will be to enable Europe to put to really good use the financial means so unanimously voted for on 20 June 1996.
In my role as rapporteur for the Committee on Budgets I have, for the moment, decided not to recommend the freeing up of the funds put to one side by Parliament. Let me say this to the Council: you have a General Affairs Council on 27 and 28 April. Make use of this meeting to consider this question seriously. Listen to the voice of good sense, that is, the voice of those who speak to you on behalf of the people of Europe and who do not let themselves be guided by strictly national interests. Make use of this to assess the difficulties created by the addition, by the Council, of Annex VII to Regulation 1628/96, which I believe represents nothing but a cake to be shared out between some of the senior civil servants who are so full of ultra-liberalism when it should be a case of showing intelligence and generosity after so much blood and tears. It is often said that European foreign policy has no real image. I say to the members of the Commission and Council, in Sarajevo let us give it a face!
Mr President, this is a very important debate and people throughout Europe and in a wider field will be watching how we conduct our affairs in this matter. They will want to check that we are serious in our intentions and that, where we believe we can improve our ways of dealing with things, we take appropriate action at an appropriate time to make sure that changes take place.
We have invested a great deal of time and money in Bosnia but the unique circumstances on the ground have clearly shown that the European Community aid effort is less than ideally equipped to deliver aid as effectively and as quickly as is needed to help support peace and reconciliation. I very much agree with Mr Schwaiger that we need the maximum of cooperation between the Commission, the Council and Parliament to overcome the problems we face.
Last October the Council called on the Commission to review the European Community effort in Bosnia. As a result the Commission has brought forward a proposal which aims to provide the tools required to get the aid quickly to those who need that aid most. The Council supports the Commission proposal. Since the Commission presented its proposal in January, the Council has worked quickly so that measures can be in place when they are most needed, at the start of the Bosnia reconstruction period in April, which I am sure everyone who knows anything about the geography of Bosnia will recognize.
Given the tight timetable, the February General Affairs Council wanted to take a preliminary view pending a parliamentary opinion. Ministers unanimously indicated a political will to back Commission thinking. The Council will of course look again at the proposal in the light of the important report from Mr Schwaiger and his committee which highlights some areas where effectiveness could be increased. The Council will look constructively at the amendments and I can say to Mr Schwaiger, in response to the point he raised about the conciliation process, that I cannot commit the Council to that formal method. What I can say is that the Presidency will ensure that we keep in close touch with him, as the rapporteur for that committee, on our thinking on timetables and on developments.
The Council shares Parliament's wish to improve the European Community aid effort in Bosnia to better meet the needs of the Bosnian people. The Commission proposal already recognizes and addresses many of the key areas identified by Parliament's delegation which visited Bosnia in February. In particular, the Council and the Commission are already agreed on the need to better coordinate on the ground in a regular and structured manner, making the best use of pooled expertise.
The Presidency and the Commission will take steps to put this in place urgently. The decentralized Commission operation and the ability to deal with local authorities on the ground will give the greater flexibility needed to respond better to real needs in Bosnia. Direct dealing with local authorities will also give the Bosnian people themselves a more direct stake in aid projects and in their delivery.
I would like to say a few words about the amendments which are included in Mr Schwaiger's report. I do not think that the Council will have a great deal of difficulty with a number of those amendments. If one takes, for instance, Amendment No 6, where Parliament proposes that the Commission work with the high representative, I do not see any major problem with that proposal. Amendment No 11: Parliament defines areas where restricted tendering should apply. Again, I do not see any great difficulty with that issue.
Amendment No 15: Parliament proposes regular meetings between the heads of the mission and the Commission. Again, I can see no great difficulty in dealing with that particular issue.
I move to Amendment No 12, in which Parliament calls for the recruitment of specialist staff. It is suggested at the moment that one of the main reasons why the aid cannot be disbursed effectively is that the current level of staffing is inadequate. I can understand that there are special circumstances in an area like Bosnia, and the level of staffing appropriate in that situation would not necessarily be the same as in other situations.
I can also understand that once a budget has been set expenditure has to be allocated within that budget and it has to meet all the various claims on resources, including some of the staffing resources required to disburse the main part of that aid. So I have a lot of sympathy with the committee's views on the need for change. Indeed, the Court of Auditors has made the same observation.
Clearly the public does not want to see aid wasted because of excessive bureaucratic costs, and a balance has to be struck in getting the aid disbursed effectively and, at the same time, having an efficient system of management.
If the Commission were to look at this again in a revised report at a later stage, then the Council would want to respond. So I have a lot of sympathy on that point. I would remind you that Parliament can ultimately have a further say in this matter, because it is Parliament which finalizes the budgetary procedure for successive periods.
On Amendment No 14, I do not have the same sympathy or hope. Projects over ECU 2 million currently have to be approved by the Member States' committee. The proposal before us suggests that this should be increased to ECU 5 million and the Council has agreed. Difficulties would arise if Parliament were to continue to push for a cut-off point of ECU 10 million, because as I understand it that would have a very significant impact on the number of projects on which the Member States' committee had to give an opinion. A lot of Member States will take a firm view that they believe they should have an input into this process.
Amendments Nos 13 and 18 are really matters for the Commission rather than the Council and they should be directed towards colleagues in the Commission.
It is reasonable to ask why the Council reached a view before Parliament was asked for an opinion. This was not because of some ideological determination to avoid a discussion with Parliament. The Council took the decision for very practical reasons: the situation was urgent. Peace and stability in Bosnia are very much connected with success and the reconstruction of society. That, indeed, is what the whole aid programme is about. We would all recognize that the spring is a key period for the beginning of work and if that period is missed it means a considerable delay in any reconstruction process which involves the building industry. We cannot afford any further delay and I hope Parliament will recognize that this is an important political and practical point. If Parliament does recognize that, then Parliament can play an important role in achieving what I think are our common goals. Parliament will recognize that I need to take amendments back to the Council - I am not empowered to reach decisions on that today. In the meantime, Parliament could approve the Commission proposal and the Commission could then return at a later stage, if necessary, with modifications based on Parliament's observations which have been outlined in the document.
What I have to say to Parliament is that a failure to agree with this approach will lead to delay, it will damage the reconstruction process in Bosnia, it will delay refugee returns and it will undermine stability, peace and reconciliation.
After the words of the President-in-Office of the Council I will be brief.
Firstly, I wholeheartedly thank Parliament and the committees involved for dealing so swiftly with our proposals, in particular the fact that a special Parliament mission under the leadership of Mr Spencer went to Sarajevo to get acquainted with the situation on the ground. More specifically, I would like to thank Mr Schwaiger for the great effort he has made to publish what is, in our view, a very balanced report which clearly shows that he has an understanding of the situation on the ground.
We need not talk too much about the past. One thing is for certain: things can be improved on our side. In the past two years we have been confronted with situations that nobody could have foreseen; be it the lack of coordination in the central authorities; be it non-compliance with Dayton which, in the Republika Srpska, has led to only 2 % of the total aid going to that particular region; or other forms of non-transparent infrastructure at the receiving end which has made the distribution of aid and money a hazardous and often impossible affair.
That has also led to rigorous centralization in Brussels over the past two years for the simple reason that deconcentration and delegation under those circumstances was not feasible.
Mr Schwaiger's report, in combination with the measures that we prepared a couple of months ago and which very much complement each other - the Schwaiger report and the measures under preparation - show that there is a clear, common understanding between Parliament, the Commission and the Council about what has to be done. We have embarked upon a strengthening of our staff in Sarajevo. Redeployment is taking place from Brussels. We are undergoing deconcentration and decentralization. All of these meet the desires of Parliament, according to the recommendations in Mr Schwaiger's report.
Regarding the proposals for changing the regulations, I would say the same thing: more flexibility, in particular by enhancing the thresholds above which the Member States have to give their approval to projects from 2.5 to 5 million. I agree with the President-in-Office that there is very little chance - I speak from experience - of the Council agreeing to a further increase from 5 million to 10 million. Eliminating any Member State's influence in projects up to 10 million is a bridge too far at the present stage.
As far as the operational cost is concerned - the famous 10 % question - with the Council Presidency it is ultimately Parliament that decides this. I suggest that I talk to my colleague, Mr Liikanen, and that we undertake to make a proposal to the Council for a significant increase in the present percentage, which is 3.5 %. I have to have an agreement with him on this. Again, it is Parliament that will eventually decide this. That meets Parliament's wishes.
In our very constructive preparatory discussions for this debate today we were in agreement that on the basis of further evaluations the Commission is prepared, during the course of this year, to make other proposals that may increase the flexibility and efficiency of our total operations. We can talk this through on the understanding that Parliament is prepared to accept that we do not encroach on the life of the current regulations, which lapse at the end of 1999, so that we do not run the risk of creating any kind of legal vacuum.
We are prepared to remain in touch to see whether, and what kind of further proposals can be made at a later stage. With the President-in-Office I say: do not let this delay, in any way, the present proposals that are on the table. If it is deferred back to the Commission at the end of April - I say with due respect to Mr Spencer - that would be beyond the point where the next General Affairs Council would be able to formalize this modified regulation. We would lose more time, whereas what we are talking about is a matter of utmost urgency. In that sense there is no difference between Parliament and the Commission.
All three institutions are very close together in their proposals and understanding of what has to be done. I hope that ultimately reconstruction and, not least, the return of refugees in Bosnia and Herzegovina will benefit from the results of this debate.
Thank you very much, Commissioner.
Ladies and gentlemen, the debate is now adjourned to 9.00 p.m.
Question Time (Council)
The next item is questions to the Council (B4-0272/98).
We are starting questions to the Council 15 minutes late, so we will extend it accordingly. I hope Parliament's services, especially the interpreters, will be kind enough to make the appropriate arrangements, because Question Time will end today at 7.15 p.m.
Mr Truscott would like to speak on a point of order. The Rules of Procedure say that I must allow it, but I must request that you keep within the allotted minute, Mr Truscott, because we must start Question Time.
Mr President, I am very conscious of the time but I do have a point of order under Rule 41 which deals with Question Time. The problem is that the first ten questions deal with an issue that is not a matter for the Council, i.e. the Elgin Marbles, and therefore I am asking you to rule the first ten questions out of order as they are clearly a matter for bilateral discussions between the Member States concerned and not a matter for the Council.
Mr Truscott, I respect your opinion, but this question has been accepted in accordance with all the established rules, and it is now up to the Council whether to reply or not.
I shall not allow any more points of order. Mr Henderson has requested to speak. Good evening and welcome, Mr Henderson. You have the floor, before we begin Question Time with that block of ten questions Mr Truscott mentioned.
Mr President, can I just make a procedural point before I take up question one? I am afraid I have to leave at 7 p.m. I am happy to extend Question Time on some other occasion. I was not responsible for the delay today. If at the next occasion you wish to extend Question Time over the lunch period for a little while I would be very happy to cooperate with that by bringing forward the agenda to perhaps a 2.30 p.m. start but I cannot wait today. I have to leave at 7 p.m.
Mr Henderson, I very much enjoy your presence here but I am not going to make you stay, or turn you into a hostage. Not at all. You are free to leave this House whenever you see fit; this is an area of freedom. Now as President of this sitting, my agenda states that there is an hour and a half of questions. If we cannot count on the valuable presence of the Council during that time, then we cannot have an hour and a half, but I would like to be able to do so. You may go whenever you want to. However, I must say that since we have started late, my wish as President of the session is that we should finish after an hour and a half. Your invitation to move to lunchtime seems a very good idea, especially if the food is Mediterranean. However, I prefer to keep lunchtime for relaxed, peaceful conversations, not for questions to the Council, which is not so relaxed. Indeed, sometimes there is a certain amount of tension, as now.
Mr David has the floor on a point of order. But please, Mr David, help me to get started with Question Time itself. If people ask to make points of order, I do not deny it to anybody, least of all you. You have the floor on a point of order, but it will detract from the time we have available for Mr Henderson and his invaluable answers.
Mr President, I will be extremely brief. I just wanted to say that I think we should take up the minister on his very kind offer - giving up part of his lunchtime in a future plenary session. I am sure that many of my colleagues in the Parliament appreciate that and, if it cannot be done formally, perhaps some of us could meet him informally for a question session.
We will examine the possibility. But for myself at least, as a good gourmet, the first thing I should want to know in advance is the menu.
Ladies and gentlemen, we are now going to deal with a block of ten questions. Of the authors, Mr Alavanos, Mr Lomas, Mr Sanz Fernández, Mr Gillis, Mrs Castellina and Mr Bertens are present in the House, so it is to them I shall give the opportunity to put a supplementary question.
Mr Henderson, you now have the chance to reply to this block of ten questions and to these seven questioners.
As they deal with the same subject, the following questions will be taken together:
Question No 1 by Alexandros Alavanos (H-0251/98)
Subject: Cooperation between the EU and UNESCO
Pursuant to Article 128(3) of the EC treaty, "The Community and the Member States shall foster cooperation with third countries and the competent international organizations in the sphere of culture, in particular the Council of Europe' . Operating under the UN is UNESCO, the authoritative and universally recognized international agency for cultural, educational and scientific cooperation. A UNESCO Conference of Ministers for Cultural Affairs meeting in Mexico in August 1982 decided that the marbles currently in the British Museum should be returned to their country of origin as they had been removed from the Parthenon in Athens, described by UNESCO as a monument forming part of the universal heritage.
What steps will the UK Presidency take to implement UNESCO's decision pursuant to Article 128(3), which provides for EU cooperation with international organizations in the sphere of culture? Question No 2 by Alfred Lomas (H-0327/98)
Subject: Return of the Elgin Marbles to Greece
The year 2001 will be the 200th anniversary of the year in which the Parthenon Marbles left Athens. It will also be the first year of the new century.
Does the Council agree that Britain's return of the Elgin Marbles to Greece would be an imaginative gesture towards the cultural unification of Europe, one that would be applauded throughout Europe and the world?Question No 3 by Francisco Sanz Fernández (H-0334/98)
Subject: Compatibility of the EU's cultural policy with UNESCO resolutions about the Elgin Marbles
There is a great disparity between the positions of UNESCO and the EU concerning the Elgin Marbles.
What steps will the Council take to ensure that EU cultural policy complies with UNESCO resolutions?Question No 4 by Jan Bertens (H-0336/98)
Subject: Return of the Elgin Marbles
The Conference of Ministers of Culture held in Mexico voted overwhelmingly for the return of all the marbles which were removed from the Parthenon on the Athens Acropolis and which form an integral part of that unique building, the supreme symbol of the Greek cultural heritage. What will be the response of the Council Presidency to that vote?Question No 5 by Hélène Carrère d'Encausse (H-0337/98)
Subject: The return of the Elgin Marbles is not harmful for the museums in Europe
Greece has officially acknowledged that its claim concerns only the marbles that once adorned the Parthenon and the Caryatid and the Column of the Erechthyon and that it has no other claims for the return of ancient artefacts currently held in any other museum or collection in the United Kingdom or other European country.
Does the Council agree that the return of the Elgin Marbles would represent an important expression of European unity and friendship and not adversely affect European museums?Question No 6 by Friedrich Wolf (H-0338/98)
Subject: Coordination between the EU and UNESCO for the return of the Elgin Marbles
Is there any coordination between the EU and UNESCO as regards science, education and culture and, in particular, concerning the issue of the return of the Elgin Marbles in accordance with the 1982 UNESCO resolution?Question No 7 by Fernand Herman (H-0345/98)
Subject: The new Acropolis Museum for the Parthenon Marbles
Does the Council agree that the European Union must support the construction of the new Acropolis Museum in Athens, to provide a convenient and technologically ideal home for the Parthenon Marbles that are now kept in the British Museum?Question No 8 by Alan Gillis (H-0350/98)
Subject: Taking into consideration the feelings of the European peoples in the cultural policy of the EU
European public opinion is in favour of the restitution of the Parthenon Marbles. Even public opinion in the UK itself is overwhelmingly in favour, as was expressed in a broadcast on Channel 4 TV on 16 April 1996, when 91 822 viewers supported the proposal for the return of the marbles and only 7516 voted against.
Does the Council agree that the cultural policy in the EU must reflect the feelings of the European peoples?Question No 9 by Joaquim Miranda (H-0360/98)
Subject: The Elgin Marbles
The problem of the Elgin Marbles, which are currently in the British Museum although they belong to the Acropolis of Athens, is poisoning relations between two EU states, the UK and Greece.
Will the Council take any steps with a view to reaching an agreement on the Elgin Marbles, since this is also a matter of European importance?Question No 10 by Luciana Castellina (H-0361/98)
Subject: Return of the Elgin Marbles
During the vote on the UNESCO resolution on the return of the Elgin Marbles, the Greek Minister for Culture, Melina Mercouri, said: "We are not asking for all our treasures back, we only want the part removed from our most revered national monument, the Parthenon' .
Does the Council not agree that the return of the Elgin Marbles would be an important cultural and psychological step towards the unification of Europe?
As I said in my previous address I have to leave at 7 o'clock and I would like to do so with the blessing of the House. I will be happy to extend my attendance at a future sitting at an earlier time in the day if that would be helpful.
In relation to Question No 1, as honourable Members are undoubtedly aware, although the 1982 UNESCO recommendation stated that the sculptures should be returned to Greece, the recommendation went on to say that they should be returned for reincorporation into the Parthenon. The Parthenon sculptures are not a matter for the Council as the European Community has no competence in this subject. It is entirely an issue between the United Kingdom and Greece.
Mr President, Europe is being united, the currencies are being united, Berlin was united years ago, and the Parthenon, which constitutes the cultural identity of a European country and is a unique, ecumenical cultural monument, is divided by a 'wall of shame' .
The Minister's answer is incorrect.
On the first point, the answer is "yes' : the European Union should cooperate in implementing any UNESCO decision.-On the second point, which claims that the issue is not a matter for the European Union: Article 128(2), paragraph 3 of the Treaty says that 'the Community's action shall be directed towards strengthening cooperation between the Member States' -, 'if necessary, to support and supplement their action for the preservation and survival of the cultural heritage important to Europe' .In that sense, since the Minister's answer does not apply and since the Treaty requires cooperation, I want to ask what direction the Council of Ministers could pursue and what initiatives will the government now holding the Presidency adopt?
I say to Mr Alavanos that I do not accept his point about the competence of the Council. Even if I did, there has to my knowledge been no referral to the Council by either the United Kingdom government or the Greek government for assistance in conciliation. Therefore, I still believe that this is a matter for those two nation state governments to determine.
Mr President, on a procedural matter. We were given notice that the Minister would be replying to all ten questions at once. He has only replied to Question No 1. Before I have my minute, could you tell me if the Minister is intending to reply to all the questions separately or is that the complete answer to all ten?
I thought, Mr Lomas, that I had explained very clearly. Mr Henderson is replying jointly to the ten questions. In other words, his first comment was an answer to all ten questions.
Mr Lomas, now that I have explained that point, you have a maximum of 60 seconds.
If the Council was to refrain from commenting on matters where it had no competence, there would be very few matters in the world that it would be able to comment on. Does the Council not feel that, in view of the fact that these sculptures were taken from Greece under Turkish occupation, they are not something in isolation like a painting, but are part of the Parthenon, a building, and they ought to be returned there? Also, given that there is such overwhelming, massive support in the United Kingdom, as shown by the surveys, including a television survey which recorded 94 % of people in favour of their return, would the Council like to give an opinion as to whether this would be a practical and good thing to do, since it comments on matters all over the world on which it has not the slightest influence?
As I outlined, the constitutional position is that the Council has no competence on this matter. If Mr Lomas wishes to raise this question with the British government, then I am sure that the appropriate minister would be happy to respond to him.
Since, unlike Mr Lomas, I do not have the chance to raise questions in the House of Commons, I have to take advantage of this perfect opportunity, with the Council Presidency in the hands of the British Government, to remind people that this is an area in which Parliament has been very careful. When I was rapporteur for the report on the RAPHAEL programme, I remember I rejected those amendments which aimed to include the question of the return of the Elgin Marbles within the text of the RAPHAEL programme.
Nevertheless, I completely agree that we should do all we can to progress and unblock this bilateral problem. I believe that as parliamentarians we have the right to ask questions, and the Council Presidency, while in the hands of the British, could give us some sign of hope that it will do something to get this matter moving in the direction of reason and European civilization.
Again I say to Mr Sanz Fernández, he actually can, if he wishes, communicate with the British government. He will not be able to do that in the British parliament but he would have an opportunity to contact the British government and express his view and seek a response from it and, as I said to Mr Lomas, if he did that then I am sure the minister responsible would be able to reply to him.
I fully agree with the questions which were asked about the return of the Parthenon art treasures to Athens, but I would like to place this issue in a wider context. This is, of course, not the only looting which has taken place. I thought it might be worthwhile if I broadened this Question Time into something more general. Then several countries have bilateral problems. Under Napoleon, the French took the first mosasaur head, which is now in Paris. We have tried to get it returned to Maastricht in Limburg. You know the city. Up until now we have not heard anything from the French. I believe true European integration, real European cooperation, can only take shape if this kind of cultural injustice is put right. Might the President-in-Office and his successors be able to help with this in future? And I do hope that the Elgin Marbles will be returned.
I would say to Mr Bertens that some of those matters were discussed in theory when we were dealing with the Amsterdam Treaty. The Council has a clear remit which is currently authorized from previous Treaties. There are authorizations in the Amsterdam Treaty. If my interpretation is correct, I do not believe that when the Treaty is ratified it will make any difference to the competence on this issue or the issues to which he refers and I can really go no further than that. It is for each state to give its views on that matter and you should address your questions to them.
I am more than a little disappointed with the answer from the President-in-Office, but it may well be outside the competence of the EU as he has said. However I asked a slightly different question and I think it might still be possible for it to be answered. Does the Council agree that the cultural policy in the EU must, or should reflect the feelings of the European people? I think that is a slightly different question from the one you have been answering.
I thank Mr Gillis for his supplementary but he is really trying to make the same point as Mr Bertens, from a different angle. The question of cultural standards and cultural policy within the European Union is largely a matter for the Member States. When it is a matter for the Council, it is already established in the Treaties and subject to some modification in the Treaty of Amsterdam. But as I said to Mr Bertens, if my reading is accurate, I do not believe that the Treaty of Amsterdam would give the Council jurisdiction to deal with a matter such as this.
Mr President, I will be brief. This is a situation that involves two Member States and the specific question posed to the President-in-Office was as follows: is a political will necessary to resolve this issue that involves these two Member States. Does the British Presidency have the political will to contribute to resolving this matter finally and effectively?
Again I say to Mr Miranda, I am not here to express views on behalf of the British Government, I am here to express views on behalf of the Council and if he wishes to put a question to the British Government, as I said already to two of his colleagues then I am sure that the responsible minister would be able to give him a reply to the matters that he raises.
Mr President, I wish to remind the British Presidency that the Treaty of Amsterdam has in some ways extended the EU's competence with regard to culture, in a paragraph which states that culture should be present in all aspects of Union politics.
It is quite clear that the EU's policy of harmonization and cohesion has to include a cultural dimension. The fact that such a delicate cultural question is present in the Union's internal relations - I am talking about the refusal to restore the Parthenon frieze - can only discredit the rest of the European policy. Do you not think that the Treaty of Amsterdam also made an innovation from this point of view?
I say to Mrs Castellina that, again, it is a matter of interpretation as to what the Amsterdam Treaty says on this. My understanding is that it would make no difference to competence in regard to this matter, and any points she wishes to raise on this she should raise with the British Government or the Greek Government.
Speaking as the Member for Elgin - where we are very ashamed of the past history of Lord Elgin - I wish to say to the President-in-Office that by way of follow up to Mrs Castellina, who is chairman of the Committee on Culture, Youth, Education and the Media, I was chairman of that committee in 1985 when it passed a report which included the restoration of works of art in the broader sense of Mr Bertens. That report was adopted by this Parliament. No-one challenged our competence at that time.
On the day that Greece took its seat I lodged a resolution to restore the Elgin marbles. I wish to remind everyone of the excellent precedent created recently by England when it returned Scotland's Stone of Destiny to Scotland.
I am pleased that Mrs Ewing has raised the point on behalf of the town in her constituency which has the same name as the diplomat after whom the marbles are named. She will not know this but I was an election agent in her constituency in 1970, having been sent up there by the Glasgow Labour Party to help out. So I know the views of the people of Elgin on these important questions. I have to say to their representative that if she has very strong views which she wishes yet again to press she should raise this matter with the British Government.
As they deal with the same subject, the following questions will be taken together:
Question No 11 by John Cushnahan, which has been taken over by Alan Gillis (H-0273/98)
Subject: Effects of abolition of duty-free sales
What measures do the Member States intend to implement to deal with the social and economic consequences of the abolition of intra-EU tax and duty-free sales in accordance with the terms of the 13th recital in the preamble to the Directive 91/680/EEC and the 23rd recital in the preamble to Directive 92/12/EEC ? Question No 12 by Pat Gallagher (H-0368/98)
Subject: Transport Council request for a study on social effects of the abolition of duty free
In view of the decision at the March 17 Transport Council to request Finance Ministers to ask the Commission to undertake a study into the social effects of the abolition of duty free, can the Presidency confirm that this issue will be on the next agenda of the ECOFIN Council?
In the directives referred to by Mr Cushnahan the Council agreed that duty- and tax-free sales on intra-Community journeys could continue for a transitional period up until 30 June 1999. The intention was to minimize the social and regional difficulties which might arise from abolition by allowing operators time to adjust. It is for individual Member States to decide whether any further action is required to deal with particular social or economic consequences.
As to Mr Gallagher's question, the President of the Transport Council has written to the President of Ecofin reporting the views of transport ministers on the need for a Commission study. No decision has yet been taken on whether to put this issue on a future Ecofin agenda.
The answer again is more or less what I expected, because we have been listening to it for a long time. However, it does not address the unemployment question or the downside, negative aspects of the abolition of duty-free in terms of airports, airlines and, indeed, shipping companies that are already under severe pressure. It would be worthwhile if we had this study brought forward as quickly as possible, perhaps with a more open mind, to see if it is possible to retain duty-free sales.
I have very little to add to my initial response to the questions. As I said, the matter has been raised by the Transport Ministers but Ecofin have not yet decided whether to place it on the agenda. It is a longstanding decision. To change the decision would require unanimity. It is up to the Commission whether it decides to produce a report. As I said at the last plenary when I addressed this subject, there is a lot of speculation as to what the impact of the abolition of duty-free within the European Union will be. There is speculation that jobs will be lost and speculation that jobs will be gained, speculation that consumers will gain overall, speculation that some consumers will lose. Individual Member States have to make their own calculations. They have had a considerable period of time in which to make an assessment. I can add no more at the present time.
I am pleased that the Transport Council has communicated with the Ecofin Council. I sincerely hope that the Ecofin ministers will respect the wishes of the Transport Council and commission a study.
However, I am particularly sad to hear the President-in-Office this evening talk about speculation. There should be no reference to speculation. It should be fact. The only way we can establish that is by having an impact study carried out on the socioeconomic effects. Then it will not be speculation, it will be fact. From studies that have been carried out in my own country it has been established - not speculated upon - that tens of thousands of jobs will be lost throughout the Union, with no alternative source of employment for those people. There will be an additional £17 per fare for the many hard-pressed citizens throughout the Union.
I would like the President-in-Office to confirm that unanimity is not required for the Council to call on the Commission to undertake an impact study on the socio-economic consequences arising from the proposed abolition. Could he confirm that to me?
I can confirm that the Council could request a study without a unanimous decision, but to change the decision which was reached previously would require unanimity.
It would be interesting if every study which was ever produced guaranteed that the facts would emerge. I am not as confident as that. A lot of judgment would be involved as to what the impact might be. I say that as someone who has an airport in his constituency and thus has a vested interest in these matters. But there are other wider considerations that the Ecofin Council and the Council of Ministers must take into account. I would hope Mr Gallagher would understand that.
I would like to congratulate the President-in-Office and encourage him to stick to his guns in the face of all the persiflage which comes from those who claim to be concerned about duty-free. They have swallowed whole the arguments of the duty-free industry. The President-in-Office is quite right to cast doubt on some of the forecasts of job losses, about which I am extremely sceptical. However, I was a little concerned because his reply to the earlier question appeared to be rather less forthright and firm than it was last time he came to this House, when he repeated - and I supported him - that there were no plans in Ecofin to return to this subject. He did not put it quite as firmly this time. Can we have a firm undertaking that there are no - I repeat, no - plans to re-open the whole debate?
Mr Cassidy's comments show that there are many views on this subject which cross the political spectrum of this House and no doubt other political institutions throughout the European Union. I said at the last plenary that there were no plans by the Ecofin Council to place an item of this nature on the agenda. That was the position at that time. Subsequently, a decision has been taken by the Transport Council and the wording I have chosen today, that no decision has been reached as to whether or not to put this issue on the agenda, is a better way of expressing the kind of response that Ecofin might make to a request from a sister Council.
I will be very brief. I would like to thank the President-in-Office for his clear answers, but the questions also refer to the social consequences and social benefits of this matter, and I wonder if he would agree with me that the abolition of duty-free would also reduce the levels of consumption of both alcohol and tobacco and that the consequences of this can only be beneficial to public health in Europe. Would he agree that the abolition of duty-free, which is, as he says, a long-standing decision, would allow both sea- and airports to resume their primary role, which is to transport people from one place to another.
I think my professor of economics would have told me that the marginal propensity to consume might be pricesensitive and that before giving an answer to that question one should conduct some surveys on whether that was the case.
Just on that last point from the President-in-Office, I think he has answered the point that Ecofin ought to put to the Council of Transport Ministers: some more objective studies are needed. Is the President aware that this Parliament has had a previous clash with the Council and the Commission on a similar point, when we were insisting on an objective study of safety for users of superbikes. When we were successful, the people who were opposed to Parliament's position believed that the conclusions defied gravity and that in fact the superbikes were proved to be safer than other machines which the Commission and Council had no objection to. In that situation the decision of the European Union - or European Community as it was then - was made under very different procedures which did not involve co-decision. Does the Council accept that there might be a case for considering whether the legislation is satisfactory or whether an over-hasty decision was taken under the old procedures and does it also accept that a study would assist us in reaching a sound decision now?
It is superficially attractive always to allege that legislation which was agreed in a previous circumstance would not be approved were it to be before a political institution currently. I do not dispute Mr Barton's observation in general. But that does not mean that we can reverse all legislation which has been introduced in the past. It is not that long ago that a decision was reached on this but it was still seven or eight years ago and this has given outlets who benefit from duty-free the opportunity to consider the effect on their businesses and to make alternative provisions. There has been that opportunity in the past. No decision has yet been taken by ECOFIN. I cannot say more than that at this point.
I do not believe there is much hope that the finance ministers will change their minds. On the other hand, it should be possible to provide what the transport ministers have requested, namely an impact analysis, partly with regard to employment and partly with regard to taxes, since the idea was that taxes should be harmonized during this period, which has not been done, and which may in turn have consequences for travel between different countries and consequences for ultraperipheral countries. It should therefore be possible to provide this.
What Mr Cassidy said is not true, that only the industry has carried out studies in this area. This was first done in Sweden, and now there has been a government study which emphasizes exactly what the industry's studies did previously, namely that this will have an impact on employment in my country, costing around 2 000 jobs.
I refer to my previous answers that one can speculate as to what a study would indicate and, indeed, on how accurately the study may be able to predict consequences. At this time, although the Transport Council has taken a decision, no decision has been reached by the ECOFIN Council on whether or not to take this matter further.
Question No 13 by Jens-Peter Bonde, which has been taken over by Ulla Sandbæk (H-0275/98)
Subject: Equal treatment for lesbians and gays
Will the Council amend the legislation so as to introduce full equality of treatment for homosexual men and women and thus to nullify the discriminatory judgment of the Court of Justice in the Lisa Grant case?
The honourable Member who originally tabled the question and Mrs Sandbæk will be aware that the Treaty of Rome does not currently provide the Council with competence in the area of sexual orientation. However, the Treaty of Amsterdam will, when ratified, provide the Commission with the legal base for future action. The Council will continue to work with the Commission in bringing forward measures that benefit all citizens of the European Union.
I am, of course, fully aware that the Treaty of Rome does not grant these powers, but I do appreciate the answer and would like to convey my thanks. However, would it not be possible for you to expand on this and be a touch more specific? In your answer, you indicated that you would endeavour to do something. This appears to me to be a rather non-specific choice of words. I am curious to know exactly what you have in mind.
I think Mrs Sandbæk is asking me to do the impossible. If the honourable Member had wished to ask a specific question then I would have done my very best to answer it. But I surely cannot be asked to predict a range of specific questions which I might wish to give answers to. Therefore I cannot really help the honourable Member.
Mr President, I understand completely that you have difficulties in foreseeing the future. I just wanted to ask you if perhaps in this preparation for the future, for which you are responsible, you would bear something in mind, namely that if this equalization were carried out, an absolute economic inequality would result, in which communities without children would have considerable economic advantages compared to those who have children, quite apart from the fact that it would contribute to our continent slowly dying out!
These are very delicate matters and I understand that, but I do not understand the point that the honourable Member was making. Is he suggesting that where discrimination is outlawed among people who do not have children, they have an advantage over people who do have children and who are not discriminated against in a particular instance? I do not follow the logic.
Question No 14 by Ioannis Theonas (H-0278/98)
Subject: Severe repercussions for weakest economies of introduction of euro
Opposition is intensifying among workers and experts on economic affairs to the imminent introduction of the euro. A particularly important issue in this respect is the status of the currencies not forming part of the euro zone, the impact on the economies of those countries, combatting speculation and other pressures and the effects on workers' living standards and social rights.
Has the Council looked into this matter? On the basis of which studies and communications from the Commission - which has not notified Parliament of any relevant details? What policy decisions will it take to relieve workers of the burden they are enduring in the name of the euro and to offset the severe repercussions which will particularly affect the weakest economies?
Far from intensifying opposition to the introduction of the euro, the most recent Eurobarometer poll shows an increase in support, though I acknowledge that this was not the case in the honourable Member's home country, which is a matter of concern. The Council has been very conscious of the need to ensure a social dimension to its work. The Amsterdam European Council underlined that economic and social inclusion are complementary aspects of the more cohesive European society that we all seek. The policy changes which preparation for the euro has required make sense in their own right and will benefit workers. They help to ensure the correct macro-economic climate for stability and growth. In many parts of the Union we are seeking the benefits of those policies now. These benefits have not been bought at the expense of workers in other parts of the Union. Growth across the Union is in the interests of citizens of all our countries.
Mr President, I would like to thank the President-in-Office, but he gave me a very general answer and I would like to help him with certain specific facts, so that we can see what reactions are being caused. Recently, Greece decided to bring the Drachma into the Exchange Rate Mechanism. That entry was accompanied by a 14 % devaluation of the national currency. That devaluation is already worsening all the Maastricht indicators concerning EMU. The public debt, and servicing it, demand an additional sum equal to 1 % of GDP, so instead of a 4 % GDP deficit we will have 5 %. Economists tell us that for every three percentage points of devaluation, inflation increases by one percent. Here, even if 3 % is too much, even with 4 % or 5 % devaluation for 1 % inflation, we will increase inflation in Greece by 2 to 3 %. Public debt is increasing by 5 % of GDP. Are working people in Greece not justified in expecting that the agreement between the Council and the Greek Government will act against their interests, when they hope that Greece will satisfy the convergence criteria in 1999?
I say to Mr Theonas that it is a matter of judgement by the various countries within the European Union how they can best manage their economies. It looks as though eleven will wish to manage them in a monetary sense by membership of the euro. Greece has indicated that it intends to join the eleven. It has joined the ERM. There are consequences of these decisions and the timing of those issues is a matter for the governments concerned.
The general principle is that it is in the interests of all citizens of the European Union to have a stable economic situation. The Council believes that to achieve a stable economic situation there must be a stable monetary situation, and that is why many of the Member States within the European Union have tried to put their economies in a position where they can contribute to that stable monetary situation and benefit from it.
The warning in the long term for us all is that if we have instability and monetary disunity, then the likelihood is that there will be significant inflationary consequences in the short, medium and long term. Those are consequences that an economy which is competing in a global context cannot afford, and that is why the policies of the Union are geared to achieving monetary stability. It may well be that, although there is pain for the Greek economy in the short term, as the economy begins to restructure itself the benefits accrue in a longer-term perspective.
I wish to congratulate the President-in-Office on his last answer. I agreed very much and, therefore, it reinforces the problems of those countries not in the euro. I single out here the British economy and the UK. Would he not agree that the situation in Britain is that not being part of the euro is damaging British industry? We are seeing high interest rates in the UK, which are having a detrimental effect; we are seeing an overvalued pound, which is likely to lose a hundred thousand jobs in the UK economy next year. Would it not be better for the President-in-Office to advise the British government that the best way it can bring about stability in Europe and stability in Britain is to declare an early entry into the ERM and an early date for joining the euro? Perhaps he ought to tell Mr Blair to stand up to Mr Murdoch and the Sun and declare in favour of that. That would be the best thing to help the British economy and help stabilize Europe.
I have to say that Mr Kerr very rarely misses an opportunity to take a pot shot at the British Government. However, I am here to respond on behalf of the Council and the Council has acknowledged the coherence in the British Government's approach to the euro.
The Council has acknowledged that the Chancellor of the Exchequer, speaking in the House of Commons, indicated that between November 1997 and a time after the next general election a convergence process could take place and the British Government could then decide whether or not it was in the economic interests of that country to seek membership of the euro at that date. The Council has acknowledged that the other partners in the European Union and industry and commerce in Britain and elsewhere - and, indeed, the workers and their organizations in those countries - have a better understanding of the British position. The stability brought to the British economy by this relationship to the European economy and the euro has been acknowledged. I cannot therefore agree that the Council should approach the British Government to give the advice that Mr Kerr seeks, although he knows himself that if he wishes to give that advice to the Chancellor of the Exchequer he is free to do so.
Would the President-in-Office like to comment on the fact that even if it were not for the single currency there was a need for consolidation of the European economies, given the fact that we are now competing in a global environment, in particular in those countries which have weaker economies and could be most at risk as a result of globalization?
Secondly, would he like to comment on the fact that we need to make sure that all countries of the European Union, not just those that will be joining on 1 January 1999, must start preparing, because all their businesses will be affected? Given Mr Theonas' question, is it not the case that those weaker economies need to make sure that they have prepared fully for the single currency, so that their small and medium-sized enterprises can take full advantage of the stable and very large euro area that will be created next year?
Mr Donnelly makes a very valid point that there is a need for all of the economies of Europe to make the changes that are necessary to achieve a more competitive position within a global economy. There is a strong view, which the Council has acknowledged, that the establishment of the euro will be a major contribution to achieving that. A number of countries who will seek to join the euro at an early stage will recognize that they need to take further action to reinforce that decision so that they can get the best out of their economy in a competitive sense.
Other economies who will choose not to join the euro or may not be eligible to join the euro at its inception will also recognize that they need to make changes in their economies as well, whether or not they enter the euro at a later stage.
For those who seek to enter, the question of convergence and preparation is of vital importance to their economies. But even if a country within the Union did not seek to accede to the euro at a later stage, clearly businesses within their economy would probably want to link their calculations to euro calculations. Indeed, there is already evidence that this is the case. It is very important for the governments of those countries to do what they can to assist their industry and commerce to make the changes that are necessary.
Question No 15 by María Izquierdo Rojo (H-0279/98)
Subject: Euro-Mediterranean relations with Algeria
In the context of the Euro-Mediterranean process of cooperation with Algeria, what practical form is the wish for partnership expressed by the Council actually taking? What programmes and projects have been launched in the past two years? What is the outlook for the immediate future? To what degree do young Algerians benefit from the EU? Does our intention to offer protection reach Algerian women? Will measures and programmes be introduced to combat corruption?
The European Union is developing cooperation with all 12 Mediterranean partners, including Algeria, within the Euro/Mediterranean process launched in Barcelona in November 1995. A wide range of initiatives have taken place in fields as diverse as the environment, investment, cultural heritage and industry. The needs of women and young people, as well as the necessity of combatting corruption, are taken into account when drawing up initiatives under the process which is supported by ECU 4.7 b in European Community financial assistance for economic transition under the MEDA programme.
Negotiations are also under way for a new association agreement with Algeria. The Presidency hopes that good progress can be made in these negotiations during the course of the year.
The President-in-Office of the Council has answered the question without saying anything concrete. It was almost a compromise answer, and overly evasive. However, I would remind him that at the moment, Europeans want to get involved and do something to support the people of Algeria. Please give me a more concrete answer, because you have told us absolutely nothing apart from vague remarks.
Do you not think, Mr President-in-Office of the Council, that this would be a very good time to establish a specific programme in favour of Algeria, to take effect immediately, before the association agreement negotiations? You must realize that because of its nature, the association agreement is a long term measure, although negotiations have begun. The reality is that young Algerians are not benefitting at all from the European Union, and neither are Algerian women.
I cannot add a lot more to what I said in my original reply. What I can say to Mrs Izquierdo Rojo is that there will be a conference of the Mediterranean countries and the EU in Palermo in June. That will be a further opportunity to discuss many of those issues. But it is the aim of the Union to seek to build links with Algeria. Economic links are important and must be accompanied by a commitment to the other things that would be incorporated into any association agreement such as democratic procedures and human rights.
Question No 16 by Jonas Sjöstedt (H-0285/98)
Subject: The EIB's information policy
The European Investment Bank lends money to a series of projects both in the EU and in the applicant countries. Compared with other banks like the EBRD and the World Bank, which lend money to similar projects, the EIB provides very little information about the environmental impact of projects. This applies both before projects are approved and after the decision has been taken. For example, the EBRD - unlike the EIB - publishes an environmental impact assessment before decisions are taken on various projects. The World Bank also publishes documentation on the environmental impact of projects before decisions are taken.
Does the Council consider the information provided by the EIB about the environmental impact of various projects to be adequate? If not, what improvements does it feel that the EIB ought to make in this area?
. Since the European Investment Bank's task is to contribute to the balanced and steady development of the Community, it is bound to act in respect of the provisions of the European Community Treaty concerning the environment, in particular Article 130r which states that 'environmental protection requirements must be integrated into the definition and implementation of other Community policies' .
The Council has not taken a view on whether the information provided by the European Investment Bank on the environmental impact of particular projects is adequate. In general this is for the Commission to judge and the Honourable Member may therefore want to direct his question to that source.
The reason why I asked this question is because I have been in contact with a number of eastern European environmental organizations which are very unhappy about the way the European Investment Bank has acted in certain projects in eastern Europe, that is, when environmental impact assessments are not carried out until after grants have been made to projects which are very suspect from an environmental point of view.
I think the Council itself should take overall responsibility, since this affects the environmental situation in the applicant countries. They expect major adjustments which could, for example, affect biodiversity which is also affected by these projects. I think the Council itself should have an overall view about how the European Investment Bank acts in eastern Europe, and about the fact that it has a significantly worse policy than, for example, the World Bank or the EBRD.
I wonder whether you really do not see this as part of your responsibilities, since it is part of the Union's overall policy in the area of the environment in relation to the applicant countries.
I very much agree with Mr Sjöstedt that environmental policy is a very important policy within the Union and that Community policies generally should be taking much more account of environmental matters. Indeed, in the Amsterdam Treaty which has not yet been ratified, of course, there is an additional Union obligation to give environmental considerations a higher priority. Currently, under existing Treaty provisions the EIB publishes an environmental policy statement which sets out its general approach. In relation to the countries who wish to accede to the European Union, environmental matters are important matters for them and from my discussions with them they have all recognized that. One of the things which can be identified in the accession partnerships is the need to take action on the environment. I am sure that when those matters are identified by the countries which wish to accede to the European Union the Commission will respond with appropriate funding within their remit.
I think all the countries who want to be on the negotiating line for membership of the European Union - at the moment there are six - recognize that they have to make many environmental changes before they will be able to accede, and that involves very many issues. One of the key issues is having the necessary regulatory expertise to be able to monitor environmental considerations and make any necessary recommendations for change: from matters relating to power stations, to matters relating to environmental standards in public parks, across a wide range of diverse issues, I agree with Mr Sjöstedt that it must be given higher priority and I am sure that the EIB is aware of its obligations in this regard and I can say that the Council will do everything it can to assist that process.
Only today we have discussed a matter in Parliament relating to the follow-up of the Copenhagen Summit on Social Development, especially in developing and less developed countries. This included proposals which were approved by Parliament today to introduce ethical rules into trade agreements, rules which move in the right direction with regard to social development and child labour, but also with regard to environmental requirements. It was very pleasing to see Parliament support these demands.
I see the Council's answer as very positive and would just like to ask a supplementary question. You say that the rules are such that you cannot always fulfill our requests for environmental impact assessments. In that case, is the Council prepared to help change the rules for the EIB and other EU institutions in the right direction, so that environmental impact assessments can be made?
The EIB generally has to follow the policies of the Union but it has its own decision-making structure and the Board of Governors is composed of finance ministers from the Member States and they are charged with implementing the policies of the Union in the execution of their duties. I think in relation to agreements with third world countries one needs to strike a balance. One cannot expect poor third world countries to immediately meet environmental standards that one would expect to be applied in rich countries within the European Union, but that does not mean that one ignores environmental matters. I am sure that the first to recognize that would be the governments and the peoples of those third world countries themselves where they genuinely want to develop their economies, but they want to do it on a sensible basis. They do not want to destroy their environment and I think it is wise to agree programmes over a longer period and those should rightly include environmental considerations, but not exclusively.
Mr President, I would be interested to know whether the best practice model would also be possible for the information policy of the EIB, because listing the most successful projects would have a considerable effect on the future of the other projects.
I would say to Mr Rübig that what he says makes sense. I hope that the bank would adopt that policy.
Question No 17 by Veronica Hardstaff (H-0288/98)
Subject: Arrangements for the agrimonetary systems for non-EMU states
Will the Council be making recommendations on arrangements for an agrimonetary system for countries remaining outside the "Eurozone' when the decision is made in May as to which countries will be the founding members of EMU?
The Commission has indicated that it will submit draft proposals to the Council for agri-monetary arrangements to apply after 1 January 1999, shortly after decision on single currency participants are taken in May. The Presidency will ensure that the Council undertakes an examination of the Commission's proposals as early as possible after due consultation of the European Parliament.
I thank the President-in-Office for his reply. It is a matter of great urgency and anxiety among the agricultural community in those countries which are not going to be in the first wave of EMU because they are subject, not merely to the vagaries of weather and climate and the changes in CAP reform, WTO and GATT, but will continue to have considerable anxieties about the vagaries of currency exchange. I would urge that our agricultural communities be given this information as quickly as possible so that they can plan ahead knowing that at least one area will not be as uncertain as many others in the years ahead.
I can give Mrs Hardstaff the commitment she is looking for: the Presidency recognizes the importance of this issue, and a speedy response will be given as soon as possible after the date to which I previously referred.
Mr President, this is of interest both to the countries within the single currency and to those which remain outside. Can Mr Henderson tell us whether there is a tendency to equalize the green exchange rates with the commercial exchange rates of the currencies?
Thank you for that further supplementary. That would be a matter that the Commission would need to consider, and the Council would liaise with the Commission on that matter.
Thank you very much, Mr Henderson. I fear you want to leave us. When we started Question Time, I suggested extending it to 7.15 p.m. but you told me that your plane would not wait and you would have to leave at 7.00 p.m. This Presidency greatly enjoys your company and the chance to listen to the answers you give to the honourable Members of this House, but I cannot keep you here against your will, when you really cannot stay. Let us hope that in the future we can organize the work of this House better, so we can keep precisely to the time we have both agreed upon. Thank you for your presence and your replies.
Questions Nos 18 to 40 will be dealt with in writing.
That concludes Question Time.
(The sitting was suspended at 7.05 p.m. and resumed at 9.00 p.m.)
Aid for Bosnia and Herzegovina, Croatia, the Federal Republic of Yugoslavia and the former Yugoslav Republic of Macedonia - post-SFOR strategy (continuation)
The next item is the continuation of the joint debate on the following reports:
A4-0123/98 by Mr Schwaiger, on behalf of the Committee on Foreign Affairs, Security and Defence Policy, on the proposal for a Council Regulation amending Regulation 1628/96 relating to aid for Bosnia and Herzegovina, Croatia, the Federal Republic of Yugoslavia and the Former Yugoslav Republic of Macedonia (COM(98)0018 - C4-0105/98-98/0023(CNS))-A4-0106/98 by Mrs Daskalaki, on behalf of the Committee on Foreign Affairs, Security and Defence Policy, on a post-SFOR strategy in Bosnia and Herzegovina containing a proposal for a European Parliament recommendation to the Council
Madam President, Commissioner, ladies and gentlemen, I would like to start by congratulating Mrs Daskalaki and Mr Schwaiger on their reports. Admittedly neither of them is present, but I hope that they have not already given up hope that their reports will be considered and decisions about them made.
They are two very good reports, two short but pregnant reports, which also go in the right political direction. What is more, both Mrs Daskalaki and Mr Schwaiger have worked very constructively with the other groups in the committee.
When we consider the situation, particularly in Bosnia-Herzegovina, we must weigh up the positive as well as the negative developments or non-developments there. On the one hand we must say that the development in Republic Srpska has been thoroughly positive. We have there a president who is certainly no angel on the political scene, but who has nevertheless begun to cooperate with Europe and the USA.
We have a prime minister whom we have recently been able to receive in the European Parliament, Prime Minister Dodik, whose work is thoroughly constructive. We can surely record this as one of the positive developments in Republic Srpska. We have not yet reached the end, and we must be careful, because the nationalists may still gain the upper hand.
Secondly, we have made progress in economic and infrastructural development. I was recently in Sarajevo, and the picture there today is quite different, not only compared to the war period, during which I also visited it, but also in the period afterwards, up to about nine months ago, when I was last there - and that applies not only to the infrastructure, but also the life of the people and their enjoyment of living, which is becoming evident again there.
On the negative side: the return of the refugees is still faltering. I do not say that nothing is happening, but much too little is happening. It's a roundabout that no-one really wants to get going, and they are all waiting for each other. The Croats are waiting for the Bosnians, the Bosnians for the Serbs, the Serbs for the Croats, or however they want to set the ball rolling. In any case, it is still unsatisfactory, and I believe that we must do everything we can and that all of us must encourage the High Representative to continue to work there.
The second thing which is very serious is the situation in Kosovo, in Albania, in Macedonia and in Serbia itself. We get the feeling, and the Bosnians are getting it again, that they are still in a very weak situation. They are the only ones who have no supporting power in their area. The Croats have one, the Serbs have one, and there is also the Kosovo problem, which is interpreted at least as a problem of the Islamic minority in a Christian environment. I therefore believe that it is necessary to continue to have troops on the ground, even at lower strength, and perhaps with a stronger European engagement. In that I can entirely support Mrs Daskalaki, who is just coming in, regarding her report and the Schwaiger report. We need more efficiency, more decentralization and more coordination on the ground. These are also some of those points to which the Commission led by Tom Spencer correctly referred. I have been able to see these deficiencies for myself in the past few years at the Donus conference, in Sarajevo and in other places.
We have spent a lot of money, but not efficiently enough. This must stop! We must spend the money more efficiently. There must be more coordination, and more must be decided on the spot. I believe that it is impossible to control things centrally from Brussels to this extent, because we do believe that we have them under control. We do not have them under control because our approach is a strongly centralist one. I am therefore glad that the Commission has presented the proposals, and I am also glad that the Presidency is going in this direction. That is due, not least, to the initiative of this Parliament. In this way we can hope for a happy ending, the sooner the better.
Madam President, can I add my congratulations to both Mr Schwaiger and Mrs Daskalaki for their excellent reports. I had the honour of leading the ad hoc delegation to Bosnia some weeks ago. I have to say I came back very angry and rather ashamed that the European Union should be represented in quite such a way, should be quite so ineffective in a crisis of extraordinary proportions. I was angry with the Commission; but I would like tonight to pay tribute to the way the Commission has responded in the last three weeks to pressure from Parliament and in particular pay tribute to Hans van den Broek and to everyone involved in the Commission for the agreement they reached with Parliament on Monday night in the vote in the Foreign Affairs Committee.
I have to say that until about 5.25 this afternoon I was also extremely angry with the Council because Parliament had been very critical - the delegation had been very critical not only of the Commission, but also of the Council for its failure to coordinate on the spot in Bosnia, for its insistence on lunatically complicated tendering arrangements. I want, however, in a rare mood of openness to congratulate Doug Henderson, the President-in-Office, for what I thought was an extremely constructive speech earlier this evening. I was impressed by the way he commented on Parliament's amendments, and I was impressed by the way he offered talks with Parliament to resolve this matter by the end of April.
I have therefore suggested to colleagues informally tonight a timetable that would meet his requirements and I have circulated that timetable to colleagues so that the groups can discuss it tomorrow morning. That timetable, which would culminate in a parliamentary vote at the beginning of the next plenary, would allow us to have time for discussions with the Council and with the Budgets Committee so that we could honour our side of the bargain by releasing the ECU 30 million that could be immediately spent in Bosnia. I think we are very close on this issue. Everything that goodwill and intelligence and flexibility can do I promise, from my committee. This is an issue where the cooperation of the three institutions here in Brussels and Strasbourg will actually, at the end of the day, contribute to the cooperation of all three institutions and the proper representation of the European Union in Bosnia where it matters.
Madam President, ladies and gentlemen, allow me first to complain that this debate has been held in two parts, as often happens, unfortunately, in this Parliament, with one Commissioner, Commissioner van den Broek, attending the first part, and then another Commissioner, Commissioner Flynn, a worthy representative of the Commission but someone less interested in Bosnia-Herzegovina: this is something reprehensible, I have to say. Moreover, the Council is no longer here and what the political groups say is of no interest to anyone.
Having said that, I too want to congratulate Mrs Daskalaki and Mr Schwaiger for their excellent work. The first thing we have to bear in mind is that with the Bosnia-Herzegovina question Europe has given off its worst impression of the last 40 years, since the Second World War in fact. We have witnessed a massacre, a massacre a few steps away from home, without the European Union being able or knowing how to say a word. After giving off this bad impression - the Americans had to intervene to find a solution! - the EU seems to be showing its own inefficiencies, its own inability with regard to reconstruction too. It is right that attention is drawn to what is happening with regard to reconstruction.
So what is happening? Simply, the political instability of Bosnia-Herzegovina remains, despite all the expenditure by the European countries, by the EU; the central institutions are non-existent to such a point that we did not even know who to sign undertakings with; the Brussels centralization, which Brussels wanted, which the European Commission wanted for control and transparency, has had negative effects; it has actually been counterproductive. The more Brussels asked for control and transparency, the more obviously fraud and embezzlement multiplied.
Allocations are already rare. European public opinion is already looking at us because of budget restrictions in every country. So we can no longer allow ourselves to have this type of attitude. We should learn from Bosnia-Herzegovina to establish an innovative approach to Community aid: no longer non-refundable subsidies, but rather partnerships and returnable loans.
I think that only one independent plenipotentiary representative, with exceptional powers and with specific decision-making powers can help in this respect. Europe is watching us!
Madam President, let me first stress the importance which the Group of the European Liberal Democrat and Reform Party and I personally attach to the effectiveness of aid for the former Yugoslavia, so that reconstruction takes place quickly and people can return to their homes. Against that background we were very concerned when we received the report from the Parliamentary delegation which recently visited the former Yugoslavia and returned home saying that the situation there with regard to aid is not being managed in a good and efficient way. A large number of proposals were also made regarding how the aid efforts and administration could be improved so that the aid really got where it was meant to go.
As I understand things, the Commission has accepted the line proposed by Parliament and is prepared to ensure that a more efficient organization than the one we had before is created to take responsibility for these aid efforts in the former Yugoslavia. We think that is good.
I also thought that what Mr Henderson said today gives us reason to believe that the Council is also going to ensure that it does whatever is in its power to make the efforts effective. Against this background, I recommended to my group this evening that we should support Mr Schwaiger's proposal tomorrow and vote the report through. The group unanimously supported my recommendation.
Let me finish by saying that if any conclusion may be drawn from this, it is that Parliament has performed a very important function, precisely the function which falls to Parliament, namely to ensure as a supervisory authority that when there is cause for criticism, that criticism is made, and to ensure that measures are taken to correct what has gone wrong.
Madam President, the Dayton Agreement was established by military might, by imposing military intervention and interference.
Two years later, our rapporteurs have made an assessment - both of them, and many speakers as well - and have found that something may have been achieved by military means but nothing non-military has been achieved at all. The refugees have not gone home, arms may have brought peace but it is fragile, millions of ECU remain unabsorbed, the central administration does not function, the system of democratic liberties and human rights is not working properly. So what are the results of this militarily imposed Treaty? They have assessed the situation and I agree with their assessment. I disagree, however, with their conclusions because what is it that they are asking for? An extension of the military presence, and not only that, but its reinforcement too, they are recommending that to make its presence felt the European Union must play the tune of calling for mobile military forces, interventions by the WEU under NATO's leadership, more and more military intervention, and for what? To get the same result, which cannot be cured by military presence and intervention, as we see from the self-evident outcome, from the two-year assessment of Dayton.
What is the issue here? Let the Bosnians, the Herzegovinans, the Croatians and the Serbs bury the dead you are responsible for because of the conflicts you created. Let them bury their hatreds and passions and find for themselves how to cooperate peacefully, so that economic and social reconstruction and development can progress. That is how the European Union can show its presence - by staying out of it. Leave those peoples alone, before you spread more general conflict in the Balkans.
Madam President, like Mr Caccavale, I actually find this a rather farcical parliamentary debate when the groups start to speak the moment the Presidency is no longer here, and we have a different Commissioner who is following up these matters. I have been in this Parliament for twelve years now, but this really beats everything I have ever experienced. This is what happens when you are in the European Parliament.
As far as the core of the issue is concerned, the Green Group supports the two reports by Mr Schwaiger and Mrs Daskalaki. I would like to start by speaking to Mrs Daskalaki's report because it is clear that if a continued SFOR presence in BosniaHerzegovina is not guaranteed, anything might happen again. So it is vital that the presence is continued, and it is clear that there have been plenty of signals from the United States to suggest that it is going to lessen its participation. What's more, I think it is perfectly normal that the European countries accept responsibility for pursuing peace-keeping operations in what is a European country, after all. To me, a very important point in Mrs Daskalaki's report is that attention is rightly paid to the force which not only has to provide for a shift towards Europe, whereby Europe finally accepts its responsibilities, but also for a new relationship between the military and the police presence. The UN group which will be deployed for policing operations will therefore be more prominent, and will focus on training local police, and everyone in Bosnia knows how important it is that this strategy is persevered with.
In conclusion, I would like to say a few things about Mr Schwaiger's report. To be honest, Mr Spencer, I am not as optimistic as you, because this Parliament came up with exactly the same analysis as the one expounded in Mr Schwaiger's report. We have known for two years that things are not working out this way, that the situation is untenable. We also knew which changes were needed, and they have not been implemented. As far as that is concerned both the Commission and the Council are most certainly not without responsibility, and I think this ought to be stated pointedly here. I believe there is hope for the future. I am always an optimist, so I am happy to go along with this and I think it is important in this context that Parliament keeps something in reserve not to give immediate approval to everything we are promised, but to see what will be decided at the Council on 27 and 28 April. We will not give the green light until we know that what we are getting is what we should be getting. If together we work towards that, ladies and gentlemen, we know we will have done something for Bosnia.
Ladies and gentlemen, the agenda is set by the party leaders, and this time in the knowledge that on Wednesday evening neither the Commission nor the Council can be present. I just wanted to let you know this. That is how it has been set. I regret that there was no alternative, but is was not a surprise. It was not evil intent on the part of the Commission, there was an agreement to do it in this way.
Madam President, as a member of the ad hoc delegation I was able to see for myself how difficult the situation for people in Bosnia is at this time. Mr Schwaiger's report pointed out, in many proposals, what action must be taken to bring about an improvement. However, for me as a member of the Committee on Civil Liberties and Internal Affairs, it is important that the coordination and preparation of specific projects in the context of an inclusive repatriation programme have the highest priority this year. For this purpose, the efforts of the NGOs and other organizations on the ground must be more strongly supported and coordinated by the Commission.
Reconstruction has been delayed because mine clearance work is not yet finished. Also, reconstruction of the whole infrastructure, and gas, water and electricity, and traffic links, schools and health care must be more strongly supported. For this reason, the return of refugees cannot yet take place this year in some places, but must be properly prepared, so that the refugees themselves can decide to return. If today too many refugees are sent back too early, the region may be destabilized, and that may permanently prevent the final repatriation.
Madam President, I too was in Sarajevo some time ago, where I heard the story about the parliament building. The parliament building was going to be reconstructed with European aid as a symbol of effective decision-making and good practice. Since that time it has remained ruined and it is now a symbol of the inefficient decision-making of the European Union. It is in fact terribly sad that the European Union Ambassador told me at the time, "Look, you have floods of money from the European Union, but you have decisions from the USA' .
Madam President, shortly after the war we used to make arrogant jokes about the Americans in the Netherlands, and we used to say: you have the money, we have the brains. But now the situation seems to have been reversed. At the moment it is the Europeans who have the money, so to speak, and it is the Americans who are making the intelligent and effective decisions. We have to put this down to the fact that the European Union is made up of a number of Member States who are much more interested in their own gains when it comes to construction projects, rather than a union of individual members who are capable of outstepping themselves in order to meet their responsibility. That is the painful reason why we are lagging behind the Americans and have started to act a bit like a satellite. That is all we are really. I welcome Mr Schwaiger's report wholeheartedly. I think it is excellent and well thought out, in particular when he says we should make ourselves more visible through decentralized decision-making processes, by increasing our presence with a clearer figurehead, with a large, effective staff and a wide remit to coordinate and take decisions. I think this is a very important issue and I thoroughly welcome the fact that it has been given so much attention in this report. The return of refugees, and the restoration of order in a strategically positioned enclave in Europe is, of course, of significant interest to Europe. If this is successfully achieved, then the SFOR force should stay, because if refugees are starting to return to the area, then we will need a SFOR which tries to bridge the gap between military and civil aspects, and which is able to act during riots and to make arrests, if necessary. I find this an excellent element in Mrs Daskalaki's report as well, and I would like to offer my sincerest congratulations to both rapporteurs on the remarkable results they have achieved on behalf of this Parliament.
Madam President, I would like to concentrate for the moment on the Daskalaki report, which I think is excellent. I would like to emphasize a few of its points. First, it makes quite clear that peaceful reconstruction work is obviously a priority after such a terrible war, but that unfortunately it can also be necessary to secure reconstruction militarily, as we are finding in the case of Bosnia. I believe that it is very important that this is put in writing.
Secondly, this report appeals very clearly to Europe's own responsibility in matters of securing peace and of reconstruction in this war region. I consider this to be quite important, because the consequence that the Western European Union was activated is a quite excellent development, and since we know how important it is to develop further the common foreign and security policy of the European Union. One thing has almost been forgotten yet again: that essentially it was the United States which took on liability for the failure of European security policy, and I would not like to imagine what would have happened if the USA had ended its involvement and we had probably left the country in a state of chaos again. My plea, therefore, is that we should finally work consistently to construct a common foreign and security policy in the European Union, a common foreign and security policy which actually deserves the name.
Madam President, Commissioner, ladies and gentlemen, the Dayton peace agreements unfortunately continue to require to be secured militarily. The Daskalaki report about a strategy for the period after the expiry of the SFOR mandate next June therefore comes at just the right time before the decision of the North Atlantic Council about the new provisional operation plan, which will then be confirmed by the NATO foreign ministers in May 1998. Securing a peace - perhaps we should rather say a state of non-war - must become more and more a European responsibility. The demand that the Western European Union should organize military action in the context of a joint SFOR operation led by NATO with Austria also taking part would be an appropriate symbol of a European security policy in the Balkans.
Unfortunately the reconstruction of Bosnia leaves a great deal to be desired. Not because the European Union has made too little money available for it - on the contrary, it is the biggest donor, with ECU 408 million last year - but because these resources, as the Schwaiger report shows in detail, are not being appropriately administered and distributed on the ground. A senior official with appropriate power of decision can and must remedy this. Bosnia-Herzegovina was and is a test case for the influence of the EU in this area, an influence which must be made much more effective, particularly in view of the new crisis in Kosovo.
Madam President, ladies and gentlemen, the two reports with which we are dealing today are closely related, and anyone who, like me and others here, has followed events on the ground for years, realizes that without the presence of the SFOR soldiers the civilian peace process has no chance. I would recommend to Mr Ephremidis that he should go to Sarajevo and its surroundings; he would come back with the same realization. He could not do otherwise. But if you do not open your eyes, you do not change direction.
The soldiers prevent open hostilities, they sometimes help to seize war criminals, they support the reconstruction literally with their own hands, for example, by building bridges. They - at least the Franco-German brigade - are also actively involved in the repatriation of refugees, because they systematically collect data and facts village by village, which are the necessary preconditions for return, and they then pass them on to the appropriate German authorities. For our financial help to flow and reconstruction really to start, we need an instrument other than the PHARE programme, which, for its implementation on the recipients' side, assumes structures which do not yet exist and will not exist for a long time. Just imagine that the Marshall Plan had had to function in these circumstances after World War II. We would still be waiting for its beneficial impact.
Thank heaven, the Commission is prepared to follow up the discoveries of the delegation which was in Bosnia, so that finally the financial aid is reaching its target. For egoistic national reasons, the Council shared the guilt for the previous mismanagement, but in the main it passed the buck to the Commission. The Council must finally accept Mr Schwaiger's proposals, for the sake of Europe's credibility. We need a truly responsible plenipotentiary of Europe on the ground. Otherwise, we shall lose to the Americans what little is left of our credibility, influence and respect!
The debate is closed.
The vote will take place tomorrow at 12.00 noon.
Methane emissions
.
The next item is the report (A4-0120/98) by Mr Marset Campos on behalf of the Committee on the Environment, Public Health and Consumer Protection on the communication from the Commission to the Council and to the European Parliament on the strategy for reducing methane emissions (COM(96)0557 - C4-0001/97)
Madam President, Commissioner, the Commission's initiative on the reduction of methane emissions at European level is essentially correct and positive. However, on the one hand, it is somewhat late given the commitments made and our support, demonstrated in Maastricht and Amsterdam, to lead our society towards a sustainable model. And, on the other hand, it suffers from inadequacies in terms of the first-hand detailed studies on this issue at European level which could lay the foundations for specific, global proposals adjusted to the actual situation. Finally, therefore, it is lacking in all the proposals it puts forward.
We in the Committee on the Environment, Public Health and Consumer Protection have approved this report with the very positive incorporation of the contributions made by both the Committee on Research, Technological Development and Energy and the Committee on Agriculture and Rural Development. The Commission's communication is appropriate and positive since methane gas is the largest contributor to the "greenhouse effect' after carbon dioxide. Its impact is 62 times greater than that of carbon dioxide. In addition, it affects the ozone layer because of the fact that it reacts with hydroxyl radicals. Added to this, methane emissions increase by 1 % a year - almost 500 teragrammes per year. Since the average life of methane in the atmosphere is relatively short and varies between 8 and 17 years, it is more effective to combine the fight to reduce methane emissions, either through a decrease in emissions or combustion.
This initiative is somewhat tardy, since other industrialized countries - such as the United States, Australia and Canada - have effectively adopted global strategies intended to reduce emissions.
Nevertheless, we believe that the initiative is also insufficient since we do not have a detailed study in Europe on this issue - there has been one on the basis of national studies, but never a specific one -, and there are inadequacies in the proposals. I would like to look at several of them.
In general, the initiative is positive since it sets out all the undertakings given under the United Nations Framework Convention on Climate Change, the Kyoto Conference, the Fifth framework action programme on the environment "Towards Sustainability' , as well as the Environment Council of 1994 and the demands of the Council's Ad Hoc Group on Climate, in accordance with the Berlin Mandate. However, some points need to be added which we believe to be important.
Firstly, we must urgently adopt an ambitious package of legislative, economic and social recommendations.
Secondly, we believe that we should establish a European Climate Agency to coordinate all measures, including those proposed here.
Thirdly, we consider it essential to provide greater access to gas pipelines for the most important sources of methane already mentioned.
Fourthly, we should incorporate three specific issues into the proposal. As regards agriculture, we must study European rice cultivation; we must also look at livestock farming in a more realistic way to ensure that our livestock industry is not harmed in comparison to other livestock industries; and we must thus give more consideration to the CAP in terms of its environmental impact. In terms of landfill sites, the proposal must be included in our European energy policy, and as regards the use of energy, we must improve the control of leakages from all types of gas pipelines and from coalmines.
There is another aspect which is worth mentioning briefly: the improvement of research. This is important because we believe that we are missing the train in terms of providing instruments and materials in a growing market, precisely on this issue of controlling methane emissions.
We should also provide economic assistance, tax exemptions and all sorts of benefits for those European companies which are achieving a reduction of methane emissions abroad.
And finally, we need to increase public awareness regarding these issues so that they also get involved and participate in an active way and that we are not merely dependent on legislative measures.
Madam President, I would first like to thank Mr Marset Campos for his really excellent report and also the recommendations which he has presented to Parliament. But I would also like to express praise for the Commission, because the communication which it has presented to us is excellent and of much help for the debate. Thirdly, if you will allow me, I would like to excuse my colleague Ulrich Stockmann, who has prepared an opinion for the Committee on Research, Technological Development and Energy. I am speaking in his place. Unfortunately he has had to undergo an operation and cannot be here today.
To get to the point: First, it occurs to me that we are living in a time of great surprises, because who would have thought ten or twenty years ago that such a commonplace molecule as methane would be the subject of an evening sitting of the European Parliament? This puts me in a reflective mood, because it is quite possible that in future we shall discover that other commonplace things are also vitally important.
Research exists to discover things which we do not know. It is possible that in future we shall make some unpleasant discoveries which force us to reflect.
Second, I would like to note that when I talk about research, we should really do research not just with the purpose of solving problems, however important that is, but also to discover the unknown. This is something unknown which we have actually discovered. The problem which faces us in this context is that methane, like other gases which affect climate, has a global impact, but that we have no global decision centre. I am therefore especially thankful that the idea of a Climate Agency, a European or perhaps even better an international Climate Agency, is really being considered. I know that at first such a thing raises fears of a new bureaucracy. But I ask, in a world in which there is no proper decision centre, where can global management be done if not in new institutions which we set up? We must do the calculations. We must submit a global report, we must discuss in the parliaments and governments, and we must also act globally.
At the same time, and that is the paradox in this situation, we are not just dealing with a global subject, but with a decentralized one, because the sources from which the methane comes are distributed very diffusely over the whole world. Mr Marset Campos has indicated what these sources are. At the same time, we also need decentralized action, enlightenment, we need to educate the people who now participate directly or indirectly in the human production of methane.
There are many examples, which are also listed in the Commission's communication. But that brings me to the question of how these examples can be acted upon? What is the motive which causes people to carry out such action or to invest money in it? Not everyone reads the Commission's communications. Not everyone reads the decisions of the European Parliament, and even if people read them, I am not yet sure that they are personally motivated by them. What moves people? There must be a material reason for taking action.
That brings us to the question: How is it financed? What is the personal profit, in the spheres of agriculture and waste disposal, of acting differently from the way we have had to act until now? I would like us to put the emphasis on that when we discuss climate in future. How can the good advice that we give, the good analyses, actually be put into effect? That is in fact the central question, to which until now we have basically given no answer. We always say that the Commission must make a proposal to us, the Commission has the right to make proposals. It is a splendid right, but sometimes also an unpleasant duty, because the answers are not always immediately to hand.
Nevertheless we hope that in the future the Commission will make proposals to us in accordance with the maxim "We must do it' rather than "We could do it, we ought to do it' , and that it also explains to us how it is to be financed. That would be my request to the Commission. It is expressed in the decision. I thank you for listening to me.
Madam President, I would like to congratulate the rapporteur on his report and to thank him for the work he has put in on it. On behalf of my group we welcome the report, although we have reservations over one or two of the paragraphs, particularly the recommendation on the European Climate Agency and paragraph 5. I do not think we will be supporting that. We do not see any need to set up a separate agency and I do not imagine the Commission does either, although we noticed that Mrs Bjerregaard is not gracing us with her presence tonight.
The largest sources of methane in the environment are defined by the report and by the Commission document as livestock and landfill. I wish Mr Flynn all success in pursuing Agenda 2000, which is the only way, as far as I can see, that we are going to reduce the methane emissions from livestock in the end. I want to concentrate very briefly on this issue of landfill. The paper emphasizes the possibility of high levels of methane elimination. I wish whoever had written this in the Commission had had a word with whoever was writing the directive on landfill.
When this point was taken up by the Committee on the Environment, I as rapporteur was told by various officials in the Commission that 90 % or at any rate 100 % elimination of methane emissions via energy recovery systems or flaring was virtually impossible. Flaring might perhaps produce very high levels of methane capture but anything else, they said, could not go above about 70 %. They were extremely pessimistic. I now read in the Commission's document - pages 12 and 13 of the English text - ' Several options can reduce methane emissions from landfills, some of them by up to 90 %.' That was denied by the Commission again and again in the Committee on the Environment, and I think that is very regrettable.
What will now happen is that we have two Community instruments fighting against each other. The landfill directive will now make it very uneconomic for landfill operators to invest in methane recovery systems because the Commission's own instrument demands of them that they put less biodegradable waste into landfill progressively over a period up to 2010. The objectives set out in this strategy are therefore combatted by a proposal from the Commission. I think that is regrettable and I do not suppose Mr Flynn will have anything very constructive to say about it, but I thought I would put it on the record.
I should like to thank Mr Marset Campos and all those who contributed to the debate.
The aim of the communication of the Commission is to examine the problems related to atmospheric methane emissions and to identify the main emission sources and sinks, to review some cost-effective mechanisms for reducing these emissions and to provide some options that could be used in a Community greenhouse gas emission reduction strategy.
The options focus on three sectors: agriculture, waste and energy. The communication also provides a first response. In the light of the Kyoto Agreement that aimed at reducing a basket of six greenhouse gases, including methane, by 8 % by the year 20082012, it will be necessary to examine further the contribution that methane emission reduction can make to the Community's overall target.
The report by Mr Marset Campos and the accompanying motion for a resolution show that he is fully in tune with the concerns that are set out in the Commission's communication. Moreover, the debate on this communication could not have come at a better time since, following the agreement on the protocol at Kyoto, the Commission is now very actively engaged in further reflections on how best to implement the commitments it has made with respect to emission reduction. Reductions in methane, as the second most important greenhouse gas, will certainly be an important consideration in the Community's post-Kyoto strategy.
Methane is the second most important greenhouse gas after CO2 . Given that the major proportion of methane is man-made it is vital for these emissions to be restricted and reduced. All of those who have contributed made that point very forcefully.
In 1990 agriculture accounted for 45 %, waste for 32 % and energy for 23 % of European Union methane emissions. Calculations in the communication show that by 2010 a reduction of up to 15 %, compared with 1990, is feasible based on current policies. But a reduction of up to some 40 % or more in the same period is estimated to be the maximum technically feasible, assuming that significant policy changes are made. The Commission can therefore largely share the views set out by you, Mr Marset Campos, in your report for addressing the emissions of methane.
On the motion for a resolution itself I would like to make a few specific points. On paragraph 2: the Commission has made some further studies, aimed at obtaining more detailed information on methane emissions. Specifically as regards methane hydrates I can inform you that the Director-General for Research has an ongoing project on this particular topic. This will be very welcome news to you.
On paragraph 3: the Commission is in the process of drawing up a strategy to meet its Kyoto commitment of reducing its emissions of six greenhouse gases by 8 % by 2008-2012 compared with 1990. Mr Linkohr will be very anxious to have that kind of measurement achieved. That is our aim. The scope for reducing methane emissions will be an important consideration in this strategy. That is the point you make.
On paragraph 5: the Commission takes note of Parliament's wish to see a European climate agency as a means of coordinating public and private climate protection. I note the difference of opinion on both sides of the House as far as this particular recommendation is concerned. It is an interesting idea. I say to Mrs Jackson, who makes the point very well, that there are a number of implications that need further study in this regard.
On paragraph 9: the Commission recognizes that gas leakage from old pipelines - a point made specifically by the rapporteur - in the former countries of the Soviet Union is an important source of methane emissions. The deployment of European Union funds for repairs to these pipelines would certainly bring environmental benefit. Such actions would have to be considered in the overall framework in so far as the overall priorities are concerned and the availability of money.
On paragraph 21: the Commission certainly subscribes to the view that greater public awareness is essential if emission reductions are to be achieved. This effort needs to be taken not only at Community level but also at national and local levels if it is to be really effective.
I welcome the contributions that have been made. Even though my colleague Mrs Bjerregaard is not here, she can rest assured that I will bring the matters raised by you to her attention.
The debate is closed.
The vote will take place tomorrow at 12.00 noon.
Suitability of blood donors
The next item is the report (A4-0112/98) by Mr Cabrol on behalf of the Committee on the Environment, Public Health and Consumer Protection on the proposal for a Council Recommendation on the suitability of blood and plasma donors and the screening of donated blood in the European Community (COM(97)0605 - C4-0027/98-97/0315(CNS))
Madam President, ladies and gentlemen, the current Council recommendation applies essentially to the first section of the previous Commission communication which related to blood safety and self-sufficiency in the Union, for which I was rapporteur. This first section is devoted to the safety of transfusions and more particularly to the two primary conditions of this safety: donor suitability and screening of donated blood. Self-sufficiency is mentioned incidentally, when it is a question of volumes of blood donations.
Firstly with regard to donor suitability, the Council wishes to have exhaustive information on these donors, whose gift is clearly a generous one - this needs to be underlined as we are asking, in Amendment Nos 14 and 18, for the application of the principle of voluntary donations - but it is not without consequence for the donor or for future potential recipients of transfusions. This information must be encouraged - this is the objective of Amendment Nos 1 and 5 - in order to gain a better understanding of, and cooperation from, potential donors.
In order to find a donor who is at the origin of a contaminated donation, it is important to set up a register to include the name of the collection centre and precise identification of the donor in the form of a code number which would guarantee confidentiality of information. It seems essential to us that statistics should be held centrally on a single register within the Union, with a unique identification code enabling precise traceability. This is covered by Amendment Nos 8 and 11.
To reduce as far as possible the harmful consequences that a donation could have on either the donor himself or on possible recipients, the Council is proposing a detailed questionnaire on donor criteria. This questionnaire is in response to the demands of Parliament itself in its previous resolution on blood safety. There are three points in this questionnaire worth drawing your attention to. The first relates to risks connected with journeys outside of the European Union. Of course, many illnesses only exist and can only be caught in some countries, for example, malaria. Nevertheless, it would be useless to discriminate in this matter and to exclude certain third countries such as North America, where some illnesses are, nevertheless, endemic. This is the objective of Amendment No 20 which corrects the original text in this sense.
The second point relates to sexual activity. Wherever there is sexual activity, absolutely wherever, in no matter what country, even in the European Union, there is also the risk of contracting sexually transmitted diseases. This is why we recommend voting against the two points in the Council's questionnaire which mention sexual activity. The first is aimed at Africa, we do not want this included, and the second is aimed at countries other than in Africa, for the same reason we do not want this included. This removal would render Amendment No 21 null and void.
The third point relates to homosexual practices between men. These practices still carry very high risks, the rectum holding up much less well to the virus than some other mucous membranes. We therefore reject Amendment No 29, which would limit the danger to high risk male homosexual relations, as if no other male homosexual relations carried a danger. I repeat that, medically, all male homosexual relations carry risks, very considerable risks. The exclusion of donors on the basis of these criteria could be definitive or temporary, depending on the case and the illness. But in any case, absolute confidentiality must be guaranteed in order to respect the rights of donors and to maintain the generosity of the general public. Amendment No 10 is intended in this direction.
Full and specific tests must be carried out on donated blood and plasma and we must be continually informed of the existence and validity of new viral markers. This is the intended direction of Amendment Nos 7, 9 and 13. But these tests only show positive after a certain period of time in the contaminated donor, a period during which antibodies are produced yet during which the antibodies are still not sufficient to be detected by the tests. This is where the need for a questionnaire comes in, as it is the only way of removing these high risk donors during this period. Finally, the Council makes recommendations on the volume of blood to be taken from donors, and the frequency of donations. The standards advocated by the Council seem a little too high to us and we would rather recommend those of the Council of Europe. This is covered by Amendment Nos 24 and 25.
In conclusion, Madam President, Commissioner, ladies and gentlemen, apart from the important questions we have raised, we advocate voting for this recommendation and our amendments. This text will undoubtedly contribute to greater safety in blood transfusions which, without reducing the risk to zero, will enable patients within the European Union to benefit from the lifesaving support of a blood transfusion when they need to.
Madam President, I support and, indeed, salute Mr Cabrol for the breadth of experience, knowledge and compassion that he has always brought to this subject.
I am speaking on behalf of our shadow rapporteur for the Group of the Party of European Socialists, Mr Needle, who cannot be with us, courtesy of Air France, who have done their best this week to make this a shadow Parliament.
All of us here want to see a speedy passage for this Council recommendation. my group is concerned that the proposal before us has no binding force. We look to the Council of Health Ministers on 30 April. In Amendment No 17 we call on the Member States to work together and with the Commission on binding legislation by the end of this year, and certainly no later than 1999.
The Commissioner will know of the concern in my country, and probably in his also, at the danger, however remote, posed by new variant CJD in the matter of blood plasma products. We are deeply concerned that there should be a field of safety and of common practices throughout the European Union in the matter of blood products and their safety. My own view, and that of my group, on this is that, whilst the emphasis put on donor selection and the appropriate testing of donations is fairly adequate - and it has been outlined by Mr Cabrol in his remarks - we still need to look very carefully at the monitoring of recipients of blood transfusions. We need to be certain that throughout the Community the same measures are in effect, the same points of contact are available and information is wisely considered, assessed and shared.
One thing that concerns my group very greatly is the issue of voluntary donations, and here I agree with Mr Cabrol. It seems to me wrong that we should be legislating here on the basis that there is not a marked distinction between voluntary donations and paid donations. We may be a single market but there is not a market in blood: there is a community in blood. We are in the most literal sense blood brothers and blood sisters.
The book that has most influenced my life is that by Professor Richard Titmus called 'The Gift Relationship' , which sets out how much the principle of altruism relates to the giving of blood. We should do nothing in the course of this legislation that makes it harder for people to offer this most precious of donations. But we should also do nothing that makes it harder for us to trace those who, for whatever reason, might spread an infection and endanger others. We are wholly in support of Amendments Nos 1, 3 and 18, tabled by Mr Cabrol, and those on the issue of voluntary donation, which have been tabled by my group.
One last word on Amendment No 29: we need to draw a distinction between unsafe practices between men and any sexual practices between men. There are many unsafe sexual practices between the sexes, as well as between men, and we should not stigmatize the entire gay community in what we say tonight.
Madam President, I think we all agree that this proposal is aimed at establishing a Community strategy to improve confidence in the safety of the blood transfusion process. And it is not a new proposal, since we already have an excellent directive from 1989, which provided for quality, security and effectiveness in terms of medical products derived from plasma. However, we must not forget that the Convention on European Pharmacopoeia, with an excellent technical monograph, has also been ratified. Therefore, this proposal contributes by giving more security to the entire process. For that reason we give our full support to Professor Cabrol's report, to which he has imparted the best of his knowledge and professional authority. However, the Committee on the Environment, Public Health and Consumer Protection has approved several amendments to which I would like to draw the attention of the European Commission since, if they are approved, they would actually distort the proposal and the Community law which is currently in force.
I will look firstly at the reference to the Council of Europe's recommendation. It is not that I disagree with it, but there is an accepted Court of Justice doctrine that we should not make cross-references since they are based on different legislation and we would therefore lose legal security.
Secondly, Amendment No 14 refers to the establishment of the legal principle of voluntary and unpaid donations of blood or plasma. But talking about the legal principle seems to me to be truly absurd. As a political objective we should move towards self-sufficiency, but establishing a legal principle, if we realize what we are talking about, is unacceptable. Maybe I should explain in this Parliament that the Community institutions all agree that every policy should be directed towards achieving full employment. But establishing the legal principle of full employment in the European Union would be truly absurd, despite the fact that we all want to see this objective realized. Confusing a political orientation of an ethical nature with a legal principle is a legal aberration which should not be brought about by any report from this Parliament. I would draw the attention of the European Commission to this question so that, although it is proposed here, it acts as a sort of filter, it carries out a reasonable job - as the European Commission usually does - and does away with this reference.
In the same way, I cannot accept the attempt to apply the same principles and demands to blood and products derived from it. I would not need to provide any example here but blood does in fact undergo a determined treatment, while derived products are treated completely differently. I trust in the European Commission's good judgement to ensure that these amendments tabled by the Committee on the Environment are properly done away with and that they are not taken into account. The original proposal would be thus much better with the amendments tabled, which are also original, from Professor Cabrol.
Madam President, ladies and gentlemen, Commissioner, the safety of donated blood is a matter of life and death. That is why the Group of the European Liberal Democrat and Reform Party supports the request by the rapporteur for binding legislation towards the end of next year on blood products, donated blood and blood plasma. On behalf of my group, and of my colleague Mr Eisma who is not able to be present here tonight, I would like to draw attention to the following points. First of all, we wish to underline that blood should be donated on a voluntary basis, and that donating blood should therefore be unpaid. It is vital that the principles recommended by the World Health Organization, namely that donations should be unpaid, voluntary and anonymous, are implemented by the Member States in cases of medical intervention to the human body. This has not been expressed clearly enough in the proposal, which is why we fully support Amendment Nos 14 and 18 which deal with this issue in greater depth.
Moreover, we consider it extremely important for health reasons that the amount of blood a donor is allowed to give per session is reduced from 800 to 650 millilitres.
Finally, we do not wish to refuse people giving blood purely on the basis of their sexual orientation. We think it is essential that all applicant donors are fully aware of the risk that donated blood and plasma can transmit contagious diseases. But it would be a form of discrimination to exclude a priori all homosexuals. Homosexuals might only pose a risk when they engage in unsafe sexual practices. I ask you to support the Liberal Group's Amendment No 29 which deals with this subject, and consequently not to consider this group amongst the excluded groups in Appendix 5.
Madam President, Commissioner, our group is in complete agreement with Professor Cabrol's report on the Council's proposal on the suitability of blood and plasma donors. We also agree with the amendments tabled by the Committee on the Environment, Public Health and Consumer Protection.
We would like to highlight three issues which have been sufficiently discussed: confidentiality and respect for donors, regardless of any stigma; the need to create a central identification service in Europe - as already pointed out in other epidemiological reports; and the adoption of all the precautions necessary to avoid the transmission of diseases or new risks.
Nevertheless, there are other aspects which we would like to underline. Firstly, the maximum quantity to be donated should be the same, independent of weight, since volume of blood and body mass are two different things, and there is no direct relation between the two quantities. Secondly, in our view, it is very important that donations are voluntary since we must remember that AIDS in fact originated in North America due to the abuse of trade in blood from Haiti.
Madam President, faced with the dangers of using blood and blood products, one necessity alone should guide all our actions and attitudes: the safety of the sick and wounded. This is based on two factors: the competence of the doctor providing the transfusion and the quality of the transfused product.
To treat the issue lightly, or to content oneself with an approximation on the subject is a criminal attitude which has already causes dozens and dozens of deaths, not only in France, I am told.
However, the text proposed to us by the Commission seems to contain, alongside sound demands, some outrageous remarks which I was surprised had got this far without being noticed. The fact that it is considered far more dangerous to have a sexual encounter in Pretoria than in Bangkok leaves me truly confused. On the other hand, it is a little ridiculous to make no mention of whether sexual relations are protected or not, whilst male homosexuality is rejected as a whole regardless of the methods practised when it relates to blood donations.
On the other hand, it seems inappropriate to become alarmed when the possibility of setting up a circle of transfusion centres or of tying them into a central body is considered, for in each of our countries national blood transfusion centres collect perfectly confidential statistics, which are coded and permit traceability.
I would like to indicate finally, Madam President, that the centralization of information at European level would seem to be as safe as that at national level - I say that for the benefit of certain worried people, particularly in my country where, as everyone knows, harmful political forces are developing.
Madam President, it is impossible to imagine modern medicine without blood donation. It saves lives. Yet there will also be risks attached to transfusions. These risks should be limited as far as possible, and that is what this proposal aims to do. Thankfully, we do not need to reinvent the wheel in Europe as far as blood screening is concerned. Much important work has been carried out by the Council of Europe. A reference to the recommendations made by the Council of Europe is therefore in order, and I wholeheartedly endorse Amendment No 1. But there are two things I would like to draw your attention to. Firstly, I believe that in principle, donations must remain voluntary. A paid donation is essentially no longer a real donation, because a quid pro quo in the shape of money is expected. This is a step back. Neither for the donor, nor for safety is it desirable that blood or blood products are donated for money. There will be an increased chance of less safe donors coming forward, and the aspect of solidarity with one's fellow human beings will be lost.
Secondly, I would like to add a little explanation to the amendments I have tabled. In my amendments I point to the ISBT 128 system for the identification of donated blood. ISBT stands for International Society for Blood Transfusion. It is a recognized body in the world of blood transfusion. The system I have just referred to amounts to a standardized, personal identification code which is allocated to each blood donation. This system is recognized by the United States, Canada, and a number of European countries. It would be obvious to choose this as the general standard for Europe.
Lastly, I would like to say something about safety. I see the enclosed survey as an extremely important selection mechanism for donors. The questions about sexual behaviour may come across as a little inappropriate, but we all know that certain types of sexual behaviour are more dangerous than others. As long as the responses are well protected, this should not present any problems. The safety of the people at the receiving end is more important in this case.
Finally, a word of thanks to the rapporteur, Mr Cabrol. It is an excellent report.
Madam President, I ask for your indulgence in advance because I wish to take a few moments longer than anticipated as I want to deal with a lot of the amendments which are extremely important for blood and blood safety in the Community.
Parliament has voiced its concern in several reports and resolutions about the safety of blood and blood products and the attainment of self-sufficiency in the Community, and the Commission welcomes the committee's report this evening. Parliament has noted that the recommendation is a logical sequel to the Commission's communication presented on blood safety and selfsufficiency. It correctly pointed out that only the first two activities, that is donor suitability and screening of donations, were addressed. These are the very first two phases in the blood transfusion chain. The Commission considers it sensible first to focus on them. But I can assure the honourable Members that steps are already under way to address the other identified activities in the development of the blood strategy.
I wish to thank Mr Cabrol for his contribution and also those others who have contributed this evening.
With regard to the amendments proposed by Parliament, the Commission is prepared to accept fully Amendments Nos 5, part b. of 13, and 23, and to accept partially Amendment No 2 - which requires some editing; No 9, the intention of which is acceptable but will require the establishment of common criteria for the parameters to be collected that are comparable throughout the Community; No 10, the wording of which will have to reflect the fact that much of current practice is experience - rather than evidence-based - and efforts will need to be promoted to obtain good scientific evidence here; No 11: the intention here should be to have a unique coding system with relevant information communicated to all Member States and to the Commission and not a unique and common code; part of No 15: editing here too should reflect that although the risk is still theoretical, appropriate measures need to be taken to minimize any hazard associated with possible transmission of new variant CJD via blood components and manufactured plasma derivatives. The Commission proposed such measures in its prospective donor deferral criteria. Part of No 16: we have to reflect here the need for common parameters at Community level and for the collection of epidemiological data. Part of No 19: rewording is necessary here due to potential legal difficulties with the term 'partner' , which must be linked to legal and administrative provisions in the Member States. Part of No 20: although acceptable from the aspect of travel outside the European Union, it goes beyond the Commission's intention of recommending Member States to pose certain questions and should, therefore, I suggest, be reformulated. Part of No 21, which exceeds the Commission's intention of proposing that Member States pose questions if they so wish. There are some additional amendments as well - Nos 27 and 28 - and that is dealt with under Amendment No 11; and No 29, which is acceptable. We would like to think a little further about the actual wording there.
The Commission finds the following amendments unacceptable. I would like to go through them very quickly. Amendment No 1: it is important to recall that in adopting Directive 89/381/EEC, which governs the placing on the market of medicinal products made from human blood and plasma, the Council agreed that Member States should encourage the voluntary and unpaid donations of blood and plasma as the starting material for the manufacture of medicinal products. There is, however, no definition of such donations in the directive, and significant differences exist among the Member States as to what it really means in practice. The definition of voluntary non-remunerative donation adopted by the Council of Europe is much more restrictive than what applies in most Member States and strict adherence to it in the Community may have an adverse affect on supplies.
Amendment No 3. Because the Commission considers that measures to be introduced at Community level should take into account, in addition to those of the Council Europe, national and international standards, guidelines and recommendations including those of the WHO and our major partners such as those in the Food and Drug Administration of the United States. You must remember that considerable volumes of plasma and plasma products are used in the Community which originate in the United States. The Commission considers therefore that any reference to international standards should be as general as possible.
Amendment No 4 which is unacceptable as written because the concern is not at the risk of new variant CJD to blood products but the still theoretical risk, not yet scientifically proven, that new variant CJD could be transmitted by them. The use of plasma as an excipient in medicinal products coming from countries which have had no confirmed cases of new variant CJD is a recommended precautionary measure and the wording used of 'imported blood between Member States' is totally lacking in clarity, I suggest.
Amendment No 6 would only lead to some confusion and final medicinal products like plasma derivatives, derived from blood and plasma, can already move freely in the internal market, as long as they meet requirements of quality, safety and efficacy and therefore may be shared with other Member States. But the difficulty arises when labile components, for example red blood cells, platelets or plasma prior to fractionation, are prevented from being shared with other Member States.
Amendment No 7 is unacceptable as it implies that there are Member States that are not responsible for collecting blood and plasma, which of course is not the case in reality. The second amendment is also unacceptable because many donors do not wish to be in registers and we have to bear that in mind.
Amendment No 8 is similar to Amendment No 7 and while a common donor identification and registration system is certainly the ideal, donors themselves, on whom the entire blood transfusion chain is dependent, are reluctant to be even on national registers and a single donor identification and registration system common to all Member States contradicts the Commission proposal for a mutually compatible system.
Amendment No 13 is unacceptable because the Commission uses the word 'blood' in its generic sense. With regard to 9c, whether the plasma is recovered from a whole blood donation or is collected through the process of plasmapheresis, it is a sample of the donor's blood taken at the time of donation that is tested, not the plasma.
As far as Amendment No 14 is concerned, Directive 89/381 requires Member States to promote voluntary, unpaid donations for plasma used as source material for medicinal products. The exact wording must be maintained here.
Amendment No 17: first we oppose it because it is necessary to clarify what is meant by 'blood products' . The labile components that do not come under Community legislation and the plasma-derived products must adhere to existing pharmaceutical legislation in respect of quality, safety and efficacy.
Now with regard to the labile components, there is no legal basis for the Community to introduce binding legislation and Article 129 only provides for recommendations or incentive measures but excludes, of course, harmonization. In future harmonization legislation might be possible if and when the Amsterdam Treaty is ratified.
Amendment No 18: the definition of voluntary, non-remunerated donation of the Council of Europe is more restrictive than the term 'unpaid' as used in Directive 89/381, and there are significant variations in the Member States as to what constitutes such donations.
Amendment No 24 regarding the proposed donation frequency stems from the implicit assumption by the authors that each and every donation is made at the maximum possible abstraction of blood volume.
In Amendment No 25, the whole purpose of course of automated plasmapheresis is to arrive at volumes that may exceed 15 litres but in a way that is safe for the donor.
Now finally may I take the opportunity to make a further comment on new variant CJD because Mr Whitehead brought it up specifically. For plasma-derived products the issue of the assessment of risk of new variant CJD in blood is under very close scrutiny by the Committee of Proprietary Medicinal Products which advises the European Medicines Evaluation Agency in collaboration with the Spongiform Encephalopathy Advisory Committee.
The issue is also under discussion in the Scientific Advisory Committee on Medicinal Products. We are awaiting the advice of these bodies just now.
With regard to blood for transfusion there is no legal recourse, under Article 129, for us to take any action apart from non-binding recommendations. As I said earlier, we have already done this. As Members will be aware, this is the first proposal for a Council recommendation from the Commission under Article 129 of the Treaty. The Commission took the decision that you should be fully consulted even though some Member States in the Council had some initial hesitation, given that there is no formal requirement to do so under Article 129. Mr Cabrol's report confirms to me that the Commission was right to do so. I want to put it on record for you, Mr Cabrol, and for your colleagues, that I will insist that you continue to be consulted on all future recommendations under Article 129. Parliament must have the opportunity to actively contribute to recommendations with a bearing on public health.
The Commission considers that this recommendation is a major step along the road to giving effect to the Community blood strategy that the Commission, the Council and the European Parliament helped to put in place in the years 1994 to 1996.
I regret the length of my reply, but this is a vitally important matter for all citizens of the European Union.
The debate is closed.
The vote will take place tomorrow at 12.00 noon.
1999 budget procedure - Adjustment of the financial perspective
The next item is the joint debate on the following three reports:
A4-0103/98 by Mrs Dührkop Dührkop, on behalf of the Committee on Budgets, on the guidelines for the 1999 budget procedure - Section III: Commission; -A4-0099/98 by Mr Viola, on behalf of the Committee on Budgets, on the guidelines for the 1999 budget procedureSection I - European Parliament - Annex: OmbudsmanSection II - CouncilSection IV - Court of JusticeSection V - Court of AuditorsSection VI - Economic and Social Committee and Committee of the Regions
A4-0124/98 by Mrs Dührkop Dührkop, on behalf of the Committee on Budgets, on the proposal for a European Parliament and Council Decision on the adjustment of the financial perspective to take account of the conditions of implementation (submitted by the Commission pursuant to paragraph 10 of the Interinstitutional Agreement of 29 October 1993) (SEC(98)0307 - C40192/98)
Madam President, since we are having a debate on three reports together, and I am the rapporteur for two of them, we will look firstly at the motion for a resolution which, at first glance, is more technical; that is, the report on the adjustment of the financial perspective, after the technical adjustment, to take account of the conditions of implementation. I will then go on to look at the guidelines for the 1999 budget procedure in - if you do not mind - a lighter tone to make these late hours somewhat more agreeable.
The process of adjusting the financial perspective to take account of the conditions of implementation refers to the transfer of appropriations for commitments that were not implemented in the previous year from the Structural Funds and the Cohesion Fund to the new budget year and to the appropriations for payments. This would guarantee, when necessary, as stated in the Interinstitutional Agreement, an orderly progression in relation to the appropriations for commitments.
This year, we must take account of the fact that the adjustment is different from that of previous years, since 1999 is the last year of both the financial perspective and the Structural Fund programming period. And this has led to the Commission transferring all the unused appropriations from 1997 to 1999.
Taking all this into consideration, and looking at the conditions for implementation in accordance with paragraph 10 of the Interinstitutional Agreement, the Commission proposes transferring to the 1999 budget ECU 1 433 million which were unused for the Structural Funds in 1997, and ECU 101 million of appropriations for commitments unused for the Cohesion Fund in the same year; in other words, a total of ECU 1 534 million.
Taking into account previous adjustment decisions, we find ourselves with an increase in the Category 2 ceiling of approximately 18 % in relation to the 1998 budget.
Until now the Commission proposal has strictly adhered to paragraph 10 of the Interinstitutional Agreement. Nevertheless, this is not the case as regards the proposal on adjusting the appropriations for payments. In this respect, the Commission adopts a position contrary to the strict application of the financial perspective provided for in paragraph 10 of the Agreement, since it proposes no increase in the ceiling for appropriations for payments, on the grounds that it will be perfectly possible to face up to requirements.
Although I know fully well that an adjustment in the appropriations for payments is not limited to Category 2, I believe that the ceiling for appropriations for payments is underestimated and that the increase in Category 2 for 1999 will worsen to an even greater degree the proportion between the appropriations for commitments and the appropriations for payments.
In its arguments concerning the appropriations for payments, the Commission constantly makes reference to the Interinstitutional Agreement. At one point, it even states that additional payments might have been made to the value of ECU 1 000 million above the appropriations for payments provided for in the budget for 1997.
It is at the least surprising that the Commission proposes not to increase the ceiling for the appropriations for payments.
I believe that the Commission is combining two procedures: on the one hand, the financial perspective, which is a framework in itself; and on the other hand, the 1999 budget, which sets out the estimated actual requirements.
I would insist that we keep these two procedures separate and consequently call for the overall ceiling for the appropriations for payments to be raised by ECU 300 million. It remains to be seen whether the Council will accept this. If it does not, there will be a new tripartite dialogue before the presentation of the draft budget.
Having said this, I will move on to a more light-hearted consideration of the guidelines for the 1999 budget procedure. Since I have been a member of the Committee on Culture, I am taking this poetic licence.
I do not think I am being original when I say that politics is the art of the possible. The budget is, in fact, the practical concretion of the principles of every Community policy that we debate and approve in this House. Making policies always involves making decisions.
We will have to adhere to these guidelines which we are going to approve throughout the entire budget procedure which I hope - since we are now in spring - turns out to be a bed of roses, rather than a calvary, despite the fact that we are about to enter Holy Week.
We are therefore now going to approve certain guidelines rather than going into the financial aspects at the moment. Eventually, when the Council's first reading has taken place, it will be time to earmark a total figure for each heading and line.
I have tried to make this report as brief as possible so that the political priorities can be clearly distinguished. I understand and am sorry about the fact that the views of certain committees are not reflected but I would thank them all for having made it possible to have clear and concise guidelines. If we had done otherwise we would now find ourselves with a telephone directory which would prevent us from separating the wheat from the chaff. As rapporteur, I have taken on board all the opinions of the committees except, of course, those which would contradict the resolution being approved.
The report aims to present the 1999 budget as a bridging budget between the financial perspective which is ending and that which we are discussing. Since that year marks the end of the current financial perspective and the beginning of the consideration of the new one, with the debate on Agenda 2000, this budget not only brings to a close an era, but also must be considered as a "bridging budget' towards the future. The millennium is ending and we have the honour of witnessing a historic change in our continent. This will also be the first budget denominated in euros, our common currency, which will unite Europeans even further and which will promote economic growth. In the medium term, we will see the enlargement of the European Union to include countries which were always European.
In addition, the Union will have to continue with its objective of economic and social cohesion because it is necessary to have solidarity between the regions, so that economic development and the new technologies do not lead to an increase in the differences between the rich and the poor.
We want to draw up a budget with its own meaning for 1999; a budget for the people and one which can respond to their expectations of the European Union. This does not simply involve determining income and expenditure, but it must also be able to sound out the opinion of a political union in a changing world.
European citizens, through the Member States, have transferred authority to the Union, including part of their sovereignty, so that we can thus meet their needs more successfully.
In this respect, the report refers to Article F.3 of the Treaty which states that "the Union shall provide itself with the means necessary to attain its objectives and carry through its policies' .
Therefore, the Union's budget should be distinct from, and complement the budgets of, the Member States. The EU budget and those of the Members States are not comparable since the tasks and perspectives of each one are different, as is their method of facing up to common challenges and problems affecting the citizens.
In order to fulfill its task, the Union must have an influence on those aspects where there is, let us say, a "European Value Added' which justifies strengthened action on the part of the Union.
In addition, we must note that the European Parliament has acted and cooperated responsibly in recent financial years in order to ease the path towards convergence for the Member States. And it will continue to do so, although it will not lose sight of the budget's political significance.
Parliament is in favour of rigour, in the sense of a more efficient and rational use of financial resources.
I do not want to wave the teacher's stick, but I must in order to reprimand the Council and the Member States for not having done their work, since in order to fulfill the commitments made at Edinburgh concerning the package for Structural Funds, and at Cannes, for the PHARE programme, this 1999 budget must face increases estimated at around 18 % for Category 2 appropriations and 36 % for Category 4.
Moreover, we must condemn the scandalously inadequate implementation of the Structural Funds in certain Member States. This does not represent a saving for the European Union, but a fraud against the citizens, who are deprived of European intervention which would help relieve their problems.
Nevertheless, Parliament must be clear on the fact that, in the budget procedure, the Council is neither an enemy nor an adversary nor a rival. We should not mistake this for a war. The Parliament and the Council share piano and stool in playing a "duet' . We need loyalty in the interinstitutional dialogue through which the two branches of the budgetary authority come to agreement on the score.
Among the main tasks of the melody to be interpreted are the priorities established in paragraph 3 of the report: the creation of employment through investment in infrastructure and research and development; support for small and medium-sized enterprises; and measures to combat youth unemployment.
We also want to develop the concept of the Europe of knowledge which encompasses education and training as well as research and development. There is no doubt that Europe's greatest potential is in its people, in the human value of the Europeans raised in an age-old society.
In the same way, the 1999 budget must pay careful attention to the environment, in accordance with the commitments made at the Kyoto Conference.
I will now conclude my speech, ladies and gentlemen. Music has always united our countries, overcoming all sorts of frontiers and barriers. I hope that the genius of our great composers enlightens us and that Parliament and the Council can emulate Arthur Rubinstein in the interpretation of this "suite' which is now beginning.
Madam President, I would like to begin my speech regarding the sections of the other institutions by firstly stating my satisfaction at the decision taken by the Presidency, which adopted the preliminary draft budget yesterday. This enables us to observe the timetable we set ourselves in committee, and observe the tighter deadlines we have this year, which could allow us to begin the budgetary conciliation procedure with the Council on 17 June, as planned.
I also hope that this year the budgetary conciliation with the Council will take place in the same spirit of reciprocal cooperation that meant that last year we avoided a second reading.
I will now look at the figures in heading 5, administrative expenditure. The forecasts indicate a 4 % increase, that is, ECU 182 million, compared with last year. This means for example that for the European Parliament, as 20 % is allocated to Parliament, a margin of ECU 36 million. For Parliament, but for the other institutions as well, this margin is obviously not a cost objective, but a cost ceiling. This is because we cannot ask for less rigour for ourselves than that imposed on all the Member States at this particular time.
One of the lines I have indicated, with the consent of the Committee on Budgets in these guidelines, concerns firstly changing the nomenclature; this is a requirement laid down by Article 19 of the Financial Regulation, which talks of harmonizing the nomenclature. This will necessarily lead to greater facility in reading the budget and a greater transparency in it.
Here too, I have to give credit to Parliament for conforming to the decision taken by the Committee on Budgets, which goes back to the previous year, in the budget adopted yesterday to which this new nomenclature we had hoped for is appended.
The other guideline relates to the increase in the staffing structure, which in principle should be based on the anticipated rigour that applies to all the institutions. Obviously, this cannot happen unless we do not have to provide for necessary and justified requirements which can arise in the various institutions, such as requirements connected with negotiating the enlargement.
We would like similar supporting documentation to revalue jobs, and I have asked all the institutions to provide information on the measures concerning the reorganization of labour and concerning mobility, on vacancies arising as a result of retirement, disablement or sickness, on recourse to auxiliary agents and even on recourse to interinstitutional competitions and the list of jobs that will be vacant in 1999.
I have also confirmed the decisions taken by the European Parliament on its property programme and on exercise of the purchase option, on the transfer with regard to the property of the Court of Justice, on dealing with the problems of asbestos to be eliminated from its properties and the fitting-out of premises for the Committee of the Regions and the Economic and Social Committee.
In this connection, I wish to say that I consider it essential, before the conclusion of this budget procedure, to include a definitive solution for these two institutions, indicating specific times, costs and their final establishment. I appreciate the decision of the Presidency to avoid following up the onerous request to build a new hemicycle in the building in rue Belliard, that would have cost at least ECU 16 million. The Presidency has decided to make one of Parliament's rooms available to the committees, following their transfer, to be used as a hemicycle.
The first reading will obviously deal with the results of the implementation of the previous budget. Finally, a further guideline for all the institutions is the preparation of a detailed report, supplemented by the timetable on the consequences of the introduction of the euro for each institution and the computer problems for the year 2000.
To conclude, Mr President, I hope that, in continuing their work, all the institutions will show a sense of responsibility according to the current experiences of the EU and the Member States, on the example of that unfortunately shown yesterday by the Presidency of this Parliament which limited the increase to 0.64 % compared with the previous year, well below the objective of a 2.5 % increase fixed by the Commission for administrative expenditure.
Madam President, as draftsman of the opinion of the Committee on Agriculture and Rural Development on the budget for 1999, I greatly appreciated the fact that the general rapporteur, Mrs Dührkop, had started to consult the different sectors, in particular the agricultural sector, at a very early stage. Both the Committee on Budgets and the Committee on Agriculture and Rural Development are determined to continue the procedure followed for the 1998 budget as far as agricultural expenditure is concerned. It is important that this procedure, which in the meantime has been christened the "Tillich-Mulder' procedure, is also adopted by the Commission and the Council in equally positive terms. The precise description of this procedure can be found in the working document of the Committee on Budgets, namely Working Document 12 of 2 February this year.
As far as the report at hand is concerned, I contributed to the more precise wording of paragraph 13 on behalf of the Committee on Agriculture and Rural Development. Three points are emphasized in this paragraph. The total figure set by the Commission for Category 1 in its draft budget, should not be taken as a ceiling. This figure may be based on possible estimates, but these have no normative character as such. The final figure in this budget category should continue to be adjusted for as long as possible on the basis of more current expenditure estimates, in other words, right up until the second reading. A possible amendment for the Council and the Commission will then be a rather binding guideline. Should cuts be necessary in the meantime, these should be made selectively for certain budget items, which must be looked at anew, and not across the board.
Finally, the problem of the reserve should be further clarified. In the area of agriculture, where more clear-cut estimates will made in future, a reserve provided for by resources, is essential. The reserve system which will have to be drafted in general terms could be used to fall back on in part, but general uniformity would sell short the specific character of the agricultural budget. This clear method of approach guarantees a good basis for an effective agricultural budget policy, and gives Parliament a bigger involvement in the agricultural expenses than has been the case for many years, an experience which will be valued by the Commission and, hopefully, by the Council.
Madam President, in the budget for 1999 we are not just preparing for a new millennium, but we are also laying the foundation stone for the greatest challenges to European integration for many years. Since the announcement from the Commission and the European Monetary Institute about monetary union, we now have fairly precise information about the timetable for a common currency as well as its prospects and the risks involved.
The continuation of the information campaign about the introduction of the euro remains an important matter, to prepare the European population fully for the conversion, because in this field we can look very positively into the future. On the other hand we are already setting course for the ambitious project of expansion to the east in the next millennium. There is much for us to do there, too. So we must strive to accelerate further the completion of the internal market, to remove existing obstacles from our path. We should therefore pay special attention to suitable measures such as the action plan for the internal market.
We must also strengthen the trust of the citizens in the problem-solving skills of the European Union. This includes, above all, the ambitious driving forward of the employment initiative, on which we decided last year. I would like to point out once again the role of small and medium-sized enterprises in creating jobs. We have already heard this week that the measures to support small and medium-sized enterprises which have been provided are now almost too numerous to count. Yet the resources are apparently far from exhausted in many fields.
We therefore need a comprehensive, precise evaluation by the Commission, so that suitable measures can be carried out within the next budget plan, and so that the efficiency of support for small and medium-sized enterprises can be effectively increased. One more thing must be clear to us in this context. The most effective support for companies is the kind which from the outset leaves the resources and effort in the companies. Therefore, in the budget procedure, we should conform exactly to the principles of SLIM legislation, that is of a SLIM initiative, on which we have already voted today in this House, or to general bench marking.
Madam President, Commissioner, ladies and gentlemen, the Committee on Research, Technological Development and Energy has naturally considered in detail the guidelines for the 1999 budget. There are two particular subjects which we regard as particularly urgent. They are, first, the transition from the fourth to the fifth research framework programme, and second, in the field of energy policy, the conversion of the Kyoto decisions into a clear policy of the European Union.
First I would like to thank the rapporteur for including both subjects in the guidelines. We are conscious of this honour, because not every committee manages to have its subjects included in the guidelines. On the other hand, the rapporteur promised us that in a kind of new Dührkop Dührkop procedure all opinions of the committees would be included in the decision. Unfortunately that was rejected by the Committee on Budgets. We regret that very much, Mrs Müller, because we are already conscious of the problems regarding the financial resources of the fifth research framework programme, and because we also know that, in particular, the question of how we are to handle the year 1999 in terms of budget policy is not altogether easy to answer. It would have been very sensible if the Committee on Budgets had accepted the proposals of the Research Committee, so that, in particular, we can manage the transition next year in an orderly fashion. We hope that during the first reading more precise numbers will be available, including those from the Council, so that we can make progress in providing financial resources to the specific programmes.
Regarding energy policy, there is an urgent need to act at European level. I do not think that the statements in the guidelines do justice to this problem. We hope that at first reading, which we as a committee will follow very closely, we shall succeed in getting support for our concerns, even in the Committee on Budgets.
Mr President, the 1999 budget exercise is getting under way in an atmosphere of serenity and interinstitutional cooperation. There are encouraging signs that it will live up to the great challenges of the Union: employment creation, Economic and Monetary Union and the preparation of enlargement.
In 1999 Economic and Monetary Union will enter into its third stage. The recent reports and the reactions have underlined the continuing determination of the Member States to improve the health of their public finances. This climate of budgetary rigour cannot be ignored at Community level either. The guidelines concerning the Community budget for 1999 show that all institutions are ready to assume their responsibilities in this respect. Bringing the increase of payment appropriations roughly in line with the growth of national budgets - as proposed by Barbara Dührkop Dührkop - indicates a very responsible approach by the European Parliament.
Within a rigorous setting, the 1999 budget must meet the obligations of the Union and focus on growth and employment creation.
With regard to agricultural expenditure, the Commission expects - for the time being - credit requirements at the level of the 1998 budget. Should these forecasts change significantly during the year, the Commission will follow the successful procedure last year and submit a late rectifying letter. I take note of this procedure - it is called the Tillich-Mulder procedure in your report.
For the structural actions, 1999 marks the end of the current programming period. The tentative agreement at the budgetary trialogue yesterday to increase the ceiling of category 2 by EURO 1534 million in commitments and the overall ceiling for payments by EURO 300 million paves the way for correct conclusion of this programme.
For internal policies, the institutions should jointly underline the efforts to contribute to growth and employment creation: the fifth research framework programme - for which a satisfactory agreement must be found well before the end of the year - the reinforcement of the Trans-European networks and the 'employment and growth initiative' are the principal priorities in this respect. The 'employment and growth initiative' is a joint success of the European Parliament and the Council. It is a three-year programme and should therefore continue to be the focus for the 1999 and 2000 budgets.
On external action, the particular emphasis will be the transformation of PHARE into an effective pre-accession instrument. The Commission will propose reinforcing PHARE by ECU 150 million in a supplementary and amending budget for 1998 to bring its multi-annual envelope into line with the decisions of the Cannes summit. Naturally, this proposal will have to be accompanied by a detailed assessment of the scope for implementation.
On these elements there seems to be a convergence of views among the institutions. It is also encouraging that yesterday's budgetary trialogue agreed to relaunch discussions on the question of 'legal bases' at a technical level.
It is in this framework that the Commission will discuss and adopt the preliminary draft budget for 1999 at the end of this month. I have every hope that the reinforced interinstitutional cooperation which has permitted a successful 1998 budget will again bear fruit for the next year. This would then perfectly set the tone for the next interinstitutional agreement which we should discuss in the months to come.
Madam President, if Mrs Dührkop Dührkop can wax lyrical at this late hour I am sure you will allow me a little bit of levity if I say first of all that Commissioner Liikanen has virtually stolen my speech. He said the things that I was going to say and when he began by saying that this is a budget which is surrounded by serenity, following Barbara Dührkop's analogy with playing a piano. I am reminded of Eric Morecambe, the great comedian from the UK who is now dead.
There was a sketch where Eric Morecambe is playing and is making a real honky-tonk noise. It sounds absolutely awful and André Previn says, ' you are playing all the wrong notes, ' and Eric says, ' I am playing the right notes, but not necessarily in the right order.' That has always seemed to be the way we have done the budget in the past, and Barbara's analogy with playing a piano is not too far out, because this year is different.
I said it when Helen Liddell first came to the Budgets meeting. We do not deal with the Commission like this - we even had a Scots interpreter in the English language booth doing it with a Scots accent for Helen Liddell. It seems that everything is going so well and that is good. I think it shows the partnership that is being developed and a maturity towards the budget from the three institutions involved.
On Mr Viola's report, I think we have to say that the fact that it is unamended and went through Committee unamended shows the consensus from all the groups as far as these guidelines are concerned - what we expect from the budgets of the other institutions. We congratulate Mr Viola on the work he has done and we hope that consistency will continue as we go through the year.
On the Dührkop report on the adjustment of the financial perspective, the trialogue which occurred earlier this week, as Commissioner Liikanen said, has been extremely fruitful, carried out in an atmosphere of cooperation where the three institutions want to get a settlement. It is not an adversarial situation where we are trying to score points off one another; instead we are actually trying to get a budget which we can all agree to and this adjustment of the financial perspective. One hopes that when Mrs Liddell goes to the Council she can come back and report to Parliament that the additional resources that have been provisionally agreed can be agreed in total. It would be a major achievement if we could see that.
On the main report, the political group which I represent as coordinator supports it throughout - to such an extent that we wanted it to be kept, like Mrs Dührkop's, as short as possible. As to the amendments which have been proposed, we agreed last week not to support any amendments, and I say this mainly for colleagues like Mr Brinkhorst. We see nothing wrong with his Amendment No 1, but we actually think it is better placed within the first reading. On this occasion we would not be inclined to support it. Having said that, several of my colleagues see no reason why we should not support it, and I remain to be persuaded that we should support it between now and voting time tomorrow; so do not give up hope yet, Mr Brinkhorst. If we do vote against, let me make it clear that it will not be because we disagree with the content of that report, but because we took a stand to keep this report as short as possible. We can apply that to many other amendments, but please try to understand that it is not for dogmatic reasons, it really is a matter of simplicity.
It is a budget, as Commissioner Liikanen said, of prudence: we use the terms 'a citizens' budget' and 'a taxpayers' budget' in the same sentence and I think that is what we are trying to achieve with these guidelines. When we look at the priorities, as far as our group is concerned the main priority is about job creation, about creation of employment; no matter how we do it, whether it be through infrastructure, whether it be through research and development, whether it be through support for small and medium enterprises. That is the thrust of our approach to this budget.
We also support the phrase 'Europe of knowledge' which Mrs Dührkop has introduced - one would expect her to give priority to education and training, having known her for many years; and we would want to see European funds spent in the area of education and training and research and development. The thrust of the report you can find in paragraph 8, and I think we can give our full support to what it says there. At the end of the day it is about getting that agreement, about making sure that the three institutions are working together. And who knows, at this rate we may end up with one reading of the budget. Oh that it were so!
Madam President, I would like to state that I agree with the budgetary guidelines contained in Mrs Dührkop Dührkop's report.
This agreement indicates that, apart from the discrepancies in terms of economic policies, there is a common concern among the groups of this House as regards European problems in fighting unemployment and strengthening the European dimension of the Community budget.
It is hoped that the 1999 budget procedure will maintain a similar procedural basis and form as that used in 1998, when the European Parliament was able to defend its own priorities before the Council, thereby achieving the extension of the ad hoc procedure including that of the late rectifying letter to the PDB, not to mention the almost unanimous commitment of this House to defend appropriations earmarked in the PDB for the Structural Funds in Category 2.
It is true that this year the process is even more complex since it marks both the end of the current financial perspective and the beginning of Agenda 2000 and the problem of using up the remaining appropriations for commitments. Our opinion is that the appropriations provided for in Edinburgh for 1999 should be strictly respected, and among the existing alternatives we should choose that which guarantees that every last ecu available will be fully committed for the Structural Funds for Category 2.
We will continue to show that the current financial perspective should be the basis for the next perspective, particularly as regards the percentage of own resources: taking 1.27 % as a base and not as a ceiling should be the financial expression of the European effort for enlargement.
Ladies and gentlemen, there is a common link between this evening's discussion on the guidelines for the 1999 budget exercise and yesterday's debate on the procedure for discharge of the 1996 financial year which has of course not escaped you. The link is the importance recognized in the execution of the budget and the fight against fraud, whilst proposing to make the 1999 budget the "taxpayer's' and the "citizen's' budget.
Indeed, having arrived at a crucial and decisive stage in its development, with the creation of the euro and the commencement of accession negotiations, Europe needs to be explained to its citizens and to be understood by them more than ever before. Europe can only be credible and can only inspire confidence if the tax payers' money is managed soundly.
The rapporteur's second concern is to make the 1999 budget the budget of the people and on this point also, I like the sound of what she is saying. The public must be convinced that Europe is made for them and it seems to me extremely important to strengthen social and economic cohesion. Without this understanding they will end up punishing us, there is no doubt about this.
More than a management budget or a simple "bridging' budget, the 1999 budget could, above all, be a pivotal budget which will determine the conditions of the financial future of the European Union. With the new financial perspective, with a new interinstitutional agreement at the beginning of the third stage of Economic and Monetary Union and within the context of the Agenda 2000 negotiations, the 1999 budget will be seen as a budget for revival, whilst at the same time taking up the already well known priorities which must be continued: budgetary action for jobs - a commitment in the 1998 budget gained support from the European Council of Luxembourg in November 1997 - priority to jobs through investment in infrastructure and research and development, support to SMEs, measures to combat youth unemployment, and to provide education and training for a "Europe of knowledge' .
A pivotal budget, a revivalist budget, but a realistic budget as well, one which recognizes that the increase in appropriations for payment for 1999 must not surpass the average growth in Member States' budgets in relation to the 1998 budget, but within certain acceptable conditions such as respect for the Edinburgh objectives for Structural Funds.
Madam President, ladies and gentlemen, the Union for Europe Group and I support the rapporteur's approach, and are convinced that the budget exercise will commence auspiciously well.
Madam President, the significance of the debate on the budget at this stage is, as Commissioner Liikanen said, that it gives joint guidelines for the Commission in its forthcoming preliminary draft budget. From listening to the debate so far it seems that we are going to have a very easy ride. The Commissioner has pre-empted matters by referring to a number of points in Mrs Dührkop's report. During the life of this Parliament we have seen significant progress. When Parliament itself give clear and concise guidelines it will have an impact on the Commission's preliminary draft budget.
I congratulate Mrs Dührkop for being very concise and having the courage to inject useful but limited guidelines on the number of sites. She has withstood the temptation of becoming a telephone directory, as she herself said. The ELDR largely share the priorities expressed in the House by many others.
Let me just concentrate on one point raised by Mr Wynn, who was so kind as to say that the Socialist Group, having not finalized its view, still thought that for reasons of principle it should not vote for particular amendments which our group would like to put forward. I would hope that Mr Wynn could reconsider this point. It concerns the Treaty of Amsterdam. That Treaty will enter into force by 1999. It will be useful for the Commission to understand the signals from Parliament that it is already taking the view that the Schengen information system and Eurodac, which are key elements in transforming the first pillar into an area of freedom, security and justice will actually be incorporated.
We hope, therefore, that you can go one step further so that we can give this guideline to the Commission to introduce it in the preliminary budget.
Madam President, notwithstanding the serenity mentioned by Commissioner Liikanen, we are aware that the current budgetary process is particularly important and complex. It is the last of the present financial framework, and it also acts as a sort of bridge to the next framework, while some see it as the closing stage of a cycle. Mrs Barbara Dührkop, therefore, does not have an easy task. I sincerely hope that this is not the beginning of the calvary that she mentions in her statement.
With regard to the report, I would like to begin by saying that we agreed with much of what it contains. It goes without saying that we identify with the priorities of employment, education, vocational training, environment, more intensive control of programmes and development policy. We welcome the clear request that, regarding Structural Funds, Edinburgh should be respected, and we draw attention to the importance accorded to monitoring execution and to the efficient use of funds.
However, there are other points that we also consider to be important but on which we diverge. Firstly, we consider the pursuit of those priorities to be incompatible with the budgetary restraint that continues to be advocated. Such restraint is also, although not explicitly, a real priority of this as of previous budgets.
But, in our view, it is not possible to fulfill the ambitious priorities listed with the limited means that will consequently be available to the Union. Moreover, we do not agree with the proposal contained in paragraph 10 of the report, despite the positive amendment already introduced at the suggestion of the rapporteur whereby this budget will cease to be the sole foundation and become one of the foundations of future financial perspectives.
In this connection, we consider that the proposal of the Committee on Regional Policy, contained in the amendment relating to this point, is much more reasonable. Indeed, we do not understand how this budget can be even one of the foundations of future financial perspectives. As stated in the report, it may be a bridge, but not a foundation. The foundation for future financial perspectives can and should be confined to current financial perspectives. That is, moreover, consistent with what we earlier approved when we voted for the Colom i Naval report, specifically regarding the ceiling of 1.27 % or, more correctly, of 1.13 % of GNP for payments at the end of the period, as is proposed by the Commission.
Meanwhile, and still on the same point, we have serious reservations regarding the creation of a preallocated reserve. We are in no doubt that the aim is to contain spending, since the creation of the reserve is explicitly connected with reducing the "burden on taxpayers' . However, the text does not clearly define either the mechanism whereby this objective is to be achieved, or even its practical consequences. In all events, we fear that it will certainly have the effect of negating the concept of Community funds as we understand them today. These are the reasons why we will vote for the report provided the proposal of the Committee on Regional Policy is approved.
Madam President, I would first like to thank Mrs Dührkop and Mr Viola sincerely for their reports. I believe that they are balanced guidelines, and it seems particularly important to me that we should build a so-called bridging budget, which begins to mark out our vision for expansion in the years 2000 to 2006.
I am particularly glad about the setting of priorities, and that the rapporteur has observed the canon of priorities so consistently, to give it special emphasis, and I am obviously in particular glad about the priority for the post-Kyoto process with the new budget for 1999, which allows us to make a decisive contribution. At this point I would like to announce to the rapporteur some fireworks, good proposals from my party, fireworks which on this occasion do not produce any CO2.
I would like to make, on behalf of my party, proposals which aim at information campaigns to encourage the use of products whose manufacture uses little energy. I would like to promote restructuring in the research budget, modern energy-saving technologies which lead to a real breakthrough. I would like the rapporteur to promote pilot projects in the budget, heating insulation for private houses, offices and energy-intensive industries. And of course, particularly in view of the newcomers in the European Union, I would like to put through a realignment of the SAVE and ALTENER programmes.
Last but not least, a million solar panels, a programme for the acceptance of photo-voltaics. I believe that if the rapporteur, as she has shown until now, is disposed to 'putting butter on the fish' , and to allowing the priorities to be followed by deeds, a real contribution to the post-Kyoto process can be made in the next budget. I hope so, and in this spirit I hope for continued good cooperation.
Madam President, budgetary discussions continue and I am extremely happy that this debate is taking place in Strasbourg and not in Brussels like last year. I hope I see in this a desire to respect the decisions of the Court of Justice rather than a simple hazard of the calendar.
However, the discussions are being undertaken in an almost grotesque fashion, to such an extent that one wonders if some people are not celebrating April Fools' Day in their own way. In fact, 24 hours ago, we were rejecting the 1996 discharge because the Court of Auditors could not guarantee the overall regularity of payments in the 1996 budget. Today, we note once more the continuing irresponsible desire to spend more. Whatever happens, Parliament has to spend everything and spend more. It refuses at all costs to relinquish credits, or cast doubt upon certain policies, as if it is in some way a question of honour.
The most flagrant example of this perversion concerns the Structural Funds. True to itself, the Committee on Budgets continues to state that the decisions taken in Edinburgh on this subject must be applied to the letter and that the budget approved constitutes an objective for expenditure. But decisions taken in the past should not prevent all political reflection in the present per se . I refuse to let myself be dragged into the scandalous situation whereby we are constrained to search desperately for a means, a way, a legal loophole which will enable us to spend the money of the Member States' taxpayers.
Furthermore, as is the case with every budget exercise, we will not be able to avoid the litany of demands coming from those who push things just that little bit too far. One of the main priorities mentioned by the rapporteur is that the budget must continue to be a budget for employment. It is more likely to be a budget for architecture. In 1998, Parliament devoted as much money to the acquisition of the ostentatious D3 building in Brussels as it did to the famous "jobs' initiative.
Finally, the Treaty of Amsterdam has not yet been ratified by the Member States and yet we are already applying its financial measures - a good example of respect for democracy, and a further reason for the Group of Independents for a Europe of Nations not to vote for this report.
Madam President, Mr Fabre-Aubrespy, the new buildings in Brussels also created work, at least in Brussels. But I really wanted to say something about the 1999 budget: Commissioner, your speech was not bad, but the one which you made about the budget ratification was better, because you made it in French! You yourself classified it as more sexy.
As for the 1999 budget, I would like to make five points. First: the 1999 budget is a bridging budget, as Mrs Müller has already said, because no one can still be of the opinion that we can discuss the 1999 budget without bearing in mind that the new financial perspective for 2000 to 2006 is being dealt with simultaneously.
Second: this means that we must come to terms with the difficulties that the 1999 budget has produced. No one can explain away the fact that an 18 % rate of growth in the appropriations for commitments for Structural Funds is of a dimension which is beyond the discussions and the possibilities of a budget discussion. I would like to quote a sentence: ' This is not of this world.' It is appropriate here if people believe, as someone once wrote in Edinburgh, that the matter can simply be prolonged.
Third: in the case of the foreign policy programmes, we have a spending situation which is equally haywire. If resources of ECU 2 300 000 000 were not committed and ECU 3 200 000 000 were not paid out within the PHARE programme alone, it must be clearly said that in 1999 it makes no sense to increase the PHARE programme by 36 %, only to put into the budget cashbox money which was deducted from other foreign policies by 10 % reductions. Projects in South Africa, South America and Asia, and all sorts of NGO programmes, are suffering as a result, just to present something which actually will not happen in the budget year. These are the problems which confront us when we discuss the 1999 budget.
We have, that is Mrs Dührkop Dührkop has found a formulation in paragraph 8 of her guidelines, in which, as never before in this House, Mr Fabre-Aubrespy, she states in writing that Parliament is only prepared to join in creating a 1999 budget growth rate which is on the level of the budget growth rates of the Member States. We have never before committed ourselves to such a condition. But if that is what is wanted, the problems which I have just mentioned must be solved. And if we want to solve them, we shall have to find ways whereby the future financial perspective can be announced at the same time. That must be based on more flexibility, and on the principle that no Member State can be forced to effect expenditure that takes money from the Community budget, if it itself is not prepared to take this money.
In the informal three-way discussion, and in the three-way discussion on Tuesday, I said, " The 1999 budget will only materialize - and I say this here very clearly, above all so that it is on record for the Council - if there is an interinstitutional agreement between the three institutions about the questions of the legal bases.' Please, let no one hide behind the legal process which has been initiated before the European Court of Justice. We need a solution to this problem in principle. Parliament is ready for it, and I have the impression that the other two institutions are too. But prepare yourselves - I am not fooling around - there will be no 1999 budget if this problem is not solved.
Madam President, ladies and gentlemen, Commissioner, we started the 1998 budget procedure during or around the time of the Ajax Amsterdam football match. This evening there is also a football match, between Real Madrid and Borussia Dortmund. I shall come back to this point again at the end.
Mr Fabre-Aubrespy mentioned the first of April. We would surely rather have seen the football match, but the seriousness of the situation, namely the 1999 budget discussion, keeps us fixed in the House at this hour.
For the first time, information policy is not firmly anchored in the guidelines. We have assumed that we shall have a viable concept between the Commission and the European Parliament of how information policy in 1998 is finally to be controlled. However, unfortunately this does not seem to be the case, and I would like to remind at least those who have been elected from this House as representatives to the Bureau or the Conference of Presidents to look again at the budget decisions of 1996, 1997 and 1998 in paragraphs 18 of the 1998 guidelines, 30, 31 and 32 of the 1998 first reading, and 11 of the 1998 second reading, and paragraphs 9 of the 1997 guidelines, 17, 48, 49 and 50 of the 1997 first reading, because precisely in view of the morning discussion today that is certainly not unimportant for the Bureau and the Conference of Presidents.
But now to the content of the guidelines before us. Ladies and gentlemen, Mrs Dührkop, you have in paragraph 2, I believe, a mistake which only originates in the German version, because again it refers to an employment budget. That might be a problem for our party, but I know that you mean a budget for more employment, and therefore I ask you to make an alteration, at least before the vote tomorrow.
In the fourth starred point of paragraph 8, again at least in the German version, there is such an unfortunate formulation that I do not understand it at all. In paragraph 9, I consider that your own formulation is excellent, and I believe that it hits the nail on the head. Therefore, our party will apply for a split vote, above all on the question of a vote on the critical mass and the policy of the Commission, because in our opinion this does not belong to it in principle. We consider that your formulation is better.
In paragraph 15, which concerns the employment initiative which was defined and voted on in the 1998 procedure, the second part is at least unclear, if not actually wrong. We have quite clearly declared ourselves for the three main aims of this employment initiative, and also voted for them. At midday today we finally voted on the Pronk report as the legal basis, and we also said that small and medium-sized enterprises should be taken into account in the field of the third system together with others, but what it says there now is that they should be given priority. That is not what we voted for.
As far as the amendments before us are concerned, we agree entirely with the submitter of the first amendment, Mr Brinkhorst, at least as regards its aims, but we have not yet formed a final opinion.
To come back to the football match: today in Spain, in Madrid, the match was delayed by an hour because the goalposts fell down. Since Mrs Dührkop comes from near Barcelona, and such a thing never happens in Barcelona, I wish the rapporteur, and the other rapporteur Mr Viola, great success in remaining standing throughout the 1999 budget discussions.
Madam President, I wish to begin by congratulating the two rapporteurs, Mrs Dührkop Dührkop and Mr Viola, on having produced guideline resolutions which are just that. They are guidelines and they have strenuously resisted what so often happens if people try to turn the guidelines into some sort of advance and premature first reading. What we have here is a very clear view of principle.
I merely want to refer to a couple of paragraphs in Mrs Dührkop Dührkop's excellent report and underline them, in particular recital D where she emphasizes that what we have to concentrate on in the budget procedure is the whole question of the collection of revenues so as to avoid wastage. We spend so much time dealing with expenditure that we have to prioritize the proper collection of own resources as a major, fundamental and integral part of the budget procedure.
The other point I would highly commend her for is the incorporation in paragraph 9 of her report of the response to the challenge laid down by Commissioner Liikanen some two years ago about the policies of critical mass. Today in the guidelines motion he has Parliament's response, and we hope that, having had Parliament's response, we get preliminary draft estimates that reflect that response in a way that we can see. If you read paragraph 9 carefully, Mrs Dührkop has there accepted the challenge that it means looking at those policies which should be continued and even reinforced, but also at those which should no longer be thus considered. So it has bitten the bullet, it is a serious response, and one which I commend.
For the rest of my time, I want to turn to Mr Viola's report which, again, is excellent. The points I would underline in his report are as follows: in paragraph 4 he makes the very important point about the European civil service. I hope when we are talking about the European civil service as we proceed into the detail of the budget, we will perhaps extend some of the thoughts set out there and talk about both appointment and promotion being exclusively actions which should take place on merit. This should be the only criterion for appointment and promotion within the European civil service. I note and welcome in paragraph 5 the view that no new post ought to be created in 1999, and I hope that, as we progress into the budgetary procedure, the caveat expressed there is one that can be dropped.
I commend very fully all the points that are laid out in clear chronological sequence in paragraph 8 of the report, where there are a whole series of matters on which this House, as part of the budgetary authority, needs further information.
I particularly turn to paragraph 9 - property policy. Today, as has already been recalled, is 1 April. I received, I suppose, what has been the most complicated April Fool's Day hoax in the form of what purports to be a report to the European Parliament from the Economic and Social Committee and the Committee of the Regions, a report that would have us believe that something like ECU 36 million is going to be spent on converting the Belliard I and II buildings to meet their purpose. I say to them: nice try on April Fool's Day but we look forward to receiving the genuine report on what should be made available for the conversion of those buildings.
Yet there are serious challenges before us in the buildings area, and I am sure that, in the approach that Mr Viola is taking, he will continue with the same level of serious scrutiny as we have had in the past.
The only area that I see seriously lacking in the Viola report - but I think we can take it for granted - is in relation to communications policy. We have lots of discussions coming up on communications policy. I just want to add one thought, and I say it with great respect to you, Madam President, as something you can take back to the Bureau. I am increasingly of the view that to understand what Parliament's Bureau actually does and decides you have to be a Kremlinologist to read their minutes and get any meaning out of them. So at this time when we are talking about communications policy, you can perhaps translate into the Bureau minutes the same degree of clarity, lucidity and transparency that this Parliament is trying to instil into the European Central Bank. It would be a great service to parliamentary democracy.
Madam President, I should first like to congratulate the rapporteur, Mrs Dührkop, on an excellent report on the guidelines. As you might expect as the Committee on Budgets' rapporteur for the satellite agencies, I would like to concentrate particularly on paragraph 18 in her report. This has appeared again this year in the guidelines.
The question is why should we have a paragraph on the satellite agencies again. Many Members of this House and members of the Committee on Budgets will think that with Parliament's acceptance of the Kellett-Bowman report on matters relating to satellite agencies, the matter has been done and dusted. This is not so. Mr Liikanen has used the word 'serenity' but, as an Americanist, I would always say that 'eternal vigilance' is the key. With the satellite agencies eternal vigilance is certainly the key as far as we are concerned.
While we want to pursue our paragraph in the guidelines, there is the question of the annuality of the budget procedure. Over the last three years, great strides have been made in presenting the budget lines for the satellite agencies. We have insisted on a number of guiding principles which I am glad the agencies have taken up. And these have been pursued with the help of Mr Liikanen and his colleagues in the Commission.
What are these guidelines? Firstly, there are prior information and prior spending patterns. We are looking at the way in which resources have been used for previous years, i.e. the take-up or utilization of each agency's budget. This must play a role in the future allocation of agency funding in the European Union. When we look at this year's Kellett-Bowman report on the discharge, we see that for Dublin there was an underspend of ECU 140 000; for Thessaloniki an underspend of ECU 1.28 million. There are reasons for this, but these come into play when we look at future spending patterns. I am sure the Commissioner is aware of these. However, most importantly, we are concerned to look at the work programme which is set out and properly costed. That work programme must be agreed with the various policy committees.
The second issue is transparency. What we have tried to ensure is that the agencies come forward with a staffing organigramme. We have succeeded in persuading the agencies to do this, but the work programmes are costed and we can see horizontally through Title I, Title II and Title III expenditure of the agencies' report, what each project is going to cost. This is most important for us as a Budgets Committee, more important for the substantive committees, and it will be important for the rapporteur for the Committee on Budgetary Control when we come to look at the discharge later on. We are making progress here.
My last point concerns accountability. The key issue is how we allocate resources. As Mrs Dührkop, Mr Tomlinson and Mr Wynn have said, we are utilizing EU citizens money'. This must be seen to be done in a manner which is transparent not only to Parliament but also to the client group of the agency and the citizenship itself. To achieve these goals, we have established and will continue to hold regular meetings with the agency heads and the rapporteurs of the substantive committees. That process will continue this year.
How can we conclude? Mr Liikanen made the point about 'serenity' . He said that peace has broken out. It certainly has. Peace has broken out with the agencies. We have a new process set up, but that vigilance is going to be important. I know that one of his colleagues, Mr Bangemann, said about Alicante that we must be vigilant. The Budget Committee of Alicante is spending ECU 24 million on a new building about which the Commission knew very little and about which Parliament was not even informed. Vigilance is the key, Mr Liikanen! We must tighten up procedures and we will monitor them both through the Committee on Budgets and the Committee on Budgetary Control.
Madam President, I too wish to congratulate Mrs Dührkop on her specific and essential report and recall that, within the framework of the rigour imposed by the Union and the Member States this year, the 1999 budget, as the rapporteur mentioned, should be the first budget of the implementation of the Treaty of Amsterdam, and should therefore contain choices that relate to the innovations of the Treaty itself. This means that the budget should favour employment, as has been point out, through investment in infrastructure, support for small and medium-sized enterprises, investment in research and development, but also support for measures within the framework of local employment initiatives and regional pacts for the third system, in line - unlike what Mr Tillich maintained - with the commitment assumed by the European Parliament last October, as precisely stated by Mrs Dührkop in her report.
Training and refresher courses are considered to be two of the key instruments for developing adaptability and entrepreneurship and, above all, for enabling young people and women to find jobs. These are the guidelines, and they were also recalled at the Extraordinary Luxembourg Summit. That is why the LEONARDO and SOCRATES programmes and, more generally, education and training programmes need adequate financing.
Social dialogue, which is given an ever more important role by the Treaty itself, should find the necessary corresponding provisions and strengthening measures in the budget. Mrs Dührkop rightly considers that the 1999 budget should be the citizens' budget, aimed at enhancing and improving economic and social cohesion. In this context, the activities and networks of nongovernmental organizations, which make a fundamental contribution to the development of the European social policy for the elderly, the disabled and for the fight against social exclusion and which represent an essential means for citizens to take part in the construction of Europe, should continue to receive adequate support.
I wish to conclude by taking up a point, mentioned by Mr Samland, that seems particularly important to me: an essential condition for ending the procedure on a positive note is for the Council to sign the agreement on the legal bases. I do not think the Council has any alibis any more from this point of view, and so I wish to conclude the debate - as I am the last one to speak - with this commitment: the Minutes of this meeting should be forwarded to the Council so that it knows that Parliament is no longer prepared, this year, not to reach an agreement on this matter.
Madam President, although it might be out of the ordinary in terms of procedure, I would like to say to Mr Tillich - and this is very important - that I am from San Sebastián and that I am a Real Madrid supporter because otherwise I would have problems with my two children when I go back home.
The debate is closed.
The vote will take place tomorrow at 12.00 noon.
However, I would like to draw your attention to one more thing. You still have the opportunity, for 24 more minutes, to play an April Fool's trick or have one played on you. Be careful!
(The sitting was closed at 11.35 p.m.)